Exhibit 10.1

OFFICE LEASE

LAKESHORE TOWERS

LAKESHORE TOWERS LIMITED PARTNERSHIP PHASE IV,

a California limited partnership,

as Landlord,

and

UNITED PANAM FINANCIAL CORP.,

a California corporation,

as Tenant.

LAKESHORE TOWERS BUILDING II

[United PanAm Financial Corp.]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

ARTICLE 1 PREMISES, BUILDING, PROJECT, AND COMMON AREAS

   4

1.1

  

Premises, Building, Project and Common Areas

   4

1.2

  

Verification of Rentable Square Feet and Usable Square Feet of Premises,
Building, and Project

   5

1.3

  

Right of First Offer

   5

ARTICLE 2 LEASE TERM; OPTION TERM

   6

2.1

  

Lease Term

   6

2.2

  

Lease Commencement Date Delay

   6

2.3

  

Option Term

   7

ARTICLE 3 BASE RENT

   9

ARTICLE 4 ADDITIONAL RENT

   9

4.1

  

General Terms

   9

4.2

  

Definitions of Key Terms Relating to Additional Rent

   9

4.3

  

Allocation of Direct Expenses

   15

4.4

  

Calculation and Payment of Additional Rent

   15

4.5

  

Taxes and Other Charges for Which Tenant Is Directly Responsible

   16

4.6

  

Landlord’s Books and Records

   16

4.7

  

Security Deposit

   17

4.8

  

Letter of Credit

   18

ARTICLE 5 USE OF PREMISES

   18

5.1

  

Permitted Use

   19

5.2

  

Prohibited Uses

   19

ARTICLE 6 SERVICES AND UTILITIES

   19

6.1

  

Standard Tenant Services

   19

6.2

  

Overstandard Tenant Use

   19

6.3

  

Interruption of Use

   20

ARTICLE 7 REPAIRS

   20

ARTICLE 8 ADDITIONS AND ALTERATIONS

   21

8.1

  

Landlord’s Consent to Alterations

   21

8.2

  

Manner of Construction

   21

8.3

  

Payment for Improvements

   22

8.4

  

Construction Insurance

   22

8.5

  

Landlord’s Property

   22

8.6

  

Communications and Computer Lines

   22

ARTICLE 9 COVENANT AGAINST LIENS

   23

ARTICLE 10 INSURANCE

   23

10.1

  

Indemnification and Waiver

   23

10.2

  

Tenant’s Compliance With Landlord’s Fire and Casualty Insurance

   23

10.3

  

Tenant’s Insurance

   24

10.4

  

Form of Policies

   24

10.5

  

Subrogation

   24

10.6

  

Additional Insurance Obligations

   25

ARTICLE 11 DAMAGE AND DESTRUCTION

   25

11.1

  

Repair of Damage to Premises by Landlord

   25

11.2

  

Landlord’s Option to Repair

   26

11.3

  

Waiver of Statutory Provisions

   26

 

i

 

  

LAKESHORE TOWERS BUILDING II

[United PanAm Financial Corp.]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page

ARTICLE 12 NONWAIVER

   26

ARTICLE 13 CONDEMNATION

   26

ARTICLE 14 ASSIGNMENT AND SUBLETTING

   27

14.1

  

Transfers

   27

14.2

  

Landlord’s Consent

   28

14.3

  

Transfer Premium

   28

14.4

  

Landlord’s Option as to Subject Space

   29

14.5

  

Effect of Transfer

   29

14.6

  

Occurrence of Default

   30

14.7

  

Non-Transfers

   30

ARTICLE 15 SURRENDER OF PREMISES; OWNERSHIP AND REMOVAL OF TRADE FIXTURES

   30

15.1

  

Surrender of Premises

   30

15.2

  

Removal of Tenant Property by Tenant

   30

ARTICLE 16 HOLDING OVER

   31

ARTICLE 17 ESTOPPEL CERTIFICATES/FINANCIAL STATEMENTS

   31

17.1

  

Estoppel Certificates

   31

17.2

  

Financial Statements

   31

ARTICLE 18 SUBORDINATION

   31

ARTICLE 19 DEFAULTS; REMEDIES

   32

19.1

  

Events of Default

   32

19.2

  

Remedies Upon Default

   32

19.3

  

Subleases of Tenant

   33

19.4

  

Efforts to Relet

   33

19.5

  

Landlord Default

   34

ARTICLE 20 COVENANT OF QUIET ENJOYMENT

   34

ARTICLE 21 SUBSTITUTION OF OTHER PREMISES

   34

ARTICLE 22 SIGNS

   34

22.1

  

Third Floor

   34

22.2

  

Second Floor

   34

22.3

  

Prohibited Signage and Other Items

   34

22.4

  

Building Directory

   34

22.5

  

Tenant’s Right to Exterior Building Signs

   34

22.6

  

Tenant’s Installation of Signs

   35

22.7

  

Removal, Repair and Restoration

   35

22.8

  

Maintenance of Tenant’s Sign

   35

22.9

  

Prohibited Signage and Other Items

   35

ARTICLE 23 COMPLIANCE WITH LAW

   36

23.1

  

Applicable Laws

   36

23.2

  

Hazardous Materials

   36

23.3

  

Warranties; Notice of Release and Investigation

   36

23.4

  

Indemnification

   37

23.5

  

Remediation Obligations; Tenant’s Rights on Cleanup by Landlord

   37

23.6

  

Definition of “Hazardous Material”

   37

ARTICLE 24 LATE CHARGES

   38

 

ii

 

  

LAKESHORE TOWERS BUILDING II

[United PanAm Financial Corp.]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page

ARTICLE 25 LANDLORD’S RIGHT TO CURE DEFAULT; PAYMENTS BY TENANT

   38

25.1

  

Landlord’s Cure

   38

25.2

  

Tenant’s Reimbursement

   38

ARTICLE 26 ENTRY BY LANDLORD

   38

ARTICLE 27 TENANT PARKING

   39

27.1

  

Parking In General

   39

27.2

  

Landlord Reservations

   39

27.3

  

Visitor Validations

   39

27.4

  

Parking Pass System

   39

ARTICLE 28 MISCELLANEOUS PROVISIONS

   40

28.1

  

Terms; Captions

   40

28.2

  

Binding Effect

   40

28.3

  

No Air Rights

   40

28.4

  

Modification of Lease

   40

28.5

  

Transfer of Landlord’s Interest

   40

28.6

  

Prohibition Against Recording

   40

28.7

  

Landlord’s Title

   40

28.8

  

Relationship of Parties

   40

28.9

  

Application of Payments

   40

28.10

  

Time of Essence

   41

28.11

  

Partial Invalidity

   41

28.12

  

No Warranty

   41

28.13

  

Landlord Exculpation

   41

28.14

  

Entire Agreement

   41

28.15

  

Right to Lease

   41

28.16

  

Force Majeure

   41

28.17

  

Waiver of Redemption by Tenant

   42

28.18

  

Notices

   42

28.19

  

Joint and Several

   42

28.20

  

Authority

   42

28.21

  

Attorneys’ Fees

   42

28.22

  

GOVERNING LAW; WAIVER OF TRIAL BY JURY

   42

28.23

  

Submission of Lease

   43

28.24

  

Brokers

   43

28.25

  

Independent Covenants

   43

28.26

  

Project or Building Name and Signage

   43

28.27

  

Counterparts

   43

28.28

  

Confidentiality

   43

28.29

  

Development of the Project

   43

28.30

  

Building Renovations

   44

28.31

  

No Violation

   44

28.32

  

No Discrimination

   44

28.33

  

Definition of Landlord

   44

28.34

  

Tenant Representation With Respect to the General Electric Pension Trust

   45

 

iii

 

  

LAKESHORE TOWERS BUILDING II

[United PanAm Financial Corp.]



--------------------------------------------------------------------------------

LIST OF DEFINED TERMS

 

Accountant

   17

Additional Rent

   10

Additional Required Work

   22

Affiliate

   30

Alterations

   21

Anticipated First Offer Date

   5

Applicable Laws

   36

Arbitration Fair Market Rental Value

   8

Base Building

   22

Base Rent

   9

Base Taxes

   15

Base Year

   10

BOMA

   15

Brokers

   43

Building

   4

Building Common Areas

   4

Building Direct Expenses

   10

Building Hours

   19

Building Operating Expenses

   10

Building Tax Expenses

   10

CEW Report

   37

Comparable Buildings

   4

Contemplated Effective Date

   29

Contemplated Transfer Space

   29

Control

   30

Direct Expenses

   10

Effective Date

   7

Electricity Usage Standard

   20

Environmental Laws

   37

Estimate Statement

   16

Estimated Excess

   16

Expansion Option(s)

   6

Expense Year

   10

Fair Market Rental Value

   8

First Offer Commencement Date

   6

First Offer Notice

   5

First Offer Rent

   6

Force Majeure

   42

Hazardous Material

   38

Holidays

   19

HVAC

   19

Intention to Transfer Notice

   29

Landlord

   1

Landlord Parties

   24

Landlord Repair Notice

   25

Lease

   1

Lease Commencement Date

   6

Lease Term

   6

Letter of Credit

   18

Letter of Credit Amount

   18

Letter of Credit Bank

   18

Lines

   23

Mail

   42

Management Fee Cap

   13

None-Month Period

   30

Notices

   42

Operating Expenses

   10

Option Term

   7

Original Improvements

   24

 

iv

 

  

LAKESHORE TOWERS BUILDING II

[United PanAm Financial Corp.]



--------------------------------------------------------------------------------

Original Tenant

   5

Other Improvements

   44

Outside Agreement Date

   8

Outside Date

   7

Parking Structure

   39

Premises

   4

Project

   4

Proposition 13

   14

Renovations

   45

Rent

   10

Security Deposit

   17

Subject Space

   28

Summary

   1

Superior Leases

   5

Superior Rights

   5

Tax Expenses

   14

Tenant

   1, 7

Tenant Auditor

   17

Tenant Work Letter

   4

Tenant’s Eyebrow Sign

   35

Tenant’s Share

   15

Tenant’s Transfer Costs

   29

Termination Notice

   7

Transfer Notice

   28

Transfer Premium

   29

Transfer(s)

   27

Transferee

   28

 

v

 

  

LAKESHORE TOWERS BUILDING II

[United PanAm Financial Corp.]



--------------------------------------------------------------------------------

EXHIBITS

 

A OUTLINE OF PREMISES

 

B TENANT WORK LETTER

 

C LEGAL DESCRIPTION

 

D FORM OF NOTICE OF LEASE TERM DATES

 

E DIRECT EXPENSES ALLOCATION

 

F RULES AND REGULATIONS

 

G FORM OF TENANT’S ESTOPPEL CERTIFICATE

 

H TENANT’S EYEBROW SIGN LOCATION

 

I TENANT’S BUILDING TOP SIGN LOCATION

 

vi

 

  

LAKESHORE TOWERS BUILDING II

[United PanAm Financial Corp.]



--------------------------------------------------------------------------------

LAKESHORE TOWERS

OFFICE LEASE

This Office Lease (the “Lease”) , dated as of the date set forth in Section 1 of
the Summary of Basic Lease Information (the “Summary”), below, is made by and
between LAKESHORE TOWERS LIMITED PARTNERSHIP PHASE IV, a California limited
partnership (“Landlord”), and UNITED PANAM FINANCIAL CORP., a California
corporation (“Tenant”).

SUMMARY OF BASIC LEASE INFORMATION

 

TERMS OF LEASE    DESCRIPTION

1.      Date:

   October 20, 2006.

2.      Premises

         (Article 1):

  

2.1    Building:

  

Building II

18191 Von Karman Avenue

Irvine, California

2.2    Premises:

   Approximately 31,214 rentable (29,857 usable) square feet of space located on
the second (4,713 rentable/4,200 usable square feet) and third floors (26,501
rentable/25,657 usable square feet) of the Building and commonly known as
Suites 250 and 300, as further set forth in Exhibit A to the Lease.

3.      Lease Term

         (Article 2).

  

3.1    Length of Term of Lease of Premises:

   Sixty-one (61) months, plus the partial month, if any, between the Lease
Commencement Date and the first day of the following calendar month.

3.2    Lease Commencement Date:

   April 1, 2007.

3.3    Lease Expiration Date:

   The last day of the sixty-first (61st) month of the Lease Term.

 

1

 

  

LAKESHORE TOWERS BUILDING II

[United PanAm Financial Corp.]



--------------------------------------------------------------------------------

4. Base Rent

     (Article 3):

 

Months*

   Annual Base
Rent    Monthly
Installment
of Base Rent    Annual
Rental
Rate per
Rentable
Square
Foot

Lease Commencement

        

Date Through Month 12

   $ 973,876.80    $ 81,156.40    $ 31.20

Months 13 through 24

   $ 992,605.20    $ 82,717.10    $ 31.80

Months 25 through 36

   $ 1,011,333.60    $ 84,277.80    $ 32.40

Months 37 through 48

   $ 1,030,062.00    $ 85,838.50    $ 33.00

Months 49 through 61

   $ 1,048,790.40    $ 87,399.20    $ 33.60

 

* Base Rent for the first full month of the Term shall be abated. As used herein
a “month” means a calendar month. If the Lease Commencement Date is other than
the first day of a calendar month, the Base Rent for such partial calendar month
shall be prorated pursuant to Article 3 of the Lease and such prorated Base Rent
shall be due and payable on the tenth (10th) day following the Lease
Commencement Date. For example, if the Lease Commencement Date is the 15th day
of April 2007, prorated Base Rent for April 2007 would be due on April 25, 2007.

 

5.      Base Year

         (Article 4):

   Calendar year 2007

6.      Tenant’s Share

         (Article 4):

   Approximately 24.14%

7.      Permitted Use

         (Article 5):

   General office use consistent with a first-class office building.

8.      Security Deposit

         (Article 4):

   $87,399.20

9.      Parking

         (Article 27):

   124 unreserved parking spaces of which seven (7) spaces must, subject to the
terms of Article 27 of this Lease, be for the use of reserved parking spaces in
the subterranean parking area under the Building.

 

Parking Space Fees:   

Unreserved
Rate

Per Space
Per Month

   Reserved
Rate Per
Space
Per
Month    Building
Reserved Rate
Per Space Per
Month    $ 55.00    $ 125.00    $ 150.00

 

2

 

  

LAKESHORE TOWERS BUILDING II

[United PanAm Financial Corp.]



--------------------------------------------------------------------------------

10.    Address of Tenant

         (Section 28.18):

  

Prior to Lease Commencement Date:

 

United PanAm Financial Corp.

Attn: Justin White

3990 Westerly Place, Suite 200

Newport Beach, CA 92660

 

After Lease Commencement Date:

 

United PanAm Financial Corp.

Attn: Justin White

18191 Von Karman Avenue, Suite 300

Irvine, CA 92612

11.    Address of Landlord

         (Section 28.18):

   See Section 28.18 of the Lease.

12.    Broker(s)

         (Section 28.24):

  

Madison Street Partners

8105 Irvine Center Drive, Suite 730

Irvine, CA 92618

Attention: David Kinney

 

with a copy to:

 

Cushman & Wakefield of California, Inc.

1920 Main Street, Suite 600

Irvine, CA 92614

Attention: Jeffrey Osborn

 

3

 

  

LAKESHORE TOWERS BUILDING II

[United PanAm Financial Corp.]



--------------------------------------------------------------------------------

ARTICLE 1

PREMISES, BUILDING, PROJECT, AND COMMON AREAS

1.1 Premises, Building, Project and Common Areas.

1.1.1 The Premises. Landlord hereby leases to Tenant and Tenant hereby leases
from Landlord the premises set forth in Section 2.2 of the Summary (the
“Premises”). The outline of the Premises is set forth in Exhibit A attached
hereto and each of the floors of the Premises has the number of rentable square
feet as set forth in Section 2.2 of the Summary. The parties hereto agree that
the lease of the Premises is upon and subject to the terms, covenants and
conditions herein set forth, and Tenant covenants as a material part of the
consideration for this Lease to keep and perform each and all of such terms,
covenants and conditions by it to be kept and performed and that this Lease is
made upon the condition of such performance. The parties hereto hereby
acknowledge that the purpose of Exhibit A is to show the approximate location of
the Premises in the Building (as defined below) only, and such exhibit is not
meant to constitute an agreement, representation or warranty as to the
construction of the Premises, the precise area thereof or the specific location
of the Common Areas (as defined below) or the elements thereof or of the
accessways to the Premises or the Project (as defined below). Except as
specifically set forth in this Lease and in the Tenant Work Letter attached
hereto as Exhibit B (the “Tenant Work Letter“), Landlord shall not be obligated
to provide or pay for any improvement work or services related to the
improvement of the Premises. Tenant also acknowledges that neither Landlord nor
any agent of Landlord has made any representation or warranty regarding the
condition of the Premises, the Building or the Project or with respect to the
suitability of any of the foregoing for the conduct of Tenant’s business, except
as specifically set forth in this Lease and the Tenant Work Letter. The taking
of possession of the Premises by Tenant shall conclusively establish that the
Premises and the Building were at such time in good and sanitary order,
condition and repair.

1.1.2 The Building and The Project. The Premises are a part of the building set
forth in Section 2.1 of the Summary (the “Building”). The Building is part of an
office project known as “Lakeshore Towers”. The term “Project”, as used in this
Lease, shall mean (i) the land on which the Project is located which land is
described in Exhibit C hereto, (ii) the Building, (iii) the Common Areas,
(iv) the other buildings located in the Project, and (v) at Landlord’s
discretion, any additional real property, areas, land, buildings or other
improvements added thereto outside of the Project.

1.1.3 Common Areas. Tenant shall have the non-exclusive right to use in common
with Project tenants the Project Common Areas and the non-exclusive right to use
in common with other Building tenants the Building Common Areas, subject to the
rules and regulations referred to in Article 5 of this Lease. Those portions of
the Project which are provided for use in common by Landlord, Tenant and any
other tenants of the Project and such other portions of the Project designated
by Landlord, in its discretion, including certain areas designated for the
exclusive use of certain tenants, or to be shared by Landlord and certain
tenants, are collectively referred to herein as the “Common Areas”. The Common
Areas shall consist of the Project Common Areas and the Building Common Areas.
The term “Project Common Areas” shall mean (i) the portion of the Project
designated as such by Landlord and (ii) all common areas designated in that
certain Declaration of Covenants, Conditions and Restrictions and Reservation of
Easements for the Lakeshore Towers, dated October 17, 1989, recorded October 23,
1989, as Instrument No. 89569018 of the Official Records of Orange County,
California (the “CC&Rs”). The term “Building Common Areas” shall mean the
portions of the Common Areas located within the Building designated as such by
Landlord. The manner in which the Common Areas are maintained and operated shall
be at the sole discretion of Landlord, provided that Landlord shall maintain and
operate same in a manner consistent with that of other first-class, high-rise
office buildings in the John Wayne Airport/South Coast Plaza, Costa Mesa,
California area, which are comparable in size (containing at least 125,000
rentable square feet), quality of construction, and services and amenities to
the Building (the “Comparable Buildings”) and the use thereof shall be subject
to such rules, regulations and restrictions as Landlord may make from time to
time. Landlord reserves the right to close temporarily, make alterations or
additions to, or change the location of elements of the Project and the Common
Areas so long as Tenant’s access to and use of the Premises is not adversely
affected during Building Hours (as defined below).

 

4

 

  

LAKESHORE TOWERS BUILDING II

[United PanAm Financial Corp.]



--------------------------------------------------------------------------------

1.2 Verification of Rentable Square Feet and Usable Square Feet of Premises,
Building, and Project. For purposes of this Lease, “rentable square feet” and
“usable square feet” shall be calculated pursuant to BOMA (as defined below). In
the event that the rentable area of the Premises, the Building and/or the
Project shall hereafter change due to subsequent alterations and/or other
modifications to the Premises, the Building and/or the Project, the rentable
area of the Premises, the Building and/or the Project, as the case may be, shall
be appropriately adjusted as of the date of such alteration and/or other
modification, based upon the written verification by Landlord’s space planner of
such revised rentable area. In the event of any such adjustment to the rentable
area of the Premises, the Building and/or the Project, all amounts, percentages
and figures appearing or referred to in this Lease based upon such rentable area
(including, without limitation, the amount of the Rent (as defined below)) shall
be modified in accordance with such determination.

1.3 Right of First Offer. Subject to the provisions of Section 1.3.6 below,
Landlord hereby grants to Original Tenant, a right of first offer with respect
to any space on the second (2nd) and fourth (4th) floors of the Building (the
“First Offer Space”). Notwithstanding the foregoing, (i) such first offer right
of Tenant shall commence only following the expiration or earlier termination of
(i) that certain Lease dated                      between Landlord, as landlord,
and McDermott Will & Emery LLP, as tenant, and (ii) Landlord, as landlord, and
                     as tenant (items (i) and (ii), collectively, the “Superior
Leases”), including any renewal or extension of such Superior Leases, provided
such renewal or extension is pursuant to an express written provision in such
Superior Lease, but regardless of whether any such renewal or extension is
consummated strictly pursuant to the terms of such express written provisions,
or pursuant to a lease amendment or a new lease, and (ii) such first offer right
shall be subordinate and secondary to all rights of expansion, first refusal,
rights of first offer or similar rights previously granted to the tenants of the
Superior Leases (the rights described in items (i) and (ii) above to be known
collectively as “Superior Rights”). Tenant’s Right of First Offer shall be on
the terms and conditions set forth in this Section 1.3. As used herein “Original
Tenant” means United PanAm Financial Corp. and any Affiliate (as defined below)
of United PanAm Financial Corp. that receives an assignment of all of Tenant’s
interest in this Lease. Contiguous space no less than 5000 sq. ft.

1.3.1 Procedure for Offer. During the initial Lease Term and during the first
twenty four (24) months of the Option Term (if applicable), Landlord shall
notify Tenant (the “First Offer Notice”) from time to time when Landlord
determines that marketing for any portion of the First Offer Space will commence
because such portion of the First Offer Space shall become available for lease
to third parties, provided that no holder of a Superior Right wishes to lease
such space. Pursuant to such First Offer Notice, Landlord shall offer to lease
to Tenant the then available First Offer Space. The First Offer Notice shall
describe the space so offered to Tenant, shall set forth the date (“Anticipated
First Offer Date”) upon which Landlord anticipates that the First Offer Space
shall become available for lease to third parties (subject to any holdover of
any then existing tenant) and shall set forth the First Offer Rent (as defined
below) and the other economic terms upon which Landlord is willing to lease such
space to Tenant.

1.3.2 Procedure for Acceptance. If Tenant wishes to exercise Tenant’s right of
first offer with respect to the space described in the First Offer Notice, then
within five (5) days of delivery of the First Offer Notice to Tenant, Tenant
shall deliver notice to Landlord of Tenant’s exercise of its right of first
offer with respect to the space described in the First Offer Notice on the terms
contained in such notice. In the event that concurrently with Tenant’s exercise
of the first offer right, Tenant notifies Landlord that it does not accept the
First Offer Rent set forth in the First Offer Notice, the First Offer Rent shall
be determined in accordance with the procedures set forth in Section 2.2.4 of
this Lease; otherwise, the First Offer Rent shall be as set forth in Landlord’s
First Offer Notice. If Tenant does not so notify Landlord within the five
(5) day period of Tenant’s exercise of its first offer right, then Landlord
shall be free to lease the space described in the First Offer Notice to anyone
to whom Landlord desires on any terms Landlord desires for a period of one
hundred eighty (180) days commencing upon the expiration of the five (5) day
period, after which time, Tenant’s rights to such space under this Section 1.3
shall renew. In the event that Landlord does lease all or a portion of the First
Offer Space pursuant to this Section 1.3.2, then such lease and all of its terms
shall become a Superior Lease and the rights described in items (i) and (ii) of
Section 1.3 above with respect to such lease shall be included within the
Superior Rights. Notwithstanding anything to the contrary contained

 

5

 

  

LAKESHORE TOWERS BUILDING II

[United PanAm Financial Corp.]



--------------------------------------------------------------------------------

herein, Tenant must elect to exercise its right of first offer, if at all, with
respect to all of the space offered by Landlord to Tenant at any particular
time, and Tenant may not elect to lease only a portion thereof.

1.3.3 First Offer Space Rent. The “First Offer Rent” shall be as set forth in
the First Offer Notice or, if Tenant properly objects to the First Offer Rent
pursuant to Section 1.3.2 above, the First Offer Rent shall be the Fair Market
Rental Value (as defined below) for the First Offer Space.

1.3.4 Construction In First Offer Space. Tenant shall lease the First Offer
Space, except as otherwise provided in this Lease in connection with the Base
Building and any Common Areas on the floor where the First Offer Space is
located, in its “as is” condition (except to the extent an improvement allowance
is granted in connection with the determination of the Fair Market Rental Value
in Section 1.3.3 above and except as otherwise set forth in this Lease), and
Tenant’s construction of improvements in the First Offer Space shall otherwise
be in accordance with the Tenant Work Letter.

1.3.5 Amendment to Lease. If Tenant timely exercises Tenant’s right to lease the
First Offer Space as set forth herein, Landlord and Tenant shall within fifteen
(15) days after determination of the First Offer Rent execute an amendment to
this Lease adding such First Offer Space to the Premises upon the terms and
conditions as set forth in this Section 1.3. Tenant shall commence payment of
Rent for the First Offer Space, and the term of the First Offer Space shall
commence on a date determined as a component of the First Offer Rent (the “First
Offer Commencement Date”), and shall terminate on the Lease Expiration Date, as
the same may be extended.

1.3.6 Termination of Right of First Offer. The rights contained in this
Section 1.3 shall be personal to the Original Tenant, and may only be exercised
by the Original Tenant (and not any other assignee, sublessee or transferee of
the Original Tenant’s interest in this Lease) if the Original Tenant, and/or its
Affiliates occupy more than fifty percent (50%) of the Premises as of the date
of the First Offer Notice. (iv) if, as of the date of the attempted exercise of
any right of first offer by Tenant, or, at Landlord’s option, as of the
scheduled date of delivery of such First Offer Space to Tenant, Tenant is in
default under this Lease after expiration of any applicable cure periods.

ARTICLE 2

LEASE TERM; OPTION TERM

2.1 Lease Term. The terms and provisions of this Lease shall be effective as of
the date of this Lease. The term of this Lease (the “Lease Term”) shall subject
to Force Majeure, be as set forth in Section 3.1 of the Summary and shall
commence on the date set forth in Section 3.2 of the Summary (the “Lease
Commencement Date”). At any time during the Lease Term, Landlord may deliver to
Tenant a notice in the form as set forth in Exhibit D, attached hereto, as a
confirmation only of the information set forth therein, which Tenant shall
execute and return to Landlord within five (5) days of receipt thereof.

2.2 Lease Commencement Date Delay.

2.2.1 Delay In Possession. If Landlord is unable to deliver possession of the
Premises to Tenant with the Tenant Improvements substantially complete (as
defined in the Tenant Work Letter) on or before March 15, 2007, Landlord shall
not be subject to any liability for its failure to do so. If Landlord is unable
to deliver possession of the Premises to Tenant with the Tenant Improvements
substantially complete on or before the Outside Date, Tenant’s sole remedy shall
be to terminate this Lease as provided in Section 2.2.2 below. For purposes of
this Lease, the “Outside Date” shall be May 15, 2007 as extended by the number
of days of “Tenant Delays” as described in Exhibit B hereto and by the number of
days of delay due to Force Majeure (as defined below).

2.2.2 Tenant’s Notice of Termination. If Landlord fails to deliver the Premises
to Tenant with the Tenant Improvements substantially complete by the Outside
Date, Tenant’s sole remedy shall be the right to deliver a notice to Landlord
(“Termination Notice”) electing to terminate this Lease effective on Landlord’s
receipt of the Termination Notice

 

6

 

  

LAKESHORE TOWERS BUILDING II

[United PanAm Financial Corp.]



--------------------------------------------------------------------------------

(“Effective Date”). Except as provided below, the Termination Notice must be
delivered to Landlord by Tenant, if at all, no later than fifteen (15) business
days after the Outside Date.

2.2.3 Landlord’s Suspension of Effective Date. If Tenant delivers the
Termination Notice to Landlord, Landlord shall have the right to suspend the
Effective Date until thirty (30) days after the original Effective Date. In
order to suspend the Effective Date, Landlord must deliver to Tenant, within
five (5) business days after receipt of the Termination Notice, a certificate of
the general contractor in charge of construction certifying that it is that
contractor’s best good faith judgment that the delivery of the Premises with the
Tenant Improvements substantially complete will occur within thirty (30) days
after the original Effective Date. If Landlord provides this certificate and
delivery of the Tenant Improvements substantially complete occurs within that
thirty (30) day suspension period, the Termination Notice shall be of no force
or effect. If, however, such delivery does not occur within that thirty (30) day
suspension period, this Lease shall terminate as of the date of expiration of
the thirty (30) day period.

2.2.4 Extension of Outside Date. If before the Outside Date Landlord determines
that delivery of the Premises with the Tenant Improvements substantially
complete will not occur by the Outside Date, Landlord shall have the right to
deliver a written notice to Tenant stating Landlord’s reasonable, good faith
estimate of the date by which such delivery will occur. Tenant will be required
within ten (10) business days after receipt of such notice either to deliver the
Termination Notice (which will mean that this Lease shall terminate and be of no
further force and effect) or agree to extend the Outside Date to the date stated
in Landlord’s notice. Tenant’s failure to respond in writing within such ten
(10) business day period shall constitute Tenant’s agreement to extend the
Outside Date to the date stated in Landlord’s notice. If the Outside Date is so
extended, Landlord’s right to request Tenant to elect to either terminate or
further extend the Outside Date shall remain and continue to remain, with each
of the notice periods and response periods set forth above, until possession of
the Premises with Tenant Improvements substantially complete have been delivered
to Tenant or until this Lease is terminated.

2.3 Option Term.

2.3.1 Option Right. Landlord hereby grants to Tenant one (1) option to extend
the Lease Term for a period of five (5) years ( “Option Term”), which option
shall be exercisable only by written notice delivered by Tenant to Landlord as
provided below, provided that, as of the date of delivery of such notice, Tenant
is not in default under this Lease, after the expiration of applicable cure
periods,. Upon the proper exercise of such option to extend, and provided that,
as of the end of the initial Lease Term or Option Term, as applicable, Tenant is
not in default under this Lease, after the expiration of applicable cure
periods, the Lease Term, as it applies to the Premises, shall be extended for a
period of five (5) years. The rights contained in this Section 2.3 shall be
personal to Tenant and may only be exercised by Tenant if Original Tenant
occupies the entire Premises. (References to “Tenant” in this Section 2.3 and
elsewhere in this Lease with respect to the Option Term shall mean Original
Tenant).

2.3.2 Option Rent. The rent payable by Tenant during the Option Term (the
“Option Rent”) shall be equal to the “Fair Market Rental Value” for the
Premises. As used herein, “Fair Market Rental Value” shall be equal to the rent
(including additional rent and considering any “base year” or “expense stop”
applicable thereto), including all escalations, at which, as of the commencement
of the Option Term, or as of the First Offer Commencement Date, as applicable,
taking into consideration only those transactions involving the services of a
professional real estate broker, tenants leasing non-sublease, non-encumbered,
non-equity space comparable in size, location and quality to the Premises, or
First Offer Space, as applicable, for a term of five (5) years, or comparable to
the term of the lease of the First Offer Space, as applicable, which comparable
space is located in the Project and in Comparable Buildings, in either case
taking into consideration the following: (a) rental abatement concessions, if
any, being granted such tenants in connection with such comparable space;
(b) tenant improvements or allowances provided or to be provided for such
comparable space, taking into account, and deducting the value of, the existing
improvements in the Premises, such value to be based upon the age, quality and
layout of the improvements and the extent to which the same can be utilized by
Tenant based upon the fact that the precise tenant improvements existing in the
Premises are specifically suitable to Tenant; and (c) other reasonable monetary
concessions being granted or

 

7

 

  

LAKESHORE TOWERS BUILDING II

[United PanAm Financial Corp.]



--------------------------------------------------------------------------------

charges being imposed upon such tenants in connection with such comparable
space, including parking concessions or charges; provided, however, that in
calculating the Fair Market Rental Value, no consideration shall be given to the
fact that Landlord is or is not required to pay a ?realestate brokerage
commission in connection with Tenant’s extension of its lease of the Premises,
or lease of the First Offer Space, as applicable, or the fact that landlords are
or are not paying real estate brokerage commissions in connection with such
comparable space. When considering rental rates in the Comparable Buildings,
adjustments shall be made to such rates to increase or decrease such rates, as
applicable, based on substantial historical differences between the rental rates
of the Building and any applicable Comparable Building. In calculating the
Option Rent, no consideration shall be given to any period of rental abatement
granted to tenants in comparable transactions in connection with the design,
permitting and construction of tenant improvements in such comparable spaces.

2.3.3 Exercise of Option. The option contained in this Section 2.3 shall be
exercised by Tenant, if at all, delivering written notice (“Option Exercise
Notice”) to Landlord not more than twelve (12) months nor less than six
(6) months prior to the expiration of the initial Lease Term, stating that
Tenant is exercising its option. Landlord, after receipt of Option Exercise
Notice, shall deliver notice (the “Option Rent Notice”) to Tenant not less than
nine (9) months prior to the expiration of the initial Lease Term setting forth
the Option Rent. Within thirty (30) days after Tenant’s receipt of the Option
Rent Notice, Tenant may, at its option, object to the Option Rent contained in
the Option Rent Notice. If Tenant timely and appropriately objects to the Option
Rent contained in the Option Rent Notice, the parties shall follow the procedure
and the Option Rent shall be determined as set forth in Section 2.3.4, below.

2.3.4 Determination of Option Rent. If Tenant fails to timely and appropriately
object to Option Rent or First Offer Rent, then the Option Rent or First Offer
Rent shall be as set forth in the Option Rent Notice or First Offer Rent Notice,
as the case may be. If Tenant timely and appropriately objects to the Option
Rent or First Offer Rent, Landlord and Tenant shall attempt to agree upon the
applicable Fair Market Rental Value using their best good-faith efforts. If
Landlord and Tenant fail to reach agreement within ten (10) days following
Tenant’s objection to the Option Rent or First Offer Rent, as applicable (the
“Outside Agreement Date”), then each party shall make a separate determination
of the applicable Fair Market Rental Value (the “Arbitration Fair Market Rental
Value(s)”), within fifteen (15) days following the Outside Agreement Date and
such determinations shall be submitted to arbitration in accordance with
Sections 2.3.4.1 through 2.3.4.7, below.

2.3.4.1 Landlord and Tenant shall each appoint one arbitrator who shall by
profession be a real estate broker or appraiser who shall have been active over
the five (5) year period ending on the date of such appointment in the leasing
or appraisal, as the case may be, of commercial high rise properties in the John
Wayne Airport/South Coast Plaza (Center Area) area. The determination of the
arbitrators shall be limited solely to the issue of whether Landlord’s or
Tenant’s submitted Arbitration Fair Market Rental Value is the closest to the
actual Fair Market Rental Value as determined by the arbitrators, taking into
account the requirements of Section 2.3.2 of this Lease. Each such arbitrator
shall be appointed within twenty (20) days after the applicable Outside
Agreement Date.

2.3.4.2 The two arbitrators so appointed shall within ten (10) days of the date
of the appointment of the last appointed arbitrator agree upon and appoint a
third arbitrator who shall be qualified under the same criteria set forth
hereinabove for qualification of the initial two arbitrators.

2.3.4.3 The three arbitrators shall within thirty (30) days of the appointment
of the third arbitrator reach a decision as to whether the parties shall use
Landlord’s or Tenant’s submitted Fair Market Rental Value, and shall notify
Landlord and Tenant thereof.

2.3.4.4 The decision of the majority of the three arbitrators shall be binding
upon Landlord and Tenant.

2.3.4.5 If either Landlord or Tenant fails to appoint an arbitrator within
twenty (20) days after the applicable Outside Agreement Date, the arbitrator
appointed by one of

 

8

 

  

LAKESHORE TOWERS BUILDING II

[United PanAm Financial Corp.]



--------------------------------------------------------------------------------

them shall reach a decision, notify Landlord and Tenant thereof, and such
arbitrator’s decision shall be binding upon Landlord and Tenant.

2.3.4.6 If the two arbitrators fail to agree upon and appoint a third
arbitrator, or both parties fail to appoint an arbitrator, then the appointment
of the third arbitrator or any arbitrator shall be dismissed and the matter to
be decided shall be forthwith submitted to arbitration under the provisions of
the American Arbitration Association Commercial Rules of Arbitration but subject
to the instruction set forth in this Section 2.3.4.

2.3.4.7 The cost of the arbitrator appointed by Landlord shall be paid by
Landlord. The cost of the arbitrator appointed by Tenant shall be paid by
Tenant. The cost of the third arbitrator shall be shared equally by Landlord and
Tenant.

ARTICLE 3

BASE RENT

Tenant shall pay, without prior notice or demand, to Landlord or Landlord’s
agent at the management office of the Project or, at Landlord’s option, at such
other place as Landlord may from time to time designate in writing, by a check
for currency which, at the time of payment, is legal tender for private or
public debts in the United States of America, base rent (“Base Rent”) as set
forth in Section 4 of the Summary, payable in equal monthly installments as set
forth in Section 4 of the Summary in advance on or before the first day of each
and every calendar month during the Lease Term, without any setoff or deduction
whatsoever. The Base Rent for the second full month of the Lease Term shall be
paid at the time of Tenant’s execution of this Lease. If any Base Rent payment
date (including the Lease Commencement Date) falls on a day of the month other
than the first day of such month or if any payment of Base Rent is for a period
which is shorter than one month, the Base Rent for any fractional month shall
accrue on a daily basis for the period from the date such payment is due to the
end of such calendar month or to the end of the Lease Term at a rate per day
which is equal to 1/365 of the applicable annual Base Rent. All other payments
or adjustments required to be made under the terms of this Lease that require
proration on a time basis shall be prorated on the same basis.

ARTICLE 4

ADDITIONAL RENT

4.1 General Terms. In addition to paying the Base Rent specified in Article 3 of
this Lease, Tenant shall pay Tenant’s Share (as defined below) of the annual
Building Direct Expenses (as defined below) which are in excess of the amount of
Building Direct Expenses for the Base Year (as defined below); provided,
however, that in no event shall any decrease in Building Direct Expenses for any
Expense Year (as defined below) below Building Direct Expenses for the Base Year
entitle Tenant to any decrease in Base Rent or any credit against sums due under
this Lease. Such payments by Tenant, together with any and all other amounts
payable by Tenant to Landlord pursuant to the terms of this Lease, are
hereinafter collectively referred to as the “Additional Rent”, and the Base Rent
and the Additional Rent are herein collectively referred to as “Rent”. All
amounts due under this Article 4 as Additional Rent shall be payable for the
same periods and in the same manner as the Base Rent. Without limitation on
other obligations of Tenant which survive the expiration of the Lease Term, the
obligations of Tenant to pay the Additional Rent provided for in this Article 4
shall survive the expiration of the Lease Term.

4.2 Definitions of Key Terms Relating to Additional Rent. As used in this
Article 4, the following terms shall have the meanings hereinafter set forth:

4.2.1 Base Year. “Base Year” shall mean the period set forth in Section 5 of the
Summary.

4.2.2 Building Direct Expenses. “Building Direct Expenses” shall mean Building
Operating Expenses and Building Tax Expenses (as defined below).

 

9

 

  

LAKESHORE TOWERS BUILDING II

[United PanAm Financial Corp.]



--------------------------------------------------------------------------------

4.2.3 Building Operating Expenses. “Building Operating Expenses” shall mean the
portion of Operating Expenses (as defined below) allocated to the tenants of the
Building pursuant to the terms of Section 4.3 below.

4.2.4 Building Tax Expenses. “Building Tax Expenses” shall mean that portion of
Tax Expenses (as defined below) allocated to the tenants of the Building
pursuant to the terms of Section 4.3 below.

4.2.5 Direct Expenses. “Direct Expenses” shall mean Operating Expenses and Tax
Expenses.

4.2.6 Expense Year. “Expense Year” shall mean each calendar year in which any
portion of the Lease Term falls, through and including the calendar year in
which the Lease Term expires. Landlord, upon notice to Tenant, may change the
Expense Year from time to time to any other twelve (12) consecutive month period
and, in the event of any such change, Tenant’s Share of Building Direct Expenses
shall be equitably adjusted for any Expense Year involved in any such change.

4.2.7 Operating Expenses.

4.2.7.1 Inclusions to Operating Expenses. “Operating Expenses” shall mean all
expenses, costs and amounts of every kind and nature which Landlord pays during
any Expense Year because of or in connection with the ownership, management,
maintenance, security, repair, replacement, restoration or operation of the
Project, or any portion thereof, subject to the terms and provisions of
Section 4.2.7. Without limiting the generality of the foregoing, Operating
Expenses shall specifically include any and all of the following:

(i) the cost of supplying all utilities, the cost of operating, repairing,
maintaining, and renovating the utility, telephone, mechanical, sanitary, storm
drainage, and elevator systems, and the cost of maintenance and service
contracts in connection therewith;

(ii) the cost of licenses, certificates, permits and inspections and the cost of
contesting any governmental enactments which may affect Operating Expenses, and
the costs incurred in connection with a governmentally mandated transportation
system management program or similar program;

(iii) the cost of earthquake insurance and all other insurance carried by
Landlord in connection with the Project as reasonably determined by Landlord;

(iv) the cost of landscaping, relamping, and all supplies, tools, equipment and
materials used in the operation, repair and maintenance of the Project, or any
portion thereof;

(v) the cost of non-capital (as determined pursuant to generally accepted
accounting principles) parking area repair, restoration, and maintenance;

(vi) fees and other costs, including reasonable management fees, consulting
fees, legal fees and accounting fees, of all contractors and consultants in
connection with the management, operation, maintenance and repair of the
Project;

(vii) payments under any equipment rental agreements and the fair rental value
of any management office space;

(viii) subject to Section 4.2.7.2(vi) below, wages, salaries and other
compensation and benefits, including taxes levied thereon, of all persons
engaged in the operation, maintenance and security of the Project;

(ix) operation, repair and maintenance of all systems and equipment and
components thereof of the Project;

 

10

 

  

LAKESHORE TOWERS BUILDING II

[United PanAm Financial Corp.]



--------------------------------------------------------------------------------

(x) the cost of janitorial, alarm, security and other services, replacement of
wall and floor coverings, ceiling tiles and fixtures in Common Areas,
maintenance and replacement of curbs and walkways, and repair to roofs and
reroofing;

(xi) amortization (including interest on the unamortized cost) over the useful
life, determined in accordance with generally accepted accounting principles, of
the cost of acquiring or the rental expense of personal property used in the
maintenance, operation and repair of the Project, or any portion thereof;

(xii) the cost of capital improvements or other costs incurred in connection
with the Project (A) which are intended to effect economies in the operation or
maintenance of the Project, or any portion thereof (but only to the extent of
the annual cost savings reasonably anticipated by Landlord), (B) that are
required to comply with present or anticipated reasonable conservation programs,
(C) which are replacements of nonstructural items located in the Common Areas
required to keep the Common Areas in good order or condition, or (D) that are
required under any governmental law or regulation enacted after the date of this
Lease; provided, however, that any capital expenditure shall be amortized
(including interest on the amortized cost) over its useful life reasonably
determined in accordance with generally accepted accounting principles;

(xiii) costs, fees, charges or assessments imposed by, or resulting from any
mandate imposed on Landlord by, any federal, state or local government for fire
and police protection, trash removal, community services, or other services
which do not constitute Tax Expenses; and

(xiv) payments under any easement, license, operating agreement, declaration,
restrictive covenant, or instrument pertaining to the sharing of costs by the
Building with other buildings in the Project.

4.2.7.2 Exclusions to Operating Expenses. Notwithstanding the provisions of
Section 4.2.7.1 above, for purposes of this Lease, Operating Expenses shall not,
however, include:

(i) costs, including marketing costs, legal fees, space planners’ fees,
advertising and promotional expenses, and brokerage fees incurred in connection
with the original construction or development, or original or future leasing of
the Project, and costs, including permit, license and inspection costs, incurred
with respect to the installation of tenant improvements made for new tenants
initially occupying space in the Project after the Lease Commencement Date or
incurred in renovating or otherwise improving, decorating, painting or
redecorating vacant space for tenants or other occupants of the Project
(excluding, however, such costs relating to any Common Areas or parking
facilities);

(ii) except as set forth in Sections 4.2.7. 1 (xi), (xii), and (xiii) above,
depreciation, interest and principal payments on mortgages and other debt costs,
if any, penalties and interest, costs of capital repairs and alterations, and
costs of capital improvements and equipment;

(iii) costs for which Landlord is reimbursed by any tenant or occupant of the
Project or by insurance by its carrier or any tenant’s carrier or by anyone
else, and electric power costs for which any tenant directly contracts with the
local public service company;

(iv) any bad debt loss, rent loss, or reserves for bad debts or rent loss;

(v) costs associated with the operation of the business of the partnership or
entity which constitutes Landlord, as the same are distinguished from the costs
of operation of the Project (which shall specifically include, but not be
limited to, accounting costs associated with the operation of the Project).
Costs associated with the operation of the business of the partnership or entity

 

11

 

  

LAKESHORE TOWERS BUILDING II

[United PanAm Financial Corp.]



--------------------------------------------------------------------------------

which constitutes Landlord include costs of partnership accounting and legal
matters, costs of defending any lawsuits with any mortgagee (except as the
actions of the Tenant may be in issue), costs of selling, syndicating,
financing, mortgaging or hypothecating any of Landlord’s interest in the
Project, and costs incurred in connection with any disputes between Landlord and
its employees, between Landlord and Project management, or between Landlord and
other tenants or occupants, and Landlord’s general corporate overhead and
general and administrative expenses;

(vi) the wages and benefits of any employee who does not devote substantially
all of his or her employed time to the Project unless such wages and benefits
are prorated to reflect time spent on operating and managing the Project
vis-a-vis time spent on matters unrelated to operating and managing the Project;
provided, that in no event shall Operating Expenses for purposes of this Lease
include wages and/or benefits attributable to personnel above the level of
Project manager;

(vii) amounts paid as ground rental for the Project by Landlord;

(viii) except for a Project management fee to the extent allowed pursuant to
item (xiii), below, overhead and profit increment paid to Landlord or to
subsidiaries or affiliates of Landlord for services in the Project to the extent
the same exceeds the costs of such services rendered by qualified, first-class
unaffiliated third parties on a competitive basis;

(ix) any compensation paid to clerks, attendants or other persons in commercial
concessions operated by Landlord, provided that any compensation paid to any
concierge at the Project shall be includable as an Operating Expense;

(x) rentals and other related expenses incurred in leasing air conditioning
systems, elevators or other equipment which if purchased the cost of which would
be excluded from Operating Expenses as a capital cost, except equipment not
affixed to the Project which is used in providing janitorial or similar services
and, further excepting from this exclusion such equipment rented or leased to
remedy or ameliorate an emergency condition in the Project;

(xi) all items and services for which Tenant or any other tenant in the Project
reimburses Landlord or which Landlord provides selectively to one or more
tenants (other than Tenant) without reimbursement;

(xii) costs, other than those incurred in ordinary maintenance and repair, for
sculpture, paintings, fountains or other objects of art;

(xiii) fees payable by Landlord for management of the Project in excess of five
percent (5%) (the “Management Fee Cap”) of Landlord’s gross rental revenues,
adjusted and grossed up to reflect a one hundred percent (100%) occupancy of the
Building with all tenants paying rent, including base rent, pass-throughs, and
parking fees (but excluding the cost of after hours services or utilities) from
the Project for any calendar year or portion thereof;

(xiv) any costs expressly excluded from Operating Expenses elsewhere in this
Lease;

(xv) rent for any office space occupied by Project management personnel to the
extent the size or rental rate of such office space exceeds the size or fair
market rental value of office space occupied by management personnel of the
Comparable Buildings in the vicinity of the Building, with adjustment where
appropriate for the size of the applicable project;

(xvi) costs arising from the negligence or willful misconduct of Landlord or its
agents, employees, vendors, contractors, or providers of materials or services;

 

12

 

  

LAKESHORE TOWERS BUILDING II

[United PanAm Financial Corp.]



--------------------------------------------------------------------------------

(xvii) costs (A) incurred to comply with laws relating to the removal of
Hazardous Material (as defined below) which was in existence in the Building or
on the Project prior to the Lease Commencement Date, and was of such a nature
that a federal, State or municipal governmental authority, if it then had
knowledge of the presence of such Hazardous Material, in the state, and under
the conditions that it then existed in the Building or on the Project, would
have then required the removal of such Hazardous Material or other remedial or
containment action with respect thereto; and (B) costs incurred to remove,
remedy, contain, or treat Hazardous Material, which hazardous material is
brought into the Building or onto the Project after the date hereof by Landlord
or any other tenant of the Project and is of such a nature, at that time, that a
federal, State or municipal governmental authority, if it had then had knowledge
of the presence of such Hazardous Material, in the state, and under the
conditions, that it then exists in the Building or on the Project, would have
then required the removal of such Hazardous Material or other remedial or
containment action with respect thereto;

(xviii) costs arising from Landlord’s charitable or political contributions;

(xix) any gifts provided to any entity whatsoever, including, but not limited
to, Tenant, other tenants, employees, vendors, contractors, prospective tenants
and agents;

(xx) the cost of any magazine, newspaper, trade or other subscriptions;

(xxi) any amount paid to Landlord or to subsidiaries or affiliates of Landlord
for services in the Project to the extent the same exceeds the cost of such
services rendered by qualified, first-class unaffiliated third parties on a
competitive basis;

(xxii) costs arising from Landlord’s failure to comply with any applicable
governmental laws or regulations in existence at the time of the Lease
Commencement Date;

(xxiii) costs relating to categories of expenses for the Project parking areas
which were not included in Operating Expenses during the Base Year, except to
the extent the Base Year is retroactively adjusted to include such categories;
and

(xxiv) any entertainment expenses and travel expenses of Landlord, its
employees, agents, partners and affiliates.

If Landlord is not furnishing any particular work or service (the cost of which,
if performed by Landlord, would be included in Operating Expenses) to a tenant
who has undertaken to perform such work or service in lieu of the performance
thereof by Landlord, Operating Expenses shall be deemed to be increased by an
amount equal to the additional Operating Expenses which would reasonably have
been incurred during such period by Landlord if it had at its own expense
furnished such work or service to such tenant. If the Project is not at least
ninety-five percent (95%) occupied during all or a portion of the Base Year or
any Expense Year, Landlord shall make an appropriate adjustment to the
components of Operating Expenses for such year to determine the amount of
Operating Expenses that would have been incurred had the Project been
ninety-five percent (95%) occupied; and the amount so determined shall be deemed
to have been the amount of Operating Expenses for such year.

4.2.8 Taxes.

4.2.8.1 Tax Expenses. “Tax Expenses” shall mean all federal, state, county, or
local governmental or municipal taxes, fees, charges or other impositions of
every kind and nature, whether general, special, ordinary or extraordinary
(including, without limitation, real estate taxes, general and special
assessments, transit taxes, leasehold taxes or taxes based upon the receipt of
rent, including gross receipts or sales taxes applicable to the

 

13

 

  

LAKESHORE TOWERS BUILDING II

[United PanAm Financial Corp.]



--------------------------------------------------------------------------------

receipt of rent, unless required to be paid by Tenant, personal property taxes
imposed upon the fixtures, machinery, equipment, apparatus, systems and
equipment, appurtenances, furniture and other personal property used in
connection with the Project, or any portion thereof), which shall be paid or
accrued during any Expense Year (without regard to any different fiscal year
used by such governmental or municipal authority) because of or in connection
with the ownership, leasing and operation of the Project, or any portion thereof
including the parking areas. Tax Expenses shall include, without limitation:

(i) any tax on the rent, right to rent or other income from the Project, or any
portion thereof, or as against the business of leasing the Project, or any
portion thereof;

(ii) any assessment, tax, fee, levy or charge in addition to, or in
substitution, partially or totally, of any assessment, tax, fee, levy or charge
previously included within the definition of real property tax, it being
acknowledged by Tenant and Landlord that Proposition 13 was adopted by the
voters of the State of California in the June 1978 election (“Proposition 13”)
and that assessments, taxes, fees, levies and charges may be imposed by
governmental agencies for such services as fire protection, street, sidewalk and
road maintenance, refuse removal and for other governmental services formerly
provided without charge to property owners or occupants, and, in further
recognition of the decrease in the level and quality of governmental services
and amenities as a result of Proposition 13, Tax Expenses shall also include any
governmental or private assessments or the Project’s contribution towards a
governmental or private cost-sharing agreement for the purpose of augmenting or
improving the quality of services and amenities normally provided by
governmental agencies;

(iii) any assessment, tax, fee, levy, or charge allocable to or measured by the
area of the Premises or the Rent payable hereunder, including, without
limitation, any business or gross income tax or excise tax with respect to the
receipt of such rent, or upon or with respect to the possession, leasing,
operating, management, maintenance, alteration, repair, use or occupancy by
Tenant of the Premises, or any portion thereof;

(iv) any assessment, tax, fee, levy or charge, upon this transaction or any
document to which Tenant is a party, creating or transferring an interest or an
estate in the Premises; and

(v) all of the real estate taxes and assessments imposed upon or with respect to
the Building and Project. To the extent such taxes are not currently known,
Landlord shall reasonably estimate the taxes and the Base Year Tax Expenses
shall be adjusted accordingly upon receipt of the actual tax adjustment based
upon such reassessment.

4.2.8.2 Other Costs. Any costs and expenses (including, without limitation,
reasonable attorneys’ and consultants’ fees) incurred in attempting to protest,
reduce or minimize Tax Expenses shall be included in Tax Expenses in the Expense
Year such expenses are incurred. Tax refunds shall be credited against Tax
Expenses and refunded to Tenant regardless of when received, based on the
Expense Year to which the refund is applicable; provided, however, in no event
shall the amount to be refunded Tenant for any such Expense Year exceed the
total amount paid by Tenant as Additional Rent under this Article 4 for such
Expense Year. If Tax Expenses for any period during the Lease Term or any
extension thereof are increased after payment thereof for any reason, including,
without limitation, error or reassessment by applicable governmental or
municipal authorities, Tenant shall pay Landlord upon demand Tenant’s Share of
any such increased Tax Expenses included by Landlord as Building Tax Expenses
pursuant to the terms of this Lease. Notwithstanding anything to the contrary
contained in this Section 4.2.8 (except as set forth in Section 4.2.8.1, above),
there shall be excluded from Tax Expenses (i) all excess profits taxes,
franchise taxes, gift taxes, capital stock taxes, inheritance and succession
taxes, estate taxes, federal and state income taxes, and other taxes to the
extent applicable to Landlord’s general or net income (as opposed to rents,

 

14

 

  

LAKESHORE TOWERS BUILDING II

[United PanAm Financial Corp.]



--------------------------------------------------------------------------------

receipts or income attributable to operations at the Project), (ii) any items
included as Operating Expenses, and (iii) any items paid by Tenant under
Section 4.5 of this Lease.

4.2.8.3 Base Taxes. The amount of Tax Expenses for the Base Year attributable to
the valuation of the Project, inclusive of tenant improvements, shall be known
as the “Base Taxes.” If in any comparison year subsequent to the Base Year the
amount of Tax Expenses decreases below the amount of Base Taxes for the
Premises, then for purposes of all subsequent comparison years, including the
comparison year in which such decrease in Tax Expenses occurred, the Base Taxes
and therefore the Base Year shall be decreased by an amount equal to the
decrease in Tax Expenses; provided, however, if the amount of Tax Expenses for
the Premises subsequently increases in any comparison year from that decreased
amount, the Base Taxes for the Premises shall be increased by an amount equal to
the increase in the Tax Expenses for the Premises but not in excess of the Base
Taxes for the Base Year (calendar year 2007).

4.2.9 Tenant’s Share. “Tenant’s Share” shall mean the percentages set forth in
Section 6 of the Summary. Tenant’s Share is calculated by multiplying the number
of rentable square feet of the Premises as set forth in Section 2 of the Summary
by 100, and dividing the applicable product by the rentable square feet in the
Building. The rentable square feet in the Premises and Building is measured
pursuant to the Building Owners and Managers Association Standard Method for
Measuring Floor Area in Office Buildings, ANSI/BOMA Z65.1 - 1996 (“BOMA”),
provided that the rentable square footage of the Building shall include all of,
and the rentable square footage of the Premises therefore shall include a
portion of, the square footage of the ground floor Common Areas located within
the Building and the Common Area and occupied space of the portion of the
Building or Project, dedicated to the service of the Building. In the event
either the rentable square feet of the Premises and/or the total rentable square
feet of the Building is remeasured, Tenant’s Share for the Premises shall be
appropriately adjusted and, as to the Expense Year in which such change occurs,
Tenant’s Share for the Premises for such Expense Year shall be determined on the
basis of the number of days during such Expense Year that each such Tenant’s
Share was in effect.

4.3 Allocation of Direct Expenses. The parties acknowledge that the Building is
a part of a multi-building project and that the costs and expenses incurred in
connection with the Project (i.e., the Direct Expenses) should be shared between
the tenants of the Building and the tenants of the other buildings in the
Project. Accordingly, as set forth in Section 4.2 above, Direct Expenses (which
consist of Operating Expenses and Tax Expenses) are determined annually for the
Project as a whole, and a portion of the Direct Expenses, which portion shall be
determined by Landlord in accordance with the CC&Rs, shall be allocated to the
tenants of the Building (as opposed to the tenants of any other buildings in the
Project) and such portion shall be the Building Direct Expenses for purposes of
this Lease (such allocation in accordance with the CC&Rs is further described in
Exhibit E hereto). Such portion of Direct Expenses allocated to the tenants of
the Building shall include all Direct Expenses attributable solely to the
Building and an equitable portion of the Direct Expenses attributable to the
Project as a whole.

4.4 Calculation and Payment of Additional Rent. If for any Expense Year ending
or commencing within the Lease Term, the applicable Tenant’s Share of Building
Direct Expenses for such Expense Year exceeds the applicable Tenant’s Share of
Building Direct Expenses applicable to the Base Year for the Premises, then
Tenant shall pay to Landlord, in the manner set forth in Section 4.4.1, below,
and as Additional Rent, an amount equal to the excess (the “Excess”).

4.4.1 Statement of Actual Building Direct Expenses and Payment by Tenant.
Landlord shall give to Tenant following the end of each Expense Year, a
statement (the “Statement”) which shall state the Building Direct Expenses
incurred or accrued for such preceding Expense Year and which shall indicate the
amount of the Excess. Upon receipt of the Statement for each Expense Year
commencing or ending during the Lease Term, if an Excess is present, Tenant
shall pay, with its next installment of Base Rent due, the full amount of the
Excess for such Expense Year, less the amounts, if any, paid during such Expense
Year as Estimated Excess (as defined below), and if Tenant paid more as
Estimated Excess than the actual Excess, Tenant shall receive a credit in the
amount of Tenant’s overpayment against Rent next due under this Lease. The
failure of Landlord to timely furnish the Statement for any Expense Year shall
not prejudice Landlord or Tenant from enforcing its rights under this Article 4.
Even though the Lease Term has expired and Tenant has vacated the Premises, when
the final

 

15

 

  

LAKESHORE TOWERS BUILDING II

[United PanAm Financial Corp.]



--------------------------------------------------------------------------------

determination is made of Tenant’s Share of Building Direct Expenses for the
Expense Year in which this Lease terminates, if an Excess is present, Tenant
shall immediately pay to Landlord such amount, and if Tenant paid more as
Estimated Excess than the actual Excess, Landlord shall, within thirty
(30) days, deliver a check payable to Tenant in the amount of the overpayment.
The provisions of this Section 4.4.1 shall survive the expiration or earlier
termination of the Lease Term.

4.4.2 Statement of Estimated Building Direct Expenses. Landlord shall give
Tenant a yearly expense estimate statement (the “Estimate Statement”) which
shall set forth Landlord’s reasonable estimate (the “Estimate”) of what the
total amount of Building Direct Expenses for the then-current Expense Year shall
be and the estimated excess (the “Estimated Excess”) as calculated by comparing
the Building Direct Expenses for such Expense Year, which shall be based upon
the Estimate, to the amount of Building Direct Expenses for the Base Year. The
failure of Landlord to timely furnish the Estimate Statement for any Expense
Year shall not preclude Landlord from enforcing its rights to collect any
Estimated Excess under this Article 4, nor shall Landlord be prohibited from
revising any Estimate Statement or Estimated Excess theretofore delivered to the
extent necessary. Thereafter, Tenant shall pay, with its next installment of
Base Rent due, a fraction of the Estimated Excess for the then-current Expense
Year (reduced by any amounts paid pursuant to the last sentence of this
Section 4.4.2). Such fraction shall have as its numerator the number of months
which have elapsed in such current Expense Year, including the month of such
payment, and twelve (12) as its denominator. Until a new Estimate Statement is
furnished (which Landlord shall have the right to deliver to Tenant at any
time), Tenant shall pay monthly, with the monthly Base Rent installments, an
amount equal to one-twelfth (1/12) of the total Estimated Excess set forth in
the previous Estimate Statement delivered by Landlord to Tenant.

4.5 Taxes and Other Charges for Which Tenant Is Directly Responsible.

4.5.1 Personal Property Taxes. Tenant shall be liable for and shall pay ten
(10) days before delinquency, taxes levied against Tenant’s equipment,
furniture, fixtures and any other personal property located in or about the
Premises. If any such taxes on Tenant’s equipment, furniture, fixtures and any
other personal property are levied against Landlord or Landlord’s property or if
the assessed value of Landlord’s property is increased by the inclusion therein
of a value placed upon such equipment, furniture, fixtures or any other personal
property and if Landlord pays the taxes based upon such increased assessment,
which Landlord shall have the right to do regardless of the validity thereof but
only under proper protest if requested by Tenant, Tenant shall upon demand repay
to Landlord the taxes so levied against Landlord or the proportion of such taxes
resulting from such increase in the assessment, as the case may be.

4.5.2 Taxes on Improvements in Premises. If the tenant improvements in the
Premises, whether installed and/or paid for by Landlord or Tenant and whether or
not affixed to the real property so as to become a part thereof, are assessed
for real property tax purposes at a valuation higher than the valuation at which
tenant improvements conforming to Landlord’s “building standard” in other space
in the Building are assessed, then the Tax Expenses levied against Landlord or
the property by reason of such excess assessed valuation shall be deemed to be
taxes levied against personal property of Tenant and shall be governed by the
provisions of Section 4.5.1, above; provided that Landlord uniformly applies
such excess assessed valuation for the same period uniformly to all tenants in
the Building.

4.5.3 Other Taxes. Notwithstanding any contrary provision herein, Tenant shall
pay prior to delinquency any (i) rent tax or sales tax, service tax, transfer
tax or value added tax, or any other applicable tax on the rent or services
herein or otherwise respecting this Lease, (ii) taxes assessed upon or with
respect to the possession, leasing, operation, management, maintenance,
alteration, repair, use or occupancy by Tenant of the Premises or any portion of
the Project, including the Project parking facility, or (iii) taxes assessed
upon this transaction or any document to which Tenant is a party creating or
transferring an interest or an estate in the Premises.

4.6 Landlord’s Books and Records. Within six (6) months after receipt of a
Statement by Tenant, if Tenant disputes the amount of Additional Rent set forth
in the Statement, an independent certified public accountant (which accountant
is a member of a nationally or regionally recognized accounting firm, has
previous experience in reviewing financial operating

 

16

 

  

LAKESHORE TOWERS BUILDING II

[United PanAm Financial Corp.]



--------------------------------------------------------------------------------

records of landlords of office buildings, and is retained by Tenant on a non
contingency fee basis) (the “Tenant Auditor”), designated and paid for by
Tenant, may, after reasonable notice to Landlord and at reasonable times,
inspect Landlord’s records with respect to the Statement at Landlord’s offices,
provided that Tenant is not then in default under this Lease and Tenant has paid
all amounts required to be paid under the applicable Estimated Statement and
Statement, as the case may be. In connection with such inspection, Tenant and
Tenant’s agents must agree in advance to follow Landlord’s reasonable rules and
procedures regarding inspections of Landlord’s records, and shall execute a
commercially reasonable confidentiality agreement regarding such inspection.
Tenant’s failure to dispute the amount of Additional Rent set forth in any
Statement within six (6) months following Tenant’s receipt of such Statement
shall be deemed to be Tenant’s approval of such Statement and Tenant,
thereafter, waives the right or ability to dispute the amounts set forth in such
Statement. If after such inspection, Tenant still disputes such Additional Rent,
a determination as to the proper amount shall be made, at Tenant’s expense, by
an independent certified public accountant (the “Accountant”) selected by
Landlord and subject to Tenant’s reasonable approval; provided that if such
certification by the Accountant proves that Direct Expenses were overstated by
more than five percent (5%), then the cost of the Accountant, and the cost of
such determination certification, shall be paid for by Landlord. Any
reimbursement amounts determined to be owing by Landlord to Tenant or by Tenant
to Landlord shall be (i) in the case of amounts owing from Tenant to Landlord,
paid within thirty (30) days following such determination, and (ii) in the case
of amounts owing from Landlord to Tenant, credited against the next payment of
Rent due Landlord under the terms of this Lease, or if the Lease Term has
expired, paid to Tenant within thirty (30) days following such determination. In
no event shall this Section 4.6 be deemed to allow any review of any of
Landlord’s records by any subtenant of Tenant. Tenant agrees that this
Section 4.6 shall be the sole method to be used by Tenant to dispute the amount
of any Direct Expenses payable or not payable by Tenant pursuant to the terms of
this Lease, and Tenant hereby waives any other rights at law or in equity
relating thereto.

4.7 Security Deposit.

4.7.1 Security Deposit. Upon execution of this Lease, Tenant shall deposit or
cause to be deposited with Landlord a cash sum in the amount of Eighty-Seven
Thousand Three Hundred Ninety-Nine and 20/100 Dollars ($87,399.20) (the
“Security Deposit”). Landlord shall hold the Security Deposit as security for
the performance of Tenant’s obligations under this Lease. If Tenant defaults on
any provision of this Lease, Landlord may, after such notice as may be required
under this Lease and without prejudice to any other remedy it has, apply all or
a part of the Security Deposit to:

4.7.1.1 Any Rent or other sum in default; or

4.7.1.2 Any expense, loss, or damage that Landlord may suffer because of
Tenant’s default including, without limitation, Rent that would accrue after
such default.

4.7.2 Landlord’s Transfer of Security Deposit on Transfer of Real Property. If
Landlord disposes of its interests in the Premises, Landlord may deliver or
credit the Security Deposit to Landlord’s successor-in-interest in the Premises
and thereupon be relieved of further responsibility with respect to the Security
Deposit.

4.7.3 Restoration of Security Deposit. If Landlord applies any portion of the
Security Deposit pursuant to Section 4.7.1 above, Tenant shall, within thirty
(30) days after demand by Landlord, deposit with Landlord an amount sufficient
to restore the Security Deposit to its original amount.

4.7.4 Interest on Security Deposit. Tenant is not entitled to any interest on
the Security Deposit.

4.7.5 Return of Security Deposit. If Tenant performs every provision of this
Lease to be performed by Tenant, the unused portion of the Security Deposit
shall be returned to Tenant or the last assignee of Tenant’s interest under this
Lease within thirty (30) days following the expiration or termination of the
Lease Term.

 

17

 

  

LAKESHORE TOWERS BUILDING II

[United PanAm Financial Corp.]



--------------------------------------------------------------------------------

4.8 Letter of Credit.

4.8.1 Delivery of Letter of Credit. In lieu of depositing cash in the amount of
the Security Deposit with Landlord, Tenant may, on execution of this Lease,
deliver to Landlord and cause to be in effect during the Lease Term an
unconditional, irrevocable letter of credit (the “Letter of Credit”) in the
amount specified in Section 8 of the Summary (which amount is the amount of the
Security Deposit) (the “Letter of Credit Amount”). The Letter of Credit shall be
in form and content acceptable to Landlord, in its sole discretion, and shall be
issued by a financial institution selected by Tenant and reasonably acceptable
to Landlord (the “Letter of Credit Bank”). The Letter of Credit Bank must be a
financial institution that accepts deposits, maintains accounts, has a local
Orange County, California office that will negotiate a letter of credit, and the
deposits of which are insured by the Federal Deposit Insurance Corporation.
Tenant shall pay all expenses, points, or fees incurred by Tenant in obtaining
the Letter of Credit. If the term of the Letter of Credit will expire prior to
the expiration of the Lease Term, Tenant shall deliver to Landlord, at least
thirty (30) days prior to the Letter of Credit expiration date, a renewal of the
Letter of Credit or replacement Letter of Credit which satisfies the conditions
of Section 4.8.2.

4.8.2 Replacement of Letter of Credit. Tenant may, from time to time, replace
any existing Letter of Credit with a new letter of Credit (which new Letter of
Credit may reflect a reduced Letter of Credit amount contemplated by
Section 4.8.1 above), if the new Letter of Credit:

(i) becomes effective at least thirty (30) days before expiration of the Letter
of Credit that it replaces;

(ii) is in the required Letter of Credit Amount;

(iii) is issued by a Letter of Credit Bank; and

(iv) otherwise complies with the requirements of this Section 4.

4.8.3 Landlord Right to Draw on Letter of Credit. Landlord shall hold the Letter
of Credit as security for the performance of Tenant’s obligations under this
Lease. If Tenant defaults on any provision of this Lease, Landlord may, after
such notice as may be required under this Lease and without prejudice to any
other remedy it has, draw on the Letter of Credit to (i) pay any Rent or other
sum in default or (ii) pay or reimburse any expense, loss, or damage that
Landlord may suffer because of Tenant’s default. If Tenant fails to renew or
replace the Letter of Credit at least thirty (30) days before its expiration,
Landlord may, without prejudice to any other remedy it has, draw on all of the
Letter of Credit.

4.8.4 Letter of Credit Security Deposit. Any amount of the Letter of Credit that
is drawn on by Landlord but not applied by Landlord shall be held by Landlord
and shall be treated as the Security Deposit which may be applied by Landlord
for the purposes described in Section 4.7.

4.8.5 Restoration of Letter of Credit. If Landlord draws on any portion of the
Letter of Credit pursuant to Section 4.8.3 above, Tenant shall, within thirty
(30) days after demand by Landlord, cause the Letter of Credit Amount to be
restored as such amount may be reduced pursuant to Section 4.8.1 above.

4.8.6 Landlord’s Transfer of Letter of Credit on Transfer of Premises. If
Landlord disposes of its interest in the Premises, Landlord shall transfer or
assign the Letter of Credit to the Landlord’s successor-in-interest in the
Premises and thereupon be relieved of further responsibility with respect to the
Letter of Credit.

ARTICLE 5

USE OF PREMISES

5.1 Permitted Use. Tenant shall use the Premises solely for the Permitted Use
set forth in Section 7 of the Summary and Tenant shall not use or permit the
Premises or the Project to be used for any other purpose or purposes whatsoever
without the prior written consent of Landlord, which may be withheld in
Landlord’s sole discretion.

 

18

 

  

LAKESHORE TOWERS BUILDING II

[United PanAm Financial Corp.]



--------------------------------------------------------------------------------

5.2 Prohibited Uses. Tenant further covenants and agrees that Tenant shall not
use, or suffer or permit any person or persons to use, the Premises or any part
thereof for any use or purpose contrary to the provisions of the Rules and
Regulations set forth in Exhibit F, attached hereto, or in violation of the laws
of the United States of America, the State of California, or the ordinances,
regulations or requirements of the local municipal or county governing body or
other lawful authorities having jurisdiction over the Project including, without
limitation, any such laws, ordinances, regulations or requirements relating to
Hazardous Material. Tenant shall not do or permit anything to be done in or
about the Premises which will in any way obstruct or interfere with the rights
of other tenants or occupants of the Building or Project, or injure or annoy
them or use or allow the Premises to be used for any improper, unlawful or
objectionable purpose, nor shall Tenant cause, maintain or permit any nuisance
in, on or about the Premises. Tenant shall comply with, and Tenant’s rights and
obligations under the Lease and Tenant’s use of the Premises shall be subject
and subordinate to, all recorded easements, covenants, conditions, and
restrictions now or hereafter affecting the Project.

ARTICLE 6

SERVICES AND UTILITIES

6.1 Standard Tenant Services. Landlord shall provide the following services on
all days (unless otherwise stated below) during the Lease Term.

6.1.1 Subject to limitations imposed by all governmental rules, regulations and
guidelines applicable thereto, Landlord shall provide heating, ventilation and
air conditioning (“HVAC”) when necessary for normal comfort for normal office
use in the Premises from 7:00 A.M. to 6:00 P.M. Monday through Friday, and on
Saturdays from 9:00 A.M. to 1:00pm (collectively, the “Building Hours”), except
for the date of observation of New Year’s Day, Independence Day, Labor Day,
Memorial Day, Thanksgiving Day, Christmas Day and, at Landlord’s discretion,
other locally or nationally recognized holidays (collectively, the “Holidays”).

6.1.2 Landlord shall provide adequate electrical wiring and facilities for
connection to Tenant’s lighting fixtures and incidental use equipment, provided
that (i) the connected electrical load of the incidental use equipment does not
exceed an average of six (6) watts per usable square foot of the Premises, and
(ii) the connected electrical load of Tenant’s lighting fixtures does not exceed
an average of two (2) watts per usable square foot of the Premises, which
electrical usage shall be subject to applicable laws and regulations, including
Title 24. Tenant shall bear the cost of replacement of lamps, starters and
ballasts for non-Building standard lighting fixtures within the Premises.

6.1.3 Landlord shall provide city water from the regular Building outlets for
drinking, lavatory and toilet purposes in the Building Common Areas.

6.1.4 Landlord shall provide janitorial services to the Premises and window
washing services in a manner consistent with Comparable Buildings.

6.1.5 Landlord shall provide nonexclusive, non-attended automatic passenger
elevator service during the Building Hours and shall have one elevator available
at all other times, including on the Holidays.

6.1.6 Landlord shall provide nonexclusive freight elevator service subject to
scheduling by Landlord.

Tenant shall cooperate fully with Landlord at all times and abide by all
regulations and requirements that Landlord may reasonably prescribe for the
proper functioning and protection of the HVAC, electrical, mechanical and
plumbing systems.

6.2 Overstandard Tenant Use.

6.2.1 Non-Electrical Usage. Tenant shall not, without Landlord’s prior written
consent, use heat-generating machines, machines other than normal fractional
horsepower office machines, or equipment or lighting other than Building
standard lights in the Premises, which may affect the temperature otherwise
maintained by the air conditioning system

 

19

 

  

LAKESHORE TOWERS BUILDING II

[United PanAm Financial Corp.]



--------------------------------------------------------------------------------

or increase the water normally furnished for the Premises by Landlord pursuant
to the terms of Section 6.1 of this Lease. If Tenant uses water, heat or air
conditioning in excess of that supplied by Landlord pursuant to Section 6.1 of
this Lease, Tenant shall pay to Landlord, upon billing, the actual cost of such
excess consumption, the cost of the installation, operation, and maintenance of
equipment which is installed in order to supply such excess consumption, and the
cost of the increased wear and tear on existing equipment caused by such excess
consumption; and Landlord may install devices to separately meter any increased
use and in such event Tenant shall pay the cost of such increased use directly
to Landlord, on demand, at the rates charged by the public utility company
furnishing the same, including the cost of such additional metering devices. If
Tenant desires to use HVAC during non-Building Hours, Tenant shall give Landlord
such prior notice, if any, as Landlord shall from time to time establish as
appropriate, of Tenant’s desired use in order to supply HVAC, and Landlord shall
supply HVAC to the Premises. The cost of after-hours HVAC is currently Sixty
Dollars ($60.00) per hour, per floor. Is this pro-rated for the 2nd floor?Such
cost shall increase hereafter only to the extent of an increase occurring after
the date of this Lease in the actual cost to Landlord of providing such HVAC
services. The cost of HVAC supplied by Landlord during non-Building Hours shall
be paid by Tenant as Additional Rent.

6.2.2 Electrical Usage. If in any month Tenant uses electricity (not including
any electricity consumed in connection with the operation of the Building’s main
HVAC system) in excess of the Electricity Usage Standard (as defined below),
Tenant shall pay to Landlord, upon billing, Landlord’s cost of such excess
consumption and the reasonable cost of the installation, operation, and
maintenance of equipment which is required to be installed to supply such excess
capacity and/or consumption to Tenant. For purposes hereof, the “Electricity
Usage Standard” shall be an average of five (5) watts per rentable square foot
of the Premises of actual consumption, on a monthly Business Hours basis.
Tenant’s use of electricity shall not exceed the capacity of the feeders to the
Project or the risers or wiring installation (which capacity is eight (8) watts
per rentable square foot) and Tenant shall promptly discontinue any such excess
use promptly following receipt of notice of the same from Landlord. In those
cases where Landlord proposes to install equipment to be paid for by Tenant or
otherwise is proposing to require Tenant to pay for any cost related to such
excess consumption, Tenant may require Landlord, as a condition of such charge
by Landlord, to reasonably demonstrate that Landlord’s actions and such charges
are consistent with the requirement of this Lease.

6.3 Interruption of Use. Tenant agrees that Landlord shall not be liable for
damages, by abatement of Rent or otherwise, for failure to furnish or delay in
furnishing any service (including telephone and telecommunication services), or
for any diminution in the quality or quantity thereof, when such failure or
delay or diminution is occasioned, in whole or in part, by breakage, repairs,
replacements, or improvements, by any strike, lockout or other labor trouble, by
inability to secure electricity, gas, water, or other fuel at the Building or
Project after reasonable effort to do so, by any riot or other dangerous
condition, emergency, accident or casualty whatsoever, by act or default of
Tenant or other parties, or by any other cause beyond Landlord’s reasonable
control; and such failures or delays or diminution shall never be deemed to
constitute an eviction or disturbance of Tenant’s use and possession of the
Premises or relieve Tenant from paying Rent or performing any of its obligations
under this Lease. Furthermore, Landlord shall not be liable under any
circumstances for a loss of, or injury to, property or for injury to, or
interference with, Tenant’s business, including, without limitation, loss of
profits, however occurring, through or in connection with or incidental to a
failure to furnish any of the services or utilities as set forth in this Article
6.

ARTICLE 7

REPAIRS

Tenant shall, at Tenant’s own expense, keep the Premises, including all
improvements, fixtures and furnishings therein, in good order, repair and
condition at all times during the Lease Term. In addition, Tenant shall, at
Tenant’s own expense, but under the supervision and subject to the prior
approval of Landlord, and within any reasonable period of time specified by
Landlord, promptly and adequately repair all damage to the Premises and replace
or repair all damaged, broken, or worn fixtures and appurtenances, except for
damage caused by ordinary wear and tear or beyond the reasonable control of
Tenant; provided however, that, at Landlord’s

 

20

 

  

LAKESHORE TOWERS BUILDING II

[United PanAm Financial Corp.]



--------------------------------------------------------------------------------

option, or if Tenant fails to make such repairs, Landlord may, but need not,
make such repairs and replacements, and Tenant shall pay Landlord the cost
thereof, including a percentage of the cost thereof (to be uniformly established
for the Building and/or the Project) sufficient to reimburse Landlord for all
overhead, general conditions, fees and other costs or expenses arising from
Landlord’s involvement with such repairs and replacements forthwith upon being
billed for same. Landlord may, but shall not be required to, enter the Premises
upon reasonable advance notice to Tenant at all reasonable times to make such
repairs, alterations, improvements or additions to the Premises or to the
Project or to any equipment located in the Project as Landlord shall desire or
deem necessary or as Landlord may be required to do by governmental or
quasi-governmental authority or court order or decree. Tenant hereby waives any
and all rights under and benefits of subsection 1 of Section 1932 and Sections
1941 and 1942 of the California Civil Code or under any similar law, statute, or
ordinance now or hereafter in effect.

ARTICLE 8

ADDITIONS AND ALTERATIONS

8.1 Landlord’s Consent to Alterations. Tenant may not make any improvements,
alterations, additions or changes to the Premises or any mechanical, plumbing or
HVAC facilities or systems pertaining to the Premises (collectively, the
“Alterations”) without first procuring the prior written consent of Landlord to
such Alterations, which consent shall be requested by Tenant not less than
thirty (30) days prior to the commencement thereof, and which consent shall not
be unreasonably withheld by Landlord, provided it shall be deemed reasonable for
Landlord to withhold its consent to any Alteration which adversely affects the
structural portions or the systems or equipment of the Building or is visible
from the exterior of the Building. The construction of the initial improvements
to the Premises shall be governed by the terms of the Tenant Work Letter and not
the terms of this Article 8.

8.2 Manner of Construction.

8.2.1 Conditions to Alterations. Landlord may impose, as a condition of its
consent to any and all Alterations or repairs of the Premises or about the
Premises, such requirements as Landlord in its reasonable discretion may deem
desirable, including, but not limited to, (i) the requirement that Tenant
utilize for such purposes only contractors, subcontractors, materials, mechanics
and materialmen selected by Tenant from a list provided and approved by
Landlord, and (ii) the requirement that upon Landlord’s request Tenant shall, at
Tenant’s expense, remove such Alterations upon the expiration or any early
termination of the Lease Term. Tenant shall construct such Alterations and
perform such repairs in a good and workmanlike manner, in conformance with any
and all applicable federal, state, county or municipal laws, rules and
regulations and pursuant to a valid building permit, issued by the City of
Irvine, all in conformance with Landlord’s construction rules and regulations;
provided, however, that prior to commencing to construct any Alteration, Tenant
shall meet with Landlord to discuss Landlord’s design parameters and code
compliance issues. In performing the work of any such Alterations, Tenant shall
have the work performed in such manner as not to obstruct access to the Project
or any portion thereof, by any other tenant of the Project, and so as not to
obstruct the business of Landlord or other tenants in the Project. Tenant shall
not use (and upon notice from Landlord shall cease using) contractors, services,
workmen, labor, materials or equipment that, in Landlord’s reasonable judgment,
would disturb labor harmony with the workforce or trades engaged in performing
other work, labor or services in or about the Building or the Common Areas. In
addition to Tenant’s obligations under Article 9 of this Lease, upon completion
of any Alterations, Tenant agrees to cause a Notice of Completion to be recorded
in the office of the Recorder of the County of Orange, in accordance with
Section 3093 of the Civil Code of the State of California or any successor
statute, and Tenant shall deliver to the Project construction manager a
reproducible copy of the “as built” drawings of the Alterations, as well as all
permits, approvals and other documents issued by any governmental agency in
connection with the Alterations.

8.2.1.1 Base Building Changes. In the event any Alterations which Tenant
proposes to make to the Premises require or give rise to governmentally-required
changes (“Additional Required Work”) to the Base Building, Landlord and Tenant
shall work together to eliminate, if possible, or otherwise minimize the
Additional Required Work. Absent elimination of such Additional Required Work or
a mutually acceptable allocation of such

 

21

 

  

LAKESHORE TOWERS BUILDING II

[United PanAm Financial Corp.]



--------------------------------------------------------------------------------

changes as between Landlord and Tenant, the cost of such changes shall be borne
by Tenant. As used herein, (i) “Base Building” means the structural portions of
the Building, the Base Building Systems, the public restrooms, elevators, exit
stairwells and the systems and equipment located in the internal core of the
Building, and (ii) “Base Building Systems” means all systems and equipment
(including plumbing, HVAC, electrical fire/life/safety elevator and security
systems) that serve all or part of the Building.

8.3 Payment for Improvements. If payment is made directly to contractors, Tenant
shall (i) comply with Landlord’s requirements for final lien releases and
waivers in connection with Tenant’s payment for work to contractors, and
(ii) cause its contractors to sign Landlord’s standard contractor’s rules and
regulations. If Tenant orders any work directly from Landlord, Tenant shall pay
to Landlord an amount equal to three percent (3%) of the cost of such work to
compensate Landlord for all overhead, general conditions, fees and other costs
and expenses arising from Landlord’s involvement with such work. If Tenant does
not order any work directly from Landlord, Tenant shall reimburse Landlord for
Landlord’s reasonable, actual, out-of-pocket costs and expenses actually
incurred in connection with Landlord’s review of such work.

8.4 Construction Insurance. In addition to the requirements of Article 10 of
this Lease, in the event that Tenant makes any Alterations, prior to the
commencement of such Alterations, Tenant shall provide Landlord with evidence
that Tenant carries “Builder’s All Risk” insurance in an amount approved by
Landlord covering the construction of such Alterations, and such other insurance
as Landlord may reasonably require, it being understood and agreed that all of
such Alterations shall be insured by Tenant pursuant to Article 10 of this Lease
immediately upon completion thereof. In addition, in connection with any
Alteration Landlord may, in its discretion, require Tenant to obtain a lien and
completion bond or some alternate form of security satisfactory to Landlord in
an amount sufficient to ensure the lien-free completion of such Alterations and
naming Landlord as a co-obligee.

8.5 Landlord’s Property. All Alterations, improvements, fixtures, equipment
and/or appurtenances which may be installed or placed in or about the Premises,
from time to time, shall be at the sole cost of Tenant and shall be and become
the property of Landlord, except that Tenant may remove any Alterations,
improvements, fixtures and/or equipment which Tenant can substantiate to
Landlord have not been paid for with any Tenant improvement allowance funds
provided to Tenant by Landlord, provided Tenant repairs any damage to the
Premises and Building caused by such removal and returns the affected portion of
the Premises to a building standard tenant improved condition as determined by
Landlord. Furthermore, Landlord may, by written notice to Tenant prior to the
end of the Lease Term, or given following any earlier termination of this Lease,
require Tenant, at Tenant’s expense, to remove any such Alterations or
improvements and to repair any damage to the Premises and Building caused by
such removal and returns the affected portion of the Premises to a building
standard tenant improved condition as determined by Landlord. If Tenant fails to
complete such removal and/or to repair any damage caused by the removal of any
Alterations or improvements in the Premises and return the affected portion of
the Premises to a building standard tenant improved condition as reasonably
determined by Landlord, Landlord may do so and may charge the cost thereof to
Tenant. Tenant hereby protects, defends, indemnifies and holds Landlord harmless
from any liability, cost, obligation, expense or claim of lien in any manner
relating to the installation, placement, removal or financing of any such
Alterations, improvements, fixtures and/or equipment in, on or about the
Premises, which obligations of Tenant shall survive the expiration or earlier
termination of this Lease.

8.6 Communications and Computer Lines. Tenant may install, maintain, replace,
remove or use any communications or computer wires and cables (collectively, the
“Lines”) in or serving the Premises, provided that (i) Tenant shall obtain
Landlord’s prior written consent, use an experienced and qualified contractor
approved in writing by Landlord, and comply with all of the other provisions of
Articles 7 and 8 of this Lease, (ii) an acceptable number of spare Lines and
space for additional Lines shall be maintained for existing and future occupants
of the Project, as determined in Landlord’s reasonable opinion, (iii) the Lines
(including riser cables) shall be appropriately insulated to prevent excessive
electromagnetic fields or radiation, and shall be surrounded by a protective
conduit reasonably acceptable to Landlord, (iv) any new or existing Lines
servicing the Premises shall comply with all applicable governmental laws and
regulations, (v) as a condition to permitting the installation of new Lines,
Landlord may require that Tenant remove existing Lines located in or serving the
Premises and repair any damage in

 

22

 

  

LAKESHORE TOWERS BUILDING II

[United PanAm Financial Corp.]



--------------------------------------------------------------------------------

connection with such removal, and (vi) Tenant shall pay all costs in connection
therewith. Landlord reserves the right to require that Tenant remove any Lines
located in or serving the Premises which are installed in violation of these
provisions, or which are at any time in violation of any laws or represent a
dangerous or potentially dangerous condition.

ARTICLE 9

COVENANT AGAINST LIENS

Tenant shall keep the Project and Premises free from any liens or encumbrances
arising out of the work performed, materials furnished or obligations incurred
by or on behalf of Tenant, and shall protect, defend, indemnify and hold
Landlord harmless from and against any claims, liabilities, judgments or costs
(including, without limitation, reasonable attorneys’ fees and costs) arising
out of same or in connection therewith. Tenant shall give Landlord notice at
least twenty (20) days prior to the commencement of any such work on the
Premises (or such additional time as may be necessary under Applicable Laws (as
defined below)) to afford Landlord the opportunity of posting and recording
appropriate notices of non-responsibility. Tenant shall remove any such lien or
encumbrance by bond or otherwise within ten (10) days after notice by Landlord,
and if Tenant shall fail to do so, Landlord may pay the amount necessary to
remove such lien or encumbrance, without being responsible for investigating the
validity thereof. The amount so paid shall be deemed Additional Rent under this
Lease payable upon demand, without limitation as to other remedies available to
Landlord under this Lease. Nothing contained in this Lease shall authorize
Tenant to do any act which shall subject Landlord’s title to the Building or
Premises to any liens or encumbrances whether claimed by operation of law or
express or implied contract. Any claim to a lien or encumbrance upon the
Building or Premises arising in connection with any such work or respecting the
Premises not performed by or at the request of Landlord shall be null and void,
or at Landlord’s option shall attach only against Tenant’s interest in the
Premises and shall in all respects be subordinate to Landlord’s title to the
Project, Building and Premises.

ARTICLE 10

INSURANCE

10.1 Indemnification and Waiver. Tenant hereby assumes all risk of damage to
property or injury to persons in, upon or about the Premises from any cause
whatsoever (including, but not limited to, any personal injuries resulting from
a slip and fall in, upon or about the Premises) and agrees that Landlord, its
partners, subpartners and their respective officers, agents, servants,
employees, and independent contractors (collectively, “Landlord Parties”) shall
not be liable for, and are hereby released from any responsibility for, any
damage either to person or property or resulting from the loss of use thereof,
which damage is sustained by Tenant or by other persons claiming through Tenant,
provided that the terms of the foregoing assumption of risks shall not apply to
the gross negligence or willful misconduct of Landlord. Tenant shall indemnify,
defend, protect, and hold harmless the Landlord Parties from any and all loss,
cost, damage, expense and liability (including without limitation court costs
and reasonable attorneys’ fees) incurred in connection with or arising from any
cause in, on or about the Premises (including, but not limited to, a slip and
fall), any acts, omissions or negligence of Tenant or of any person claiming by,
through or under Tenant, or of the contractors, agents, servants, employees,
invitees, guests or licensees of Tenant or any such person, in, on or about the
Project or any breach of the terms of this Lease, either prior to, during, or
after the expiration of the Lease Term, provided that the terms of the foregoing
indemnity shall not apply to the gross negligence or willful misconduct of
Landlord. Should Landlord be named as a defendant in any suit brought against
Tenant in connection with or arising out of Tenant’s occupancy of the Premises,
Tenant shall pay to Landlord its costs and expenses incurred in such suit,
including without limitation, its actual professional fees such as reasonable
appraisers’, accountants’ and attorneys’ fees. The provisions of this
Section 10.1 shall survive the expiration or sooner termination of this Lease
with respect to any claims or liability arising in connection with any event
occurring prior to such expiration or termination.

10.2 Tenant’s Compliance With Landlord’s Fire and Casualty Insurance. Tenant
shall, at Tenant’s expense, comply with all insurance company requirements
pertaining to the use of the Premises. If Tenant’s conduct or use of the
Premises causes any increase in the premium

 

23

 

  

LAKESHORE TOWERS BUILDING II

[United PanAm Financial Corp.]



--------------------------------------------------------------------------------

for such insurance policies then Tenant shall reimburse Landlord for any such
increase. Tenant, at Tenant’s expense, shall comply with all rules, orders,
regulations or requirements of the American Insurance Association (formerly the
National Board of Fire Underwriters) and with any similar body.

10.3 Tenant’s Insurance. Tenant shall maintain the following coverages in the
following amounts.

10.3.1 Commercial General Liability Insurance covering the insured against
claims of bodily injury, personal injury and property damage (including loss of
use thereof) arising out of Tenant’s operations, and contractual liabilities
(covering the performance by Tenant of its indemnity agreements) including a
Broad Form endorsement covering the insuring provisions of this Lease and the
performance by Tenant of the indemnity agreements set forth in Section 10.1 of
this Lease, for limits of liability not less than:

 

Bodily Injury and

Property Damage Liability

  

$3,000,000 each occurrence

$3,000,000 annual aggregate

Personal Injury Liability   

$3,000,000 each occurrence

$3,000,000 annual aggregate

0% Insured’s participation

10.3.2 Physical Damage Insurance covering (i) all office furniture, business and
trade fixtures, office equipment, free-standing cabinet work, movable
partitions, merchandise and all other items of Tenant’s property on the Premises
installed by, for, or at the expense of Tenant, (ii) the Tenant Improvements,
and any other improvements which exist in the Premises as of the Lease
Commencement Date (excluding the Base Building) (the “Original Improvements”),
and (iii) all other improvements, alterations and additions to the Premises.
Such insurance shall be written on an “all risks” of physical loss or damage
basis, for the full replacement cost value (subject to reasonable deductible
amounts) new without deduction for depreciation of the covered items and in
amounts that meet any co-insurance clauses of the policies of insurance and
shall include coverage for damage or other loss caused by fire or other peril
including, but not limited to, vandalism and malicious mischief, theft, water
damage of any type, including sprinkler leakage, bursting or stoppage of pipes,
and explosion, and providing business interruption coverage for a period of one
year.

10.3.3 Worker’s Compensation and Employer’s Liability or other similar insurance
pursuant to all applicable state and local statutes and regulations.

10.4 Form of Policies. The minimum limits of policies of insurance required of
Tenant under this Lease shall in no event limit the liability of Tenant under
this Lease. Such insurance shall (i) name Landlord, and any other party the
Landlord so specifies, as an additional insured, including Landlord’s managing
agent, if any; (ii) specifically cover the liability assumed by Tenant under
this Lease, including, but not limited to, Tenant’s obligations under
Section 10.1 of this Lease; (iii) be issued by an insurance company having a
rating of not less than A-X in Best’s Insurance Guide or which is otherwise
acceptable to Landlord and licensed to do business in the State of California;
(iv) be primary insurance as to all claims thereunder and provide that any
insurance carried by Landlord is excess and is non-contributing with any
insurance requirement of Tenant; (v) be in form and content reasonably
acceptable to Landlord; and (vi) provide that said insurance shall not be
canceled or coverage changed unless thirty (30) days’ prior written notice shall
have been given to Landlord and any mortgagee of Landlord. Tenant shall deliver
said policy or policies or certificates thereof to Landlord on or before the
Lease Commencement Date and at least thirty (30) days before the expiration
dates thereof. In the event Tenant shall fail to procure such insurance, or to
deliver such policies or certificate, Landlord may, at its option, procure such
policies for the account of Tenant, and the cost thereof shall be paid to
Landlord within five (5) days after delivery to Tenant of bills therefor.

10.5 Subrogation. Landlord and Tenant intend that their respective property loss
risks shall be borne by insurance carriers to the extent above provided, and
Landlord and Tenant hereby agree to look solely to, and seek recovery only from,
their respective insurance carriers in the event of a property loss to the
extent that such coverage is agreed to be provided hereunder. The parties each
hereby waive all rights and claims against each other for such losses, and waive

 

24

 

  

LAKESHORE TOWERS BUILDING II

[United PanAm Financial Corp.]



--------------------------------------------------------------------------------

all rights of subrogation of their respective insurers, provided such waiver of
subrogation shall not affect the right to the insured to recover thereunder. The
parties agree that their respective insurance policies are now, or shall be,
endorsed such that the waiver of subrogation shall not affect the right of the
insured to recover thereunder, so long as no material additional premium is
charged therefor.

10.6 Additional Insurance Obligations. Tenant shall carry and maintain during
the entire Lease Term, at Tenant’s sole cost and expense, increased amounts of
the insurance required to be carried by Tenant pursuant to this Article 10 and
such other reasonable types of insurance coverage and in such reasonable amounts
covering the Premises and Tenant’s operations therein, as may be reasonably
requested by Landlord, but in no event in excess of the amounts and types of
insurance then being required of tenants in Comparable Buildings occupying
comparable space and engaged in a similar use as Tenant.

ARTICLE 11

DAMAGE AND DESTRUCTION

11.1 Repair of Damage to Premises by Landlord.

11.1.1 Damage to Building. Tenant shall promptly notify Landlord of any damage
to the Premises resulting from fire or any other casualty. If the Premises or
any Common Areas serving or providing access to the Premises shall be damaged by
fire or other casualty, Landlord shall promptly and diligently, subject to
reasonable delays for insurance adjustment or other matters beyond Landlord’s
reasonable control, and subject to all other terms of this Article 11, restore
the Base Building and such Common Areas. Such restoration shall be to
substantially the same condition of the Base Building and the Common Areas prior
to the casualty, except for modifications required by zoning and building codes
and other laws or by the holder of a mortgage on the Building or Project or any
other modifications to the Common Areas deemed desirable by Landlord, which are
consistent with the character of the Project, provided that access to the
Premises and any restrooms serving the Premises shall not be materially
impaired.

11.1.2 Damage to Premises. Upon the occurrence of any damage to the Premises,
upon notice (the “Landlord Repair Notice”) to Tenant from Landlord, Tenant shall
assign to Landlord (or to any party designated by Landlord) all insurance
proceeds payable to Tenant under Tenant’s insurance required under
Section 10.3.2(ii) and (iii) of this Lease, and Landlord shall repair any injury
or damage to the Tenant Improvements and the Original Improvements installed in
the Premises and shall return such Tenant Improvements and Original Improvements
to their original condition; provided that if the cost of such repair by
Landlord exceeds the amount of insurance proceeds received by Landlord from
Tenant’s insurance carrier, as assigned by Tenant, the cost of such repairs
shall be paid by Tenant to Landlord prior to Landlord’s commencement of repair
of the damage. In the event that Landlord does not deliver the Landlord Repair
Notice within sixty (60) days following the date the casualty becomes known to
Landlord, Tenant shall, at its sole cost and expense, repair any injury or
damage to the Tenant Improvements and the Original Improvements installed in the
Premises and shall return such Tenant Improvements and Original Improvements to
their original condition. Whether or not Landlord delivers a Landlord Repair
Notice, prior to the commencement of construction, Tenant shall submit to
Landlord, for Landlord’s review and approval, all plans, specifications and
working drawings relating thereto, and Landlord shall select the contractors to
perform such improvement work. Landlord shall not be liable for any
inconvenience or annoyance to Tenant or its visitors, or injury to Tenant’s
business resulting in any way from such damage or the repair thereof; provided
however, that if such fire or other casualty shall have damaged the Premises or
Common Areas necessary to Tenant’s occupancy, and the Premises are not occupied
by Tenant as a result thereof, then during the time and to the extent the
Premises are unfit for occupancy, the Rent shall be abated in proportion to the
ratio that the amount of rentable square feet of the Premises which is unfit for
occupancy for the purposes permitted under this Lease bears to the total
rentable square feet of the Premises. In the event that Landlord shall not
deliver the Landlord Repair Notice, Tenant’s right to rent abatement pursuant to
the preceding sentence shall terminate as of the date which is reasonably
determined by Landlord to be the date Tenant should have completed repairs to
the Premises assuming Tenant used reasonable due diligence in connection
therewith.

 

25

 

  

LAKESHORE TOWERS BUILDING II

[United PanAm Financial Corp.]



--------------------------------------------------------------------------------

11.2 Landlord’s Option to Repair. Notwithstanding the terms of Section 11.1 of
this Lease, Landlord may elect not to rebuild and/or restore the Premises,
Building and/or Project, and instead terminate this Lease, by notifying Tenant
in writing of such termination within sixty (60) days after the date of
discovery of the damage, such notice to include a termination date giving Tenant
sixty (60) days to vacate the Premises, but Landlord may so elect only if the
Building or Project shall be damaged by fire or other casualty or cause, whether
or not the Premises are affected, and one or more of the following conditions is
present: (i) in Landlord’s reasonable judgment, repairs cannot reasonably be
completed within one hundred eighty (180) days after the date of discovery of
the damage (when such repairs are made without the payment of overtime or other
premiums); (ii) the holder of any mortgage on the Building or Project or ground
lessor with respect to the Building or Project shall require that the insurance
proceeds or any portion thereof be used to retire the mortgage debt, or shall
terminate the ground lease, as the case may be; (iii) the damage is not fully
covered by Landlord’s insurance policies; (iv) Landlord decides to rebuild the
Building or Common Areas so that they will be substantially different
structurally or architecturally; or (v) the damage occurs during the last twelve
(12) months of the Lease Term. In the event Landlord does not terminate this
Lease as set forth above, and in Landlord’s reasonable judgment, the repairs
cannot be completed within such one hundred eighty (180) days, as set forth in
(i) above, Landlord shall provide Tenant with written notice of the time within
which such repairs may be completed, in Landlord’s reasonable judgment.

11.3 Waiver of Statutory Provisions. The provisions of this Lease, including
this Article 11, constitute an express agreement between Landlord and Tenant
with respect to any and all damage to, or destruction of, all or any part of the
Premises, the Building or the Project, and any statute or regulation of the
State of California, including, without limitation, Sections 1932(2) and 1933(4)
of the California Civil Code, with respect to any rights or obligations
concerning damage or destruction in the absence of an express agreement between
the parties, and any other statute or regulation, now or hereafter in effect,
shall have no application to this Lease or any damage or destruction to all or
any part of the Premises, the Building or the Project.

ARTICLE 12

NONWAIVER

No provision of this Lease shall be deemed waived by either party hereto unless
expressly waived in a writing signed thereby. The waiver by either party hereto
of any breach of any term, covenant or condition herein contained shall not be
deemed to be a waiver of any subsequent breach of same or any other term,
covenant or condition herein contained. The subsequent acceptance of Rent
hereunder by Landlord shall not be deemed to be a waiver of any preceding breach
by Tenant of any term, covenant or condition of this Lease, other than the
failure of Tenant to pay the particular Rent so accepted, regardless of
Landlord’s knowledge of such preceding breach at the time of acceptance of such
Rent. No acceptance of a lesser amount than the Rent herein stipulated shall be
deemed a waiver of Landlord’s right to receive the full amount due, nor shall
any endorsement or statement on any check or payment or any letter accompanying
such check or payment be deemed an accord and satisfaction, and Landlord may
accept such check or payment without prejudice to Landlord’s right to recover
the full amount due. No receipt of monies by Landlord from Tenant after the
termination of this Lease shall in any way alter the length of the Lease Term or
of Tenant’s right of possession hereunder, or after the giving of any notice
shall reinstate, continue or extend the Lease Term or affect any notice given
Tenant prior to the receipt of such monies, it being agreed that after the
service of notice or the commencement of a suit, or after final judgment for
possession of the Premises, Landlord may receive and collect any Rent due, and
the payment of Rent shall not waive or affect said notice, suit or judgment.

ARTICLE 13

CONDEMNATION

If the whole or any material part of the Premises, Building or Project shall be
taken by power of eminent domain or condemned by any competent authority for any
public or quasi-public use or purpose, or if any adjacent property or street
shall be so taken or condemned, or reconfigured or vacated by such authority in
such manner as to require the use, reconstruction or remodeling of any material
part of the Premises, Building or Project, or if Landlord shall grant a deed or
other

 

26

 

  

LAKESHORE TOWERS BUILDING II

[United PanAm Financial Corp.]



--------------------------------------------------------------------------------

instrument in lieu of such taking by eminent domain or condemnation, Landlord
shall have the option to terminate this Lease effective as of the date
possession is required to be surrendered to the authority. If more than
twenty-five percent (25%) of the rentable square feet of the Premises is taken,
or if access to the Premises is substantially impaired, in each case for a
period in excess of ninety (90) days, Tenant shall have the option to terminate
this Lease effective as of the date possession is required to be surrendered to
the authority. Tenant shall not because of such taking assert any claim against
Landlord or the authority for any compensation because of such taking and
Landlord shall be entitled to the entire award or payment in connection
therewith, except that Tenant shall have the right to file any separate claim
available to Tenant for any taking of Tenant’s personal property and fixtures
belonging to Tenant and removable by Tenant upon expiration of the Lease Term
pursuant to the terms of this Lease, and for moving expenses, so long as such
claims do not diminish the award available to Landlord, its ground lessor with
respect to the Building or Project or its mortgagee, and such claim is payable
separately to Tenant. All Rent shall be apportioned as of the date of such
termination. If any part of the Premises shall be taken, and this Lease shall
not be so terminated, the Rent shall be proportionately abated. Tenant hereby
waives any and all rights it might otherwise have pursuant to Section 1265.130
of the California Code of Civil Procedure. Notwithstanding anything to the
contrary contained in this Article 13, in the event of a temporary taking of all
or any portion of the Premises for a period of ninety (90) days or less, then
this Lease shall not terminate but the Base Rent and the Additional Rent shall
be abated for the period of such taking in proportion to the ratio that the
amount of rentable square feet of the Premises taken bears to the total rentable
square feet of the Premises. Landlord shall be entitled to receive the entire
award made in connection with any such temporary taking.

ARTICLE 14

ASSIGNMENT AND SUBLETTING

14.1 Transfers. Tenant shall not, without the prior written consent of Landlord,
assign, mortgage, pledge, hypothecate, encumber, or permit any lien to attach
to, or otherwise transfer, this Lease or any interest hereunder, permit any
assignment, or other transfer of this Lease or any interest hereunder by
operation of law, sublet the Premises or any part thereof, or enter into any
license or concession agreements or otherwise permit the occupancy or use of the
Premises or any part thereof by any persons other than Tenant and its employees
and contractors (all of the foregoing are hereinafter sometimes referred to
collectively as “Transfer(s)” and any person to whom any Transfer is made or
sought to be made is hereinafter sometimes referred to as a “Transferee”). If
Tenant desires Landlord’s consent to any Transfer, Tenant shall notify Landlord
in writing, which notice (the “Transfer Notice”) shall include (i) the proposed
effective date of the Transfer, which shall not be less than fifteen (15) days
nor more than one hundred eighty (180) days after the date of delivery of the
Transfer Notice, (ii) a description of the portion of the Premises to be
transferred (the “Subject Space”), (iii) all of the terms of the proposed
Transfer and the consideration therefor, including calculation of the Transfer
Premium (as defined below) in connection with such Transfer, the name and
address of the proposed Transferee, and a copy of all existing executed and/or
proposed documentation pertaining to the proposed Transfer, including all
existing operative documents to be executed to evidence such Transfer or the
agreements incidental or related to such Transfer, (iv) current financial
statements of the proposed Transferee certified by an officer, partner or owner
thereof, business credit and personal references and history of the proposed
Transferee and any other information reasonably required by Landlord which will
enable Landlord to determine the financial responsibility, character, and
reputation of the proposed Transferee, nature of such Transferee’s business and
proposed use of the Subject Space, and (v) an executed estoppel certificate from
Tenant in the form attached hereto as Exhibit G. Any Transfer made without
Landlord’s prior written consent shall, at Landlord’s option, be null, void and
of no effect, and shall, at Landlord’s option, constitute a default by Tenant
under this Lease. Whether or not Landlord consents to any proposed Transfer,
Tenant shall pay Landlord’s reasonable review and processing fees, as well as
any reasonable professional fees (including, without limitation, attorneys’,
accountants’, architects’, engineers’ and consultants’ fees) incurred by
Landlord, within fifteen (15) days after written request by Landlord, in an
amount not to exceed One Thousand Five Hundred Dollars ($1,500) in the
aggregate, for a Transfer in the ordinary course of business (for purposes
hereof, a Transfer shall be deemed not to be in the “ordinary course of
business” if Landlord is required to review documentation related to such
Transfer on more than two (2) separate occasions).

 

27

 

  

LAKESHORE TOWERS BUILDING II

[United PanAm Financial Corp.]



--------------------------------------------------------------------------------

14.2 Landlord’s Consent. Landlord shall not unreasonably withhold or delay its
consent to any proposed Transfer of the Subject Space to the Transferee on the
terms specified in the Transfer Notice. Without limitation as to other
reasonable grounds for withholding consent, the parties hereby agree that it
shall be reasonable under this Lease and under any applicable law for Landlord
to withhold consent to any proposed Transfer where one or more of the following
apply:

14.2.1 The Transferee is of a character or reputation or engaged in a business
which is not consistent with the quality of the Building or the Project;

14.2.2 The Transferee intends to use the Subject Space for purposes which are
not permitted under this Lease;

14.2.3 The Transferee is either a governmental agency or instrumentality
thereof;

14.2.4 The Transferee is not a party of reasonable financial worth and/or
financial stability in light of the responsibilities to be undertaken in
connection with the Transfer on the date consent is requested;

14.2.5 The proposed Transfer would cause a violation of another lease for space
in the Project, or would give an occupant of the Project a right to cancel its
lease; or

14.2.6 Either the proposed Transferee, or any person or entity which directly or
indirectly, controls, is controlled by, or is under common control with, the
proposed Transferee, (i) occupies space in the Project at the time of the
request for consent, or (ii) is negotiating with Landlord or has negotiated with
Landlord during the six (6) month period immediately preceding the date Landlord
receives the Transfer Notice to lease space in the Project and, at the time
Tenant requests approval of the Transfer, there is space within the Project
which would satisfy the space requirements of such Transferee.

If Landlord consents to any Transfer pursuant to the terms of this Section 14.2,
Tenant may within six (6) months after Landlord’s consent, but not later than
the expiration of said six-month period, enter into such Transfer of the
Premises or portion thereof, upon the same terms and conditions as are set forth
in the Transfer Notice furnished by Tenant to Landlord pursuant to Section 14.1
of this Lease, provided that if there are any changes in the terms and
conditions from those specified in the Transfer Notice (i) such that Landlord
would initially have been entitled to refuse its consent to such Transfer under
this Section 14.2, or (ii) which would cause the proposed Transfer to be more
favorable to the Transferee than the terms set forth in Tenant’s original
Transfer Notice, Tenant shall again submit the Transfer to Landlord for its
approval and other action under this Article 14. Notwithstanding anything to the
contrary in this Lease, if Tenant or any proposed Transferee claims that
Landlord has unreasonably withheld or delayed its consent under Section 14.2 or
otherwise has breached or acted unreasonably under this Article 14, their sole
remedies shall be a suit for declaratory judgment and an injunction for the
relief sought, and Tenant hereby waives all other remedies, including, without
limitation, any right at law or equity to terminate this Lease, on its own
behalf and, to the extent permitted under all applicable laws, on behalf of the
proposed Transferee.

14.3 Transfer Premium. If Landlord consents to a Transfer as a condition thereto
which the parties hereby agree is reasonable, Tenant shall pay to Landlord
one-half (1/2) of any Transfer Premium received by Tenant from such Transferee.
“Transfer Premium” shall mean all rent, additional rent or other consideration
payable by such Transferee in connection with the Transfer in excess of the Base
Rent and Additional Rent payable by Tenant under this Lease during the term of
the Transfer (on a per rentable square foot basis if less than all of the
Premises is transferred), after deducting the reasonable expenses for any
reasonable brokerage commissions in connection with the Transfer incurred by
Tenant (“Tenant’s Transfer Costs”). “Transfer Premium” shall also include, but
not be limited to, key money, bonus money or other cash consideration paid by
Transferee to Tenant in connection with such Transfer, and any payment in excess
of fair market value for services rendered by Tenant to Transferee or for
assets, fixtures, inventory, equipment, or furniture transferred by Tenant to
Transferee in connection with such Transfer. The determination of the amount of
Landlord’s applicable share of the Transfer Premium shall be made on a monthly
basis as rent or other consideration is

 

28

 

  

LAKESHORE TOWERS BUILDING II

[United PanAm Financial Corp.]



--------------------------------------------------------------------------------

received by Tenant under the Transfer. For purposes of calculating the Transfer
Premium on a monthly basis, (i) Tenant’s Transfer Costs shall be deemed to be
expended by Tenant in equal monthly amounts over the entire term of the Transfer
and (ii) the Rent paid for the Subject Space by Tenant shall be computed after
adjusting such rent to the actual effective rent to be paid, taking into
consideration any and all leasehold concessions granted in connection therewith,
including, but not limited to, any rent credit and tenant improvement allowance.
For purposes of calculating any such effective rent all such concessions shall
be amortized on a straight-line basis over the relevant term.

14.4 Landlord’s Option as to Subject Space. Notwithstanding anything to the
contrary contained in this Article 14, in the event Tenant contemplates a
Transfer of all or a portion of the Premises (or in the event of any other
Transfer or Transfers entered into by Tenant as a subterfuge in order to avoid
the terms of this Section 14.4), Tenant shall give Landlord notice (the
“Intention to Transfer Notice”) of such contemplated transfer (whether or not
such contemplated transfer or any of the terms of such contemplated transfer
have been determined). The Intention to Transfer Notice shall specify the
portion of the rentable amount of square feet of the Premises which Tenant
intends to transfer (the “Contemplated Transfer Space”), the contemplated date
of commencement of the contemplated transfer (the “Contemplated Effective Date”)
and the contemplated length of the term of such contemplated transfer, and shall
specify that such Intention to Transfer Notice is delivered to Landlord pursuant
to this Section 14.4 in order to allow Landlord to elect to recapture the
Contemplated Transfer Space for the term set forth in the Intention to Transfer
Notice. Thereafter, Landlord shall have the option, by giving written notice to
Tenant within fifteen (15) days after receipt of any Intention to Transfer
Notice, to recapture the Contemplated Transfer Space. Such recapture shall
cancel and terminate this Lease with respect to such Contemplated Transfer Space
as of the Contemplated Effective Date until the last day of the term of the
contemplated transfer is set forth in the Intention to Transfer Notice. In the
event of a recapture by Landlord, this Lease shall be cancelled with respect to
less than the entire Premises, the Rent reserved herein shall be prorated on the
basis of the number of rentable square feet retained by Tenant in proportion to
the number of rentable square feet contained in the Premises, and this Lease as
so amended shall continue thereafter in full force and effect, and upon request
of either party, the parties shall execute written confirmation of the same. If
Landlord declines, or fails to elect in a timely manner, to recapture such
Contemplated Transfer Space under this Section 14.4, then, subject to the other
terms of this Article 14, for a period of nine (9) months (the “Nine Month
Period”) commencing on the last day of such fifteen (15) day period, Landlord
shall not have any right to recapture the Contemplated Transfer Space with
respect to any transfer made during the Nine Month Period, provided that any
such transfer is substantially on the terms set forth in the Intention to
Transfer Notice and, provided further, that any such transfer shall be subject
to the remaining terms of this Article 14. If such a transfer is not so
consummated within the Nine Month Period (or if the transfer is so consummated,
then upon the expiration of the term of any transfer of such Contemplated
Transfer Space consummated within such Nine Month Period), Tenant shall again be
required to submit a new Intention to Transfer Notice to Landlord with respect
to any contemplated transfer, as provided above in this Section 14.4.

14.5 Effect of Transfer. If Landlord consents to a Transfer, (i) the terms and
conditions of this Lease shall in no way be deemed to have been waived or
modified, (ii) such consent shall not be deemed consent to any further Transfer
by either Tenant or a Transferee, (iii) Tenant shall deliver to Landlord,
promptly after execution, an original executed copy of all documentation
pertaining to the Transfer in form reasonably acceptable to Landlord,
(iv) Tenant shall furnish upon Landlord’s request a complete statement,
certified by an independent certified public accountant, or Tenant’s chief
financial officer, setting forth in detail the computation of any Transfer
Premium Tenant has derived and shall derive from such Transfer, and (v) no
Transfer relating to this Lease or agreement entered into with respect thereto,
whether with or without Landlord’s consent, shall relieve Tenant or any
guarantor of the Lease from any liability under this Lease, including, without
limitation, in connection with the Subject Space. Landlord or its authorized
representatives shall have the right at all reasonable times to audit the books,
records and papers of Tenant relating to any Transfer, and shall have the right
to make copies thereof. If the Transfer Premium respecting any Transfer shall be
found understated, Tenant shall, within thirty (30) days after demand, pay the
deficiency, and if understated by more than five percent (5%), Tenant shall pay
Landlord’s costs of such audit.

 

29

 

  

LAKESHORE TOWERS BUILDING II

[United PanAm Financial Corp.]



--------------------------------------------------------------------------------

14.6 Occurrence of Default. Any Transfer hereunder shall be subordinate and
subject to the provisions of this Lease, and if this Lease shall be terminated
during the term of any Transfer, Landlord shall have the right to: (i) treat
such Transfer as canceled and repossess the Subject Space by any lawful means,
or (ii) require that such Transferee attorn to and recognize Landlord as its
landlord under any such Transfer. If Tenant shall be in default under this
Lease, Landlord is hereby irrevocably authorized, as Tenant’s agent and
attorney-in-fact, to direct any Transferee to make all payments under or in
connection with the Transfer directly to Landlord (which Landlord shall apply
towards Tenant’s obligations under this Lease) until such default is cured. Such
Transferee shall rely on any representation by Landlord that Tenant is in
default hereunder, without any need for confirmation thereof by Tenant. Upon any
assignment, the assignee shall assume in writing all obligations and covenants
of Tenant thereafter to be performed or observed under this Lease. No collection
or acceptance of rent by Landlord from any Transferee shall be deemed a waiver
of any provision of this Article 14 or the approval of any Transferee or a
release of Tenant from any obligation under this Lease, whether theretofore or
thereafter accruing. In no event shall Landlord’s enforcement of any provision
of this Lease against any Transferee be deemed a waiver of Landlord’s right to
enforce any term of this Lease against Tenant or any other person. If Tenant’s
obligations hereunder have been guaranteed, Landlord’s consent to any Transfer
shall not be effective unless the guarantor also consents to such Transfer.

14.7 Non-Transfers. Notwithstanding anything to the contrary contained in this
Article 14, an assignment or subletting of all or a portion of the Premises to
an entity which is controlled by, controls, or is under common control with,
Tenant (an “Affiliate”), shall not be deemed a Transfer under this Article 14,
provided that Tenant notifies Landlord of any such assignment or sublease and
promptly supplies Landlord with any documents or information requested by
Landlord regarding such assignment or sublease or such Affiliate, and further
provided that such assignment or sublease is not a subterfuge by Tenant to avoid
its obligations under this Lease. “Control”, as used in this Section 14.7, shall
mean the possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a person or entity, whether by the
ownership of voting securities, by contract or otherwise.

ARTICLE 15

SURRENDER OF PREMISES; OWNERSHIP AND

REMOVAL OF TRADE FIXTURES

15.1 Surrender of Premises. No act or thing done by Landlord or any agent or
employee of Landlord during the Lease Term shall be deemed to constitute an
acceptance by Landlord of a surrender of the Premises unless such intent is
specifically acknowledged in writing by Landlord. The delivery of keys to the
Premises to Landlord or any agent or employee of Landlord shall not constitute a
surrender of the Premises or effect a termination of this Lease, whether or not
the keys are thereafter retained by Landlord, and notwithstanding such delivery
Tenant shall be entitled to the return of such keys at any reasonable time upon
request until this Lease shall have been properly terminated. The voluntary or
other surrender of this Lease by Tenant, whether accepted by Landlord or not, or
a mutual termination hereof, shall not work a merger, and at the option of
Landlord shall operate as an assignment to Landlord of all subleases or
subtenancies affecting the Premises or terminate any or all such sublessees or
subtenancies.

15.2 Removal of Tenant Property by Tenant. Upon the expiration of the Lease
Term, or upon any earlier termination of this Lease, Tenant shall, subject to
the provisions of this Article 15, quit and surrender possession of the Premises
to Landlord in as good order and condition as when Tenant took possession and as
thereafter improved by Landlord and/or Tenant, reasonable wear and tear and
repairs which are specifically made the responsibility of Landlord hereunder
excepted. Upon such expiration or termination, Tenant shall, without expense to
Landlord, remove or cause to be removed from the Premises all debris and
rubbish, and such items of furniture, equipment, business and trade fixtures,
free-standing cabinet work, movable partitions and other articles of personal
property owned by Tenant or installed or placed by Tenant at its expense in the
Premises, and such similar articles of any other persons claiming under Tenant,
as Landlord may, in its sole discretion, require to be removed, and Tenant shall
repair at its own expense all damage to the Premises and Building resulting from
such removal.

 

30

 

  

LAKESHORE TOWERS BUILDING II

[United PanAm Financial Corp.]



--------------------------------------------------------------------------------

ARTICLE 16

HOLDING OVER

If Tenant holds over after the expiration of the Lease Term or earlier
termination thereof, with or without the express or implied consent of Landlord,
such tenancy shall be from month-to-month only, and shall not constitute a
renewal hereof or an extension for any further term, and in such case Rent shall
be payable at a monthly rate equal to the product of (i) the Rent applicable
during the last rental period of the Lease Term under this Lease, and (ii) a
percentage equal to 125% during the first ninety (90) days of such holdover
period and thereafter 150%. Such month-to-month tenancy shall be subject to
every other applicable term, covenant and agreement contained herein. Nothing
contained in this Article 16 shall be construed as consent by Landlord to any
holding over by Tenant, and Landlord expressly reserves the right to require
Tenant to surrender possession of the Premises to Landlord as provided in this
Lease upon the expiration or other termination of this Lease. The provisions of
this Article 16 shall not be deemed to limit or constitute a waiver of any other
rights or remedies of Landlord provided herein or at law. If Tenant fails to
surrender the Premises upon the termination or expiration of this Lease, in
addition to any other liabilities to Landlord accruing therefrom, Tenant shall
protect, defend, indemnify and hold Landlord harmless from all loss, costs
(including reasonable attorneys’ fees) and liability resulting from such
failure, including, without limiting the generality of the foregoing, any claims
made by any succeeding tenant founded upon such failure to surrender and any
lost profits to Landlord resulting therefrom.

ARTICLE 17

ESTOPPEL CERTIFICATES/FINANCIAL STATEMENTS

17.1 Estoppel Certificates. Within ten (10) business days following a request in
writing by Landlord, Tenant shall execute, acknowledge and deliver to Landlord
an estoppel certificate, which, as submitted by Landlord, shall be substantially
in the form of Exhibit G, attached hereto (or such other form as may be required
by any prospective mortgagee or purchaser of the Project, or any portion
thereof), indicating therein any exceptions thereto that may exist at that time,
and shall also contain any other information reasonably requested by Landlord or
Landlord’s mortgagee or prospective mortgagee. Any such certificate may be
relied upon by any prospective mortgagee or purchaser of all or any portion of
the Project. Tenant shall execute and deliver whatever other instruments may be
reasonably required for such purposes. Failure of Tenant to timely execute,
acknowledge and deliver such estoppel certificate or other instruments shall
constitute an acceptance of the Premises and an acknowledgment by Tenant that
statements included in the estoppel certificate are true and correct, without
exception.

17.2 Financial Statements. At any time during the Lease Term, Landlord may
require Tenant to provide Landlord with a current financial statement and
financial statements of the two (2) years prior to the current financial
statement year. Such statements shall be prepared in accordance with generally
accepted accounting principles and, if such is the normal practice of Tenant,
shall be audited by an independent certified public accountant

ARTICLE 18

SUBORDINATION

This Lease shall be subject and subordinate to all present (including that
certain Second Amended and Restated Ground Lease (Parcel 1), dated September 25,
1989, between Parker-Hannifin Corporation, as lessor, and Landlord, as lessee,
as amended by that certain First Amendment to Second Amended and Restated Ground
Lease (Parcel 1), dated October 17, 1989) and future ground or underlying leases
of the Building or Project and to the lien of any mortgage, trust deed or other
encumbrances now or hereafter in force against the Building or Project or any
part thereof, if any, and to all renewals, extensions, modifications,
consolidations and replacements thereof, and to all advances made or hereafter
to be made upon the security of such mortgages or trust deeds, unless the
holders of such mortgages, trust deeds or other encumbrances, or the lessors
under such ground lease or underlying leases, require in writing that this Lease
be superior thereto. Tenant covenants and agrees in the event any proceedings
are brought for the foreclosure of any such mortgage or deed in lieu thereof (or
if any ground lease is

 

31

 

  

LAKESHORE TOWERS BUILDING II

[United PanAm Financial Corp.]



--------------------------------------------------------------------------------

terminated), to attorn, without any deductions or set-offs whatsoever, to the
lienholder or purchaser or any successors thereto upon any such foreclosure sale
or deed in lieu thereof (or to the ground lessor), if so requested to do so by
such purchaser or lienholder or ground lessor, and to recognize such purchaser
or lienholder or ground lessor as the lessor under this Lease, provided such
lienholder or purchaser or ground lessor shall agree to accept this Lease and
not disturb Tenant’s occupancy, so long as Tenant timely pays the Rent and
observes and performs the terms, covenants and conditions of this Lease to be
observed and performed by Tenant. Landlord’s interest herein may be assigned as
security at any time to any lienholder. Tenant shall, within ten (10) days of
request by Landlord, execute such further instruments or assurances as Landlord
may reasonably deem necessary to evidence or confirm the subordination or
superiority of this Lease to any such mortgages, trust deeds, ground leases or
underlying leases. Tenant waives the provisions of any current or future
statute, rule or law which may give or purport to give Tenant any right or
election to terminate or otherwise adversely affect this Lease and the
obligations of the Tenant hereunder in the event of any foreclosure proceeding
or sale.

ARTICLE 19

DEFAULTS; REMEDIES

19.1 Events of Default. The occurrence of any of the following shall constitute
a default of this Lease by Tenant:

19.1.1 Any failure by Tenant to pay any Rent or any other charge required to be
paid under this Lease, or any part thereof, when due unless such failure is
cured within seven (7) business days after notice; or

19.1.2 Except where a specific time period is otherwise set forth for Tenant’s
performance in this Lease, in which event the failure to perform by Tenant
within such time period shall be a default by Tenant under this Section 19.1.2,
any failure by Tenant to observe or perform any other provision, covenant or
condition of this Lease to be observed or performed by Tenant where such failure
continues for thirty (30) days after written notice thereof from Landlord to
Tenant; provided that if the nature of such default is such that the same cannot
reasonably be cured within a thirty (30) day period, Tenant shall not be deemed
to be in default if it diligently commences such cure within such period and
thereafter diligently proceeds to rectify and cure such default; or

19.1.3 Abandonment (as such term is defined by California Civil Code
Section 1951.3) of the Premises by Tenant without continuing to pay rent and
Tenant is otherwise in default under this Lease; or

19.1.4 The failure by Tenant to observe or perform according to the provisions
of Articles 5, 14, 17 or 18 of this Lease where such failure continues for more
than five (5) days after notice from Landlord, provided however, such notice
shall be in addition to, and not in lieu of, the periods, if any, for
performance set forth in such Articles of this Lease.

The notice periods provided herein are in lieu of, and not in addition to, any
notice periods provided by law.

19.2 Remedies Upon Default. Upon the occurrence of any event of default by
Tenant, Landlord shall have, in addition to any other remedies available to
Landlord at law or in equity (all of which remedies shall be distinct, separate
and cumulative), the option to pursue any one or more of the following remedies,
each and all of which shall be cumulative and nonexclusive, without any notice
or demand whatsoever.

19.2.1 Terminate this Lease, in which event Tenant shall immediately surrender
the Premises to Landlord, and if Tenant fails to do so, Landlord may, without
prejudice to any other remedy which it may have for possession or arrearages in
rent, enter upon and take possession of the Premises and expel or remove Tenant
and any other person who may be occupying the Premises or any part thereof,
without being liable for prosecution or any claim or damages therefor; and
Landlord may recover from Tenant the following:

(i) The worth at the time of award of the amount of any unpaid rent which has
been earned at the time of such termination; plus

 

32

 

  

LAKESHORE TOWERS BUILDING II

[United PanAm Financial Corp.]



--------------------------------------------------------------------------------

(ii) The worth at the time of award of the amount by which the unpaid rent which
would have been earned after termination until the time of award exceeds the
amount of such rental loss that Tenant proves could have been reasonably
avoided; plus

(iii) The worth at the time of award of the amount by which the unpaid rent for
the balance of the Lease Term after the time of award exceeds the amount of such
rental loss that Tenant proves could have been reasonably avoided; plus

(iv) Any other amount necessary to compensate Landlord for all the detriment
proximately caused by Tenant’s failure to perform its obligations under this
Lease or which in the ordinary course of things would be likely to result
therefrom, specifically including but not limited to, brokerage commissions and
advertising expenses incurred, and any special concessions made to obtain a new
tenant; and

(v) At Landlord’s election, such other amounts in addition to or in lieu of the
foregoing as may be permitted from time to time by applicable law.

The term “rent” as used in this Section 19.2 shall be deemed to be and to mean
all sums of every nature required to be paid by Tenant pursuant to the terms of
this Lease, whether to Landlord or to others. As used in Paragraphs 19.2.1(i)
and (ii), above, the “worth at the time of award” shall be computed by allowing
interest at the rate set forth in Article 24 of this Lease, but in no case
greater than the maximum amount of such interest permitted by law. As used in
Paragraph 19.2.1(iii) above, the “worth at the time of award” shall be computed
by discounting such amount at the discount rate of the Federal Reserve Bank of
San Francisco at the time of award plus one percent (1%).

19.2.2 Landlord shall have the remedy described in California Civil Code
Section 1951.4 (lessor may continue lease in effect after lessee’s breach and
abandonment and recover rent as it becomes due, if lessee has the right to
sublet or assign, subject only to reasonable limitations). Accordingly, if
Landlord does not elect to terminate this Lease on account of any default by
Tenant, Landlord may, from time to time, without terminating this Lease, enforce
all of its rights and remedies under this Lease, including the right to recover
all rent as it becomes due.

19.2.3 Landlord shall at all times have the rights and remedies (which shall be
cumulative with each other and cumulative and in addition to those rights and
remedies available under Sections 19.2.1 and 19.2.2, above, or any law or other
provision of this Lease), without prior demand or notice except as required by
applicable law, to seek any declaratory, injunctive or other equitable relief,
and specifically enforce this Lease, or restrain or enjoin a violation or breach
of any provision hereof.

19.3 Subleases of Tenant. Whether or not Landlord elects to terminate this Lease
on account of any default by Tenant, as set forth in this Article 19, Landlord
shall have the right to terminate any and all subleases, licenses, concessions
or other consensual arrangements for possession entered into by Tenant and
affecting the Premises or may, in Landlord’s sole discretion, succeed to
Tenant’s interest in such subleases, licenses, concessions or arrangements. In
the event of Landlord’s election to succeed to Tenant’s interest in any such
subleases, licenses, concessions or arrangements, Tenant shall, as of the date
of notice by Landlord of such election, have no further right to or interest in
the rent or other consideration receivable thereunder.

19.4 Efforts to Relet. No re-entry or repossession, repairs, maintenance,
changes, alterations and additions, reletting, appointment of a receiver to
protect Landlord’s interests hereunder, or any other action or omission by
Landlord shall be construed as an election by Landlord to terminate this Lease
or Tenant’s right to possession, or to accept a surrender of the Premises, nor
shall same operate to release Tenant in whole or in part from any of Tenant’s
obligations hereunder, unless express written notice of such intention is sent
by Landlord to Tenant. Tenant hereby irrevocably waives any right otherwise
available under any law to redeem or reinstate this Lease.

 

33

 

  

LAKESHORE TOWERS BUILDING II

[United PanAm Financial Corp.]



--------------------------------------------------------------------------------

19.5 Landlord Default. Notwithstanding anything to the contrary set forth in
this Lease, Landlord shall not be in default in the performance of any
obligation required to be performed by Landlord pursuant to this Lease unless
(i) in the event such default is with respect to the payment of money, Landlord
fails to pay such unpaid amounts within five (5) business days of written notice
from Tenant that the same was not paid when due, or (ii) in the event such
default is other than the obligation to pay money, Landlord fails to perform
such obligation within thirty (30) days after the receipt of notice from Tenant
specifying in detail Landlord’s failure to perform; provided, however, if the
nature of Landlord’s obligation is such that more than thirty (30) days are
required for its performance, then Landlord shall not be in default under this
Lease if it shall commence such performance within such thirty (30) day period
and thereafter diligently pursue the same to completion. Upon any such default
by Landlord under this Lease, Tenant may, except as otherwise specifically
provided in this Lease to the contrary, exercise any of its rights provided at
law or in equity.

ARTICLE 20

COVENANT OF QUIET ENJOYMENT

Landlord covenants that Tenant, on paying the Rent, charges for services and
other payments herein reserved and on keeping, observing and performing all the
other terms, covenants, conditions, provisions and agreements herein contained
on the part of Tenant to be kept, observed and performed, shall, during the
Lease Term, peaceably and quietly have, hold and enjoy the Premises subject to
the terms, covenants, conditions, provisions and agreements hereof without
interference by any persons lawfully claiming by or through Landlord.

ARTICLE 21

SUBSTITUTION OF OTHER PREMISES

[INTENTIONALLY DELETED]

ARTICLE 22

SIGNS

22.1 Third Floor. Subject to Landlord’s prior written approval, in its sole
discretion, and provided all signs are in keeping with the quality, design and
style of the Building and Project, Tenant, at its sole cost and expense, may
install identification signage anywhere in the Premises on the third floor of
the Building including in the elevator lobby of the Premises, provided that such
signs must not be visible from the exterior of the Building.

22.2 Second Floor. Tenant’s identifying signage shall be provided by Landlord,
at Tenant’s cost, and such signage on its entry door to the premises on the
second floor of the Building shall be comparable to that used by Landlord for
other similar floors in the Building and shall comply with Landlord’s
then-current Building standard signage program.

22.3 Prohibited Signage and Other Items. Any signs, notices, logos, pictures,
names or advertisements which are installed and that have not been separately
approved by Landlord may be removed without notice by Landlord at the sole
expense of Tenant. Except as otherwise provided herein, Tenant may not install
any signs on the exterior or roof of the Project or the Common Areas. Any signs,
window coverings, or blinds (even if the same are located behind the
Landlord-approved window coverings for the Building), or other items visible
from the exterior of the Premises or Building, shall be subject to the prior
approval of Landlord, in its sole discretion.

22.4 Building Directory. A building directory will be located in the lobby of
the Building. Tenant shall have the right, at Tenant’s sole cost and expense, to
designate two (2) name strips to be displayed under Tenant’s entry in such
directory for the Premises.

22.5 Tenant’s Right to Exterior Building Signs. As long as Original Tenant
continues to occupy the entire third floor of the Building during the Lease
Term, (i) Tenant shall have the exclusive right to display its name on an
“eyebrow” sign on the Building at the location shown on Exhibit H (“Tenant’s
Eyebrow Sign”) Tenant shall have the exclusive right to

 

34

 

  

LAKESHORE TOWERS BUILDING II

[United PanAm Financial Corp.]



--------------------------------------------------------------------------------

display its name on the Von Karman Avenue side of the Building as shown on
Exhibit I (“Tenant’s Building Top Sign”). As used herein, “Tenant’s Sign” means
either Tenant’s Eyebrow Sign or Tenant’s Building Top Sign. Tenant shall advise
Landlord in writing within ten (10) days of receipt of Landlord’s notice that
Tenant’s Building Top Sign rights are available. Failure of Tenant to advise
Landlord with such ten (10) day period of its election to install Tenant’s
Building Top Sign shall be deemed Tenant’s election to waive its right to
Tenant’s Building Top Sign and Landlord may thereafter grant Building top
signage rights to others without any obligation to Tenant. If Tenant elects to
install Tenant’s Building Top Sign, concurrently with such installation, Tenant
shall remove Tenant’s Eyebrow Sign pursuant to Section 22.7 below. Tenant’s Sign
must:

22.5.1 Comply with all applicable governmental laws, statutes, regulations,
rules, codes and ordinances;

22.5.2 Comply with the provisions of this Lease;

22.5.3 Have been approved in advance by all appropriate governmental agencies;

22.5.4 Have been approved in advance by Landlord (which approval shall not be
unreasonably withheld, conditioned or delayed). Failure by Landlord to advise
Tenant in writing of its disapproval of Tenant’s Sign within twenty (20) days
after receipt of Tenant’s written request for approval shall be deemed approval
by Landlord; and

22.5.5 Comply with all instruments recorded or unrecorded against the Project.

22.6 Tenant’s Installation of Signs. Installation of Tenant’s Sign shall be in
accordance with the procedures and requirements of Article 8 above, except to
the extent in conflict with this Article 22. Tenant shall, at its sole cost and
expense, install Tenant’s Sign. Such costs and expenses include, but are not
limited, to the follows:

22.6.1 Costs of Tenant’s Sign;

22.6.2 Costs of obtaining permits and approvals;

22.6.3 Costs of installing, maintaining, repairing and replacing Tenant’s Sign;

22.6.4 The cost of any electrical consumption illuminating Tenant’s Sign which
is in excess of Tenant’s standard usage allotment; and

22.6.5 Costs associated with the removal of Tenant’s Sign, repair of any damage
caused by such removal, and restoration of the site(s) of Tenant’s Sign on the
Building to the condition in which those portions of the Building existed before
the installation of Tenant’s Sign excluding ordinary wear and tear and damage
due to casualty.

22.7 Removal, Repair and Restoration. On termination or expiration of the Lease
Term, on termination of Tenant’s Sign rights under this Article 22 or at any
earlier time at Tenant’s election, Tenant shall remove, at its sole cost and
expense, Tenant’s Sign, repair any damage caused by such removal and restore
those parts of the Building on which Tenant’s Sign were located to the condition
existed before the installation of Tenant’s Sign, ordinary wear and tear and
damage due to casualty excepted. Such removal, repair and restoration shall be
in accordance with the procedures and requirements of Article 8 above, except to
the extent in conflict with this Article 22.

22.8 Maintenance of Tenant’s Sign. Tenant, at its sole cost and expense, shall
at all time during the Lease Term maintain Tenant’s Sign in working order and
first class condition.

22.9 Prohibited Signage and Other Items. Any signs, notices, logos, pictures,
names or advertisements which are installed or placed by Tenant outside of the
Premises that have not been separately approved by Landlord may be removed with
ten (10) days prior written notice by Landlord at the sole expense of Tenant.
Except as otherwise set forth herein, Tenant may not install any signs on the
exterior or roof of the Project or the Common Areas. Any signs, window

 

35

 

  

LAKESHORE TOWERS BUILDING II

[United PanAm Financial Corp.]



--------------------------------------------------------------------------------

coverings, or blinds (even if the same are located behind the Landlord-approved
window coverings for the Building), or other items visible from the exterior of
the Premises or Building, shall be subject to the prior approval of Landlord, in
its reasonable discretion.

ARTICLE 23

COMPLIANCE WITH LAW

23.1 Applicable Laws. Tenant shall not do anything or suffer anything to be done
in or about the Premises or the Project which will in any way conflict with any
law, statute, ordinance or other governmental rule, regulation or requirement
now in force or which may hereafter be enacted or promulgated (“Applicable
Laws”). At its sole cost and expense, Tenant shall promptly comply with all such
Applicable Laws which relate to (i) Tenant’s use of the Premises, (ii) the
Alterations or Tenant Improvements in the Premises, or (iii) the Base Building,
but as to the Base Building, only to the extent such obligations are triggered
by Tenant’s Alterations, the Tenant Improvements, or Tenant’s use of the
Premises for non-general office use. Should any standard or regulation now or
hereafter be imposed on Landlord or Tenant by a state, federal or local
governmental body charged with the establishment, regulation and enforcement of
occupational, health or safety standards for employers, employees, landlords or
tenants, then Tenant agrees, at its sole cost and expense, to comply promptly
with such standards or regulations. Tenant shall be responsible, at its sole
cost and expense, to make all alterations to the Premises as are required to
comply with the governmental rules, regulations, requirements or standards
described in this Article 23. The judgment of any court of competent
jurisdiction or the admission of Tenant in any judicial action, regardless of
whether Landlord is a party thereto, that Tenant has violated any of said
governmental measures, shall be conclusive of that fact as between Landlord and
Tenant.

23.2 Hazardous Materials. Tenant shall not cause or permit any Hazardous
Material to be generated, brought into, used, stored, or disposed of in or about
the Premises, Building or Project by Tenant or its agents, employees,
contractors, subtenants, or invitees, except for such substances that are
required in the ordinary course of Tenant’s business conducted on the Premises
or are otherwise approved by Landlord. Tenant shall:

23.2.1 Use, store, and dispose of all such Hazardous Material in strict
compliance with all applicable statutes, ordinances, and regulations in effect
during the Lease Term that relate to public health and safety and protection of
the environment (“Environmental Laws”), including those Environmental Laws
identified in Section 23.6; and

23.2.2 Comply at all times during the Lease Term with all Environmental Laws.

23.3 Warranties; Notice of Release and Investigation. Tenant acknowledges
receipt of that certain Report for Phases IV and V Site Characterization dated
April 24, 1991, CEW Project No. 87-42254-01 prepared by Converse Environmental
West, for Parker Hannifin Corporation (as amended and updated “CEW Report”)
concerning certain contamination of ground water lying under or about or
otherwise affecting the Project. Landlord warrants and represents to Tenant
that, to Landlord’s actual knowledge without independent investigation or
inquiry, as of the date of this Lease:

23.3.1 Except as provided in the CEW Report, there has been no release onto or
under the Project of any Hazardous Material in violation of any Environmental
Law;

23.3.2 The Building shall contain no PCBS, PCB-contaminated electrical
equipment, or asbestos-containing materials; and

23.3.3 Except as provided in the CEW Report, Landlord has received no notice
that the Project is in violation of any Environmental Law.

If, during the Lease Term (including any extensions), either Landlord or Tenant
becomes aware of (i) any actual or threatened release of any Hazardous Material
on, under, or about the Premises, Building or Project, or (ii) any inquiry,
investigation, proceeding, or claim by any government agency or other person
regarding the presence of Hazardous Material on, under, or about the Premises,
Building or Project, that party shall give the other party written notice of the

 

36

 

  

LAKESHORE TOWERS BUILDING II

[United PanAm Financial Corp.]



--------------------------------------------------------------------------------

release or investigation within five (5) days after learning of it and shall
simultaneously furnish to the other party copies of any claims, notices of
violation, reports, or other writings received by the party providing notice
that concern the release or investigation.

23.4 Indemnification. Landlord and Tenant shall, at that party’s sole expense
and with counsel reasonably acceptable to the other party, indemnify, defend,
and hold harmless the other party and the other party’s shareholders, directors,
officers, employees, partners, affiliates, and agents with respect to all losses
arising out of or resulting from the release of any Hazardous Material in or
about the Premises, Building or Project, or the violation of any Environmental
Law, by that party or that party’s employees, agents, contractors, or invitees.
This indemnification includes all losses, liabilities, obligations, penalties,
fines, claims, actions (including remedial or enforcement actions of any kind
and administrative or judicial proceedings, orders, or judgments), damages
(including consequential and punitive damages), and costs (including attorney,
consultant, and expert fees and expenses) resulting from the release or
violation. This indemnification shall survive the expiration or termination of
this Lease.

23.5 Remediation Obligations; Tenant’s Rights on Cleanup by Landlord. If the
presence of any Hazardous Material brought onto the Premises, Building or
Project by either Landlord or Tenant or by Landlord’s or Tenant’s employees,
agents, contractors, or invitees results in contamination of the Premises,
Building or Project, that party shall promptly take all necessary actions, at
the party’s sole expense, to return the Premises, Building or Project to the
condition that existed before the introduction of such Hazardous Material.
Tenant shall first obtain Landlord’s approval of the proposed remedial action,
which shall not be unreasonably withheld or delayed. This provision does not
limit the indemnification obligations set forth in Section 23.4 above.

If Landlord undertakes any cleanup, detoxification, or similar action, whether
or not required by any government or quasi-government agency, as a result of the
presence, release, or disposal in or about the Building or Project of any
Hazardous Material, and that action requires that Tenant be denied access to the
Premises or Tenant is otherwise unable to conduct its business on the Premises
for a period of greater than twenty-four (24) hours, Base Rent shall be abated
for the period that Tenant is unable to conduct its business at the Premises.
Subject to Section 23.4, the costs of any Hazardous Material testing, cleanup or
remediation undertaken by Landlord during the Lease Term shall be borne by
Landlord, shall not be included in Operating Expenses and shall not be the
obligation of Tenant.

23.6 Definition of “Hazardous Material”. As used herein, the term “Hazardous
Material” shall mean any hazardous or toxic substance, material, or waste that
is or becomes regulated by the United States, the State of California, or any
local government authority having jurisdiction over the Building or Project.
Hazardous Material includes:

23.6.1 Any “hazardous substance,” as that term is defined in the Comprehensive
Environmental Response, Compensation, and Liability Act of 1980 (CERCLA) (42
United States Code Sections 9601-9675);

23.6.2 “Hazardous waste,” as that term is defined in the Resource Conservation
and Recovery Act of 1976 (RCRA) (42 United States Code Sections 6901-6992k);

23.6.3 Any pollutant, contaminant, or hazardous, dangerous, or toxic chemical,
material, or substance, within the meaning of any other applicable federal,
state, or local law, regulation, ordinance, or requirement (including consent
decrees and administrative orders imposing liability or standards of conduct
concerning any hazardous, dangerous, or toxic waste, substance, or material, now
or hereafter in effect);

23.6.4 Petroleum products;

23.6.5 Radioactive material, including any source, special nuclear, or byproduct
material as defined in 42 United States Code Sections 2011-2297g-4;

23.6.6 Asbestos in any form or condition; and

 

37

 

  

LAKESHORE TOWERS BUILDING II

[United PanAm Financial Corp.]



--------------------------------------------------------------------------------

23.6.7 Polychlorinated biphenyls (PCBS) and substances or compounds containing
PCBS.

ARTICLE 24

LATE CHARGES

If any installment of Rent or any other sum due from Tenant shall not be
received by Landlord or Landlord’s designee within seven (7) business days after
Tenant’s receipt of written notice from Landlord that said amount is due, then
Tenant shall pay to Landlord a late charge equal to five percent (5%) of the
overdue amount plus any reasonable attorneys’ fees incurred by Landlord by
reason of Tenant’s failure to pay Rent and/or other charges when due hereunder.
The late charge shall be deemed Additional Rent and the right to require it
shall be in addition to all of Landlord’s other rights and remedies hereunder or
at law and shall not be construed as liquidated damages or as limiting
Landlord’s remedies in any manner. In addition to the late charge described
above, any Rent or other amounts owing hereunder which are not paid within ten
(10) days after the date they are due shall bear interest from the date when due
until paid at a rate per annum equal to ten percent (10%) or, if less, the
highest rate permitted by applicable law.

ARTICLE 25

LANDLORD’S RIGHT TO CURE DEFAULT; PAYMENTS BY TENANT

25.1 Landlord’s Cure. All covenants and agreements to be kept or performed by
Tenant under this Lease shall be performed by Tenant at Tenant’s sole cost and
expense and without any reduction of Rent, except to the extent, if any,
otherwise expressly provided herein. If Tenant shall fail to perform any
obligation under this Lease, and such failure shall continue in excess of the
time allowed under Section 19.1.2, above, unless a specific time period is
otherwise stated in this Lease, Landlord may, but shall not be obligated to,
make any such payment or perform any such act on Tenant’s part without waiving
its rights based upon any default of Tenant and without releasing Tenant from
any obligations hereunder.

25.2 Tenant’s Reimbursement. Except as may be specifically provided to the
contrary in this Lease, Tenant shall pay to Landlord, upon delivery by Landlord
to Tenant of statements therefor: (i) sums equal to expenditures reasonably made
and obligations incurred by Landlord in connection with the remedying by
Landlord of Tenant’s defaults pursuant to the provisions of Section 25.1;
(ii) sums equal to all losses, costs, liabilities, damages and expenses referred
to in Article 10 of this Lease; and (iii) sums equal to all expenditures made
and obligations incurred by Landlord in collecting or attempting to collect the
Rent or in enforcing or attempting to enforce any rights of Landlord under this
Lease or pursuant to law, including, without limitation, all reasonable legal
fees and other amounts so expended. Tenant’s obligations under this Section 25.2
shall survive the expiration or sooner termination of the Lease Term.

ARTICLE 26

ENTRY BY LANDLORD

Landlord reserves the right at all reasonable times and upon reasonable verbal
notice to Tenant (except in the case of an emergency) to enter the Premises to
(i) inspect them; (ii) show the Premises to prospective purchasers, or to
current or prospective mortgagees, ground or underlying lessors or insurers, or
prospective tenants; (iii) post notices of nonresponsibility; or (iv) alter,
improve or repair the Premises or the Building, or for structural alterations,
repairs or improvements to the Building or the Building’s systems and equipment.
Notwithstanding anything to the contrary contained in this Article 26, Landlord
may enter the Premises at any time to (A) perform services required of Landlord,
including janitorial service; (B) take possession due to any breach of this
Lease in the manner provided herein; and (C) perform any covenants of Tenant
which Tenant fails to perform. Landlord may make any such entries without the
abatement of Rent, except as otherwise provided in this Lease, and may take such
reasonable steps as required to accomplish the stated purposes. Tenant hereby
waives any claims for damages (other than personal injury and property damage to
the extent caused by Landlord’s

 

38

 

  

LAKESHORE TOWERS BUILDING II

[United PanAm Financial Corp.]



--------------------------------------------------------------------------------

negligence or willful misconduct in connection with an entry by Landlord into
the Premises) or for any injuries or inconvenience to or interference with
Tenant’s business, lost profits, any loss of occupancy or quiet enjoyment of the
Premises, and any other loss occasioned thereby. For each of the above purposes,
Landlord shall at all times have a key with which to unlock all the doors in the
Premises, excluding Tenant’s vaults, safes and special security areas designated
in advance by Tenant. In an emergency, Landlord shall have the right to use any
means that Landlord may deem proper to open the doors in and to the Premises.
Any entry into the Premises by Landlord in the manner hereinbefore described
shall not be deemed to be a forcible or unlawful entry into, or a detainer of,
the Premises, or an actual or constructive eviction of Tenant from any portion
of the Premises. No provision of this Lease shall be construed as obligating
Landlord to perform any repairs, alterations or decorations except as otherwise
expressly agreed to be performed by Landlord herein.

ARTICLE 27

TENANT PARKING

27.1 Parking In General. Tenant shall have the right, but not the obligation, to
rent from Landlord, commencing on the Lease Commencement Date, up to the amount
of parking spaces set forth in Section 9 of the Summary, on a monthly basis
throughout the Lease Term, which parking spaces shall pertain to the Project
parking structure (“Parking Structure”) and, with respect to Building reserved
parking spaces and in the Building subterranean reserved parking area. The
location of the reserved parking spaces shall be mutually agreed upon by
Landlord and Tenant. Tenant shall pay Landlord for automobile parking spaces at
the time Base Rent is due on a monthly basis at the prevailing rate set forth in
Section 9 of the Summary. In addition, Tenant shall be responsible for the full
amount of any taxes imposed by any governmental authority in connection with the
renting of such parking spaces by Tenant or the use of the Parking Structure
and/or the Building subterranean reserved parking area by Tenant. Tenant’s
continued right to use the parking spaces is conditioned upon Tenant abiding by
all rules and regulations which are prescribed from time to time for the orderly
operation and use of the Parking Structure and in the Building subterranean
reserved parking area, including any sticker or other identification system
established by Landlord, Tenant’s cooperation in seeing that Tenant’s employees
and visitors also comply with such rules and regulations and Tenant not being in
default under this Lease.

27.2 Landlord Reservations. So long as Tenant’s use is not adversely and
materially affected (and it is deemed not to be adversely and materially
affected if reasonably comparable substitute parking is made available),
Landlord specifically reserves the right to change the size, configuration,
design, layout and all other aspects of the Parking Structure and in the
Building subterranean reserved parking area, at any time and Tenant acknowledges
and agrees that Landlord may, without incurring any liability to Tenant and
without any abatement of Rent under this Lease, from time to time, close-off or
restrict access to the Parking Structure and in the Building subterranean
reserved parking area, for purposes of permitting or facilitating any such
construction, alteration or improvements. Landlord may delegate its
responsibilities hereunder to a parking operator in which case such parking
operator shall operate the Parking Structure and any other parking facilities at
the Project in a first class manner and shall have all the rights of control
attributed hereby to the Landlord. The parking spaces used by Tenant pursuant to
this Article 27 are provided to Tenant solely for use by Tenant’s own personnel
and such spaces may not, except in the case of a Transfer approved by Landlord
pursuant to Article 14 above, be transferred, assigned, subleased or otherwise
alienated by Tenant without Landlord’s prior approval.

27.3 Visitor Validations. Tenant may validate visitor parking by such method or
methods as Landlord may establish, at the validation rate from time to time
generally applicable to visitor parking.

27.4 Parking Pass System. Landlord shall install as part of the security system
for the Building an access card recognition system for the Parking Structure and
the Building subterranean reserved parking area. The number of parking facility
access cards available to Tenant shall equal the number of parking spaces rented
by Tenant. Effective on the first day of a calendar month, on at least thirty
(30) days’ prior notice to Landlord, Tenant may decrease or increase the number
of parking spaces which it rents in the Parking Structure or the Building

 

39

 

  

LAKESHORE TOWERS BUILDING II

[United PanAm Financial Corp.]



--------------------------------------------------------------------------------

subterranean reserved parking area subject to the maximum number of parking
spaces in each such facility as set forth in the Summary. Tenant shall pay the
deposit established by Landlord for the Building and Parking Structure access
cards which deposit shall initially be Fifteen Dollars ($15) per card.

ARTICLE 28

MISCELLANEOUS PROVISIONS

28.1 Terms; Captions. The words “Landlord” and “Tenant” as used herein shall
include the plural as well as the singular. The necessary grammatical changes
required to make the provisions hereof apply either to corporations or
partnerships or individuals, men or women, as the case may require, shall in all
cases be assumed as though in each case fully expressed. The captions of
Articles and Sections are for convenience only and shall not be deemed to limit,
construe, affect or alter the meaning of such Articles and Sections.

28.2 Binding Effect. Subject to all other provisions of this Lease, each of the
covenants, conditions and provisions of this Lease shall extend to and shall, as
the case may require, bind or inure to the benefit not only of Landlord and of
Tenant, but also of their respective heirs, personal representatives, successors
or assigns, provided this clause shall not permit any assignment by Tenant
contrary to the provisions of Article 14 of this Lease.

28.3 No Air Rights. No rights to any view or to light or air over any property,
whether belonging to Landlord or any other person, are granted to Tenant by this
Lease. If at any time any windows of the Premises are temporarily darkened or
the light or view therefrom is obstructed by reason of any repairs,
improvements, maintenance or cleaning in or about the Project, the same shall be
without liability to Landlord and without any reduction or diminution of
Tenant’s obligations under this Lease.

28.4 Modification of Lease. Should any current or prospective mortgagee or
ground lessor for the Building or Project require modification of this Lease,
which modification will not cause an increase in cost or expense to Tenant or in
any other way materially and adversely change the rights and obligations of
Tenant hereunder, then and in such event, Tenant agrees that this Lease may be
so modified and agrees to execute whatever documents are reasonably required
therefor and to deliver the same to Landlord within ten (10) days following a
request therefor. At the request of Landlord or any mortgagee or ground lessor,
Tenant agrees to execute and acknowledge a short form of lease and deliver the
same to Landlord within ten (10) days following the request therefor.

28.5 Transfer of Landlord’s Interest. Tenant acknowledges that Landlord has the
right to transfer all or any portion of its interest in the Project or Building
and in this Lease, and Tenant agrees that in the event of any such transfer,
Landlord shall automatically be released from all liability under this Lease and
Tenant agrees to look solely to such transferee for the performance of
Landlord’s obligations hereunder after the date of transfer and such transferee
shall be deemed to have fully assumed and be liable for all obligations of this
Lease to be performed by Landlord, including the return of any Security Deposit,
and Tenant shall attorn to such transferee.

28.6 Prohibition Against Recording. Neither this Lease, nor any memorandum,
affidavit or other writing with respect thereto, shall be recorded by Tenant or
by anyone acting through, under or on behalf of Tenant.

28.7 Landlord’s Title. Landlord’s title is and always shall be paramount to the
title of Tenant. Nothing herein contained shall empower Tenant to do any act
which can, shall or may encumber the title of Landlord.

28.8 Relationship of Parties. Nothing contained in this Lease shall be deemed or
construed by the parties hereto or by any third party to create the relationship
of principal and agent, partnership, joint venturer or any association between
Landlord and Tenant.

28.9 Application of Payments. Landlord shall have the right to apply payments
received from Tenant pursuant to this Lease, regardless of Tenant’s designation
of such

 

40

 

  

LAKESHORE TOWERS BUILDING II

[United PanAm Financial Corp.]



--------------------------------------------------------------------------------

payments, to satisfy any obligations of Tenant hereunder, in such order and
amounts as Landlord, in its sole discretion, may elect.

28.10 Time of Essence. Time is of the essence with respect to the performance of
every provision of this Lease in which time of performance is a factor.

28.11 Partial Invalidity. If any term, provision or condition contained in this
Lease shall, to any extent, be invalid or unenforceable, the remainder of this
Lease, or the application of such term, provision or condition to persons or
circumstances other than those with respect to which it is invalid or
unenforceable, shall not be affected thereby, and each and every other term,
provision and condition of this Lease shall be valid and enforceable to the
fullest extent possible permitted by law.

28.12 No Warranty. In executing and delivering this Lease, Tenant has not relied
on any representations, including, but not limited to, any representation as to
the amount of any item comprising Additional Rent or the amount of the
Additional Rent in the aggregate or that Landlord is furnishing the same
services to other tenants, at all, on the same level or on the same basis, or
any warranty or any statement of Landlord which is not set forth herein or in
one or more of the exhibits attached hereto.

28.13 Landlord Exculpation. The liability of Landlord or the Landlord Parties to
Tenant for any default by Landlord under this Lease or arising in connection
herewith or with Landlord’s operation, management, leasing, repair, renovation,
alteration or any other matter relating to the Project or the Premises shall be
limited solely and exclusively to an amount which is equal to the interest of
Landlord in the Building, provided that in no event shall such liability extend
to any sales or insurance proceeds received by Landlord or the Landlord Parties
in connection with the Project, Building or Premises. Neither Landlord nor any
of the Landlord Parties shall have any personal liability therefor, and Tenant
hereby expressly waives and releases such personal liability on behalf of itself
and all persons claiming by, through or under Tenant. The limitations of
liability contained in this Section 28.13 shall inure to the benefit of
Landlord’s and the Landlord Parties’ present and future partners, beneficiaries,
officers, directors, trustees, shareholders, agents and employees, and their
respective partners, heirs, successors and assigns. Under no circumstances shall
any present or future partner of Landlord (if Landlord is a partnership) or
trustee or beneficiary (if Landlord or any partner of Landlord is a trust) have
any liability for the performance of Landlord’s obligations under this Lease.
Notwithstanding any contrary provision herein, neither Landlord nor the Landlord
Parties shall be liable under any circumstances for injury or damage to, or
interference with, Tenant’s business, including but not limited to, loss of
profits, loss of rents or other revenues, loss of business opportunity, loss of
goodwill or loss of use, in each case, however occurring.

28.14 Entire Agreement. It is understood and acknowledged that there are no oral
agreements between the parties hereto affecting this Lease and this Lease
constitutes the parties’ entire agreement with respect to the leasing of the
Premises and supersedes and cancels any and all previous negotiations,
arrangements, brochures, agreements and understandings, if any, between the
parties hereto or displayed by Landlord to Tenant with respect to the subject
matter thereof, and none thereof shall be used to interpret or construe this
Lease. None of the terms, covenants, conditions or provisions of this Lease can
be modified, deleted or added to except in writing signed by the parties hereto.

28.15 Right to Lease. Landlord reserves the absolute right to effect such other
tenancies in the Project as Landlord in the exercise of its sole business
judgment shall determine to best promote the interests of the Building or
Project. Tenant does not rely on the fact, nor does Landlord represent, that any
specific tenant or type or number of tenants shall, during the Lease Term,
occupy any space in the Building or Project.

28.16 Force Majeure. An actual delay or stoppage resulting from fire,
earthquake, explosion, flood, hurricane, the elements, acts of God or the public
enemy, war, invasion, insurrection, rebellion, riots, industry-wide labor
strikes or lock-outs (which objectively preclude Landlord or Tenant from
obtaining from any reasonable source, labor or substitute materials at a
reasonable cost necessary for performing its respective obligations hereunder),
or governmental acts, and other causes beyond the reasonable control of the
party obligated to perform, except with respect to the obligations imposed with
regard to Rent and other charges to be paid by

 

41

 

  

LAKESHORE TOWERS BUILDING II

[United PanAm Financial Corp.]



--------------------------------------------------------------------------------

Tenant pursuant to this Lease (collectively, a “Force Majeure”), notwithstanding
anything to the contrary contained in this Lease, shall excuse the performance
of such party for a period equal to any such prevention, delay or stoppage and,
therefore, if this Lease specifies a time period for performance of an
obligation of either party, that time period shall be extended by the period of
any delay in such party’s performance caused by a Force Majeure.

28.17 Waiver of Redemption by Tenant. Tenant hereby waives, for Tenant and for
all those claiming under Tenant, any and all rights now or hereafter existing to
redeem by order or judgment of any court or by any legal process or writ,
Tenant’s right of occupancy of the Premises after any termination of this Lease.

28.18 Notices. All notices, demands, statements, designations, approvals or
other communications (collectively, “Notices”) given or required to be given by
either party to the other hereunder or by law shall be in writing, shall be
(A) sent by United States certified or registered mail, postage prepaid, return
receipt requested (“Mail”), (B) transmitted by facsimile, if such facsimile is
promptly followed by a Notice sent by Mail, (C) delivered by a nationally
recognized overnight courier with verification of delivery requested, or
(D) delivered personally. Any Notice shall be sent, transmitted, or delivered,
as the case may be, to Tenant at the appropriate address set forth in Section 10
of the Summary, or to such other place as Tenant may from time to time designate
in a Notice to Landlord, or to Landlord at the addresses set forth below, or to
such other places as Landlord may from time to time designate in a Notice to
Tenant. Any Notice will be deemed given (i) three (3) days after the date it is
posted if sent by Mail, (ii) the date the facsimile is transmitted if
transmitted before 5:00 p.m. Pacific Time on a business day, otherwise on the
next business day, (iii) the date the overnight courier delivery is made, or
(iv) the date personal delivery is made (if made on a business day, otherwise on
the next business day). As of the date of this Lease, any Notices to Landlord
must be sent, transmitted, or delivered, as the case may be, to the following
addresses:

Lakeshore Towers Limited Partnership Phase IV

18101 Von Karman Avenue, Suite 1220

Irvine, CA 92612

Attention: Building Manager

and

LTLP IV Corp.

c/o GE Investments

2029 Century Park East, Suite 2000

Los Angeles, CA 90067

Attention: Asset Manager

28.19 Joint and Several. If there is more than one Tenant, the obligations
imposed upon Tenant under this Lease shall be joint and several.

28.20 Authority. If Tenant is a corporation, trust or partnership, each
individual executing this Lease on behalf of Tenant hereby represents and
warrants that Tenant is a duly formed and existing entity qualified to do
business in California and that Tenant has full right and authority to execute
and deliver this Lease and that each person signing on behalf of Tenant is
authorized to do so. In such event, Tenant shall, within ten (10) days after
execution of this Lease, deliver to Landlord satisfactory evidence of such
authority and, if a corporation, upon demand by Landlord, also deliver to
Landlord satisfactory evidence of (i) good standing in Tenant’s state of
incorporation and (ii) qualification to do business in California.

28.21 Attorneys’ Fees. In the event that either Landlord or Tenant should bring
suit for the possession of the Premises, for the recovery of any sum due under
this Lease, or because of the breach of any provision of this Lease or for any
other relief against the other, then all costs and expenses, including
reasonable attorneys’ fees, incurred by the prevailing party therein shall be
paid by the other party, which obligation on the part of the other party shall
be deemed to have accrued on the date of the commencement of such action and
shall be enforceable whether or not the action is prosecuted to judgment.

28.22 GOVERNING LAW; WAIVER OF TRIAL BY JURY. This Lease shall be construed and
enforced in accordance with the laws of the State of California. IN ANY

 

42

 

  

LAKESHORE TOWERS BUILDING II

[United PanAm Financial Corp.]



--------------------------------------------------------------------------------

ACTION OR PROCEEDING ARISING THEREFROM, LANDLORD AND TENANT HEREBY CONSENT TO
(I) THE JURISDICTION OF ANY COMPETENT COURT WITHIN THE STATE OF CALIFORNIA, (II)
SERVICE OF PROCESS BY ANY MEANS AUTHORIZED BY CALIFORNIA LAW, AND (III) IN THE
INTEREST OF SAVING TIME AND EXPENSE, TRIAL WITHOUT A JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM BROUGHT BY EITHER OF THE PARTIES HERETO AGAINST THE
OTHER OR THEIR SUCCESSORS IN RESPECT OF ANY MATTER ARISING OUT OF OR IN
CONNECTION WITH THIS LEASE, THE RELATIONSHIP OF LANDLORD AND TENANT, TENANT’S
USE OR OCCUPANCY OF THE PREMISES, AND/OR ANY CLAIM FOR INJURY OR DAMAGE, OR ANY
EMERGENCY OR STATUTORY REMEDY. IN THE EVENT LANDLORD COMMENCES ANY SUMMARY
PROCEEDINGS OR ACTION FOR NONPAYMENT OF BASE RENT OR ADDITIONAL RENT, TENANT
SHALL NOT INTERPOSE ANY COUNTERCLAIM OF ANY NATURE OR DESCRIPTION (UNLESS SUCH
COUNTERCLAIM SHALL BE MANDATORY) IN ANY SUCH PROCEEDING OR ACTION, BUT SHALL BE
RELEGATED TO AN INDEPENDENT ACTION AT LAW.

28.23 Submission of Lease. Submission of this instrument for examination or
signature by Tenant does not constitute a reservation of, option for or option
to lease, and it is not effective as a lease or otherwise until execution and
delivery by both Landlord and Tenant.

28.24 Brokers. Landlord and Tenant hereby warrant to each other that they have
had no dealings with any real estate broker or agent in connection with the
negotiation of this Lease, excepting only the real estate brokers or agents
specified in Section 12 of the Summary (the “Brokers”), and that they know of no
other real estate broker or agent who is entitled to a commission in connection
with this Lease. Each party agrees to indemnify and defend the other party
against and hold the other party harmless from any and all claims, demands,
losses, liabilities, lawsuits, judgments, costs and expenses (including without
limitation reasonable attorneys’ fees) with respect to any leasing commission or
equivalent compensation alleged to be owing on account of any dealings with any
real estate broker or agent, other than the Brokers, occurring by, through, or
under the indemnifying party.

28.25 Independent Covenants. This Lease shall be construed as though the
covenants herein between Landlord and Tenant are independent and not dependent
and Tenant hereby expressly waives the benefit of any statute to the contrary
and agrees that if Landlord fails to perform its obligations set forth herein,
Tenant shall not be entitled to make any repairs or perform any acts hereunder
at Landlord’s expense or to any setoff of the Rent or other amounts owing
hereunder against Landlord.

28.26 Project or Building Name and Signage. Landlord shall have the right at any
time to change the name of the Project or Building and to install, affix and
maintain any and all signs on the exterior and on the interior of the Project or
Building as Landlord may, in Landlord’s sole discretion, desire. Tenant shall
not use the words “Lakeshore” or the name of the Project or Building or use
pictures or illustrations of the Project or Building in advertising or other
publicity or for any purpose other than as the address of the business to be
conducted by Tenant in the Premises, without the prior written consent of
Landlord.

28.27 Counterparts. This Lease may be executed in counterparts with the same
effect as if both parties hereto had executed the same document. Both
counterparts shall be construed together and shall constitute a single lease.

28.28 Confidentiality. Tenant acknowledges that the content of this Lease and
any related documents are confidential information. Tenant shall keep such
confidential information strictly confidential and shall not disclose such
confidential information to any person or entity other than Tenant’s financial,
legal, and space planning consultants.

28.29 Development of the Project.

28.29.1 Subdivision. Landlord reserves the right to further subdivide all or a
portion of the Project. Tenant agrees to execute and deliver, upon demand by
Landlord and in the form requested by Landlord, any additional documents needed
to conform this Lease to the circumstances resulting from such subdivision.

 

43

 

  

LAKESHORE TOWERS BUILDING II

[United PanAm Financial Corp.]



--------------------------------------------------------------------------------

28.29.2 The Other Improvements. If portions of the Project or property adjacent
to the Project (collectively, the “Other Improvements”) are owned by an entity
other than Landlord, Landlord, at its option, may enter into an agreement with
the owner or owners of any or all of the Other Improvements to provide (i) for
reciprocal rights of access and/or use of the Project and the Other
Improvements, (ii) for the common management, operation, maintenance,
improvement and/or repair of all or any portion of the Project and the Other
Improvements, provided that Tenant’s rights under this Lease are not materially
impaired, (iii) for the allocation of a portion of the Direct Expenses to the
Other Improvements and the operating expenses and taxes for the Other
Improvements to the Project, and (iv) for the use or improvement of the Other
Improvements and/or the Project in connection with the improvement,
construction, and/or excavation of the Other Improvements and/or the Project.
Nothing contained herein shall be deemed or construed to limit or otherwise
affect Landlord’s right to convey all or any portion of the Project or any other
of Landlord’s rights described in this Lease.

28.29.3 Construction of Project and Other Improvements. Tenant acknowledges that
portions of the Project and/or the Other Improvements may be under construction
following Tenant’s occupancy of the Premises, and that such construction may
result in levels of noise, dust, obstruction of access, etc. which are in excess
of that present in a fully constructed project. Tenant hereby waives any and all
rent offsets or claims of constructive eviction which may arise in connection
with such construction.

28.30 Building Renovations. It is specifically understood and agreed that
Landlord has no obligation and has made no promises to alter, remodel, improve,
renovate, repair or decorate the Premises, Building, or any part thereof and
that no representations respecting the condition of the Premises or the Building
have been made by Landlord to Tenant except as specifically set forth herein or
in the Tenant Work Letter. However, Tenant hereby acknowledges that Landlord is
currently renovating or may during the Lease Term renovate, improve, alter, or
modify (collectively, the “Renovations”) the Project, the Building and/or the
Premises. Except for (i) emergencies, or (ii) repairs, alterations, improvements
or additions required by governmental or quasi governmental authorities or court
order or decree, such Renovations shall be performed in a manner so as not to
materially interfere with Tenant’s access to the Premises or Parking Area.
Subject to the forgoing, Tenant hereby agrees that such Renovations shall in no
way constitute a constructive eviction of Tenant nor entitle Tenant to any
abatement of Rent. Landlord shall have no responsibility and shall not be liable
to Tenant for any injury to or interference with Tenant’s business arising from
the Renovations, nor shall Tenant be entitled to any compensation or damages
from Landlord for loss of the use of the whole or any part of the Premises or of
Tenant’s personal property or improvements resulting from the Renovations, or
for any inconvenience or annoyance occasioned by such Renovations.

28.31 No Violation. Tenant hereby warrants and represents that neither its
execution of nor performance under this Lease shall cause Tenant to be in
violation of any agreement, instrument, contract, law, rule or regulation by
which Tenant is bound, and Tenant shall protect, defend, indemnify and hold
Landlord harmless against any claims, demands, losses, damages, liabilities,
costs and expenses, including, without limitation, reasonable attorneys’ fees
and costs, arising from Tenant’s breach of this warranty and representation.

28.32 No Discrimination. Tenant covenants by and for itself, its successors and
assigns, and all persons claiming under or through them, and this Lease is made
and accepted upon and subject to the following conditions: That there shall be
no discrimination against or segregation of any person or group of persons, on
account of sex, marital status, age, race, color, religion, creed, national
origin or ancestry, in the leasing, subleasing, renting, transferring, use,
occupancy, tenure or enjoyment of the Premises herein leased, nor shall Tenant
itself, or any person claiming under or through it, establish or permit such
practice or practices of discrimination or segregation with reference to the
selection, location, number, use or occupancy of tenant’s lessees, sublessees,
subtenants or vendees in the Premises.

28.33 Definition of Landlord. The term “Landlord,” as used in this Lease, so far
as covenants or obligations on the part of Landlord are concerned, shall be
limited to mean and include only the owner or owners, at the time such covenant
or obligation is to be performed, of the Building or the lessees under any
ground lease of the Building, if any.

 

44

 

  

LAKESHORE TOWERS BUILDING II

[United PanAm Financial Corp.]



--------------------------------------------------------------------------------

28.34 Tenant Representation With Respect to the General Electric Pension Trust.
Tenant is not aware of any ownership relationship between Tenant and the General
Electric Pension Trust or its affiliates, except to the extent Tenant is a
publicly traded company and the General Electric Pension Trust or its affiliates
may own shares of Tenant’s stock.

IN WITNESS WHEREOF, Landlord and Tenant have caused this Lease to be executed
the day and date first above written.

 

“Landlord”: LAKESHORE TOWERS LIMITED PARTNERSHIP PHASE IV, a California limited
partnership By:   LTLP IV CORP., a Delaware corporation, the sole General
Partner of Lakeshore Towers Limited Partnership Phase IV   By:   /s/ Bradford
Barrett   Its:   President 11/20/06 “Tenant”: UNITED PANAM FINANCIAL CORP.,
a California corporation By:   /s/ Ray Thousand Its:   Chief Executive Officer
and President By:      Its:     

 

45

 

  

LAKESHORE TOWERS BUILDING II

[United PanAm Financial Corp.]



--------------------------------------------------------------------------------

EXHIBIT A

LAKESHORE TOWERS

OUTLINE OF PREMISES

ATTACHED

 

EXHIBIT A– Page 1

 

  

LAKESHORE TOWERS BUILDING II

[United PanAm Financial Corp.]



--------------------------------------------------------------------------------

EXHIBIT B

LAKESHORE TOWERS

TENANT WORK LETTER

(Landlord Build)

This Tenant Work Letter shall set forth the terms and conditions relating to the
construction of the tenant improvements in the Premises. This Tenant Work Letter
is essentially organized chronologically and addresses the issues of the
construction of the Premises, in sequence, as such issues will arise during the
actual construction of the Premises. All references in this Tenant Work Letter
to Articles or Sections of “this Lease” shall mean the relevant portion of
Articles 1 through 28 of the Office Lease to which this Tenant Work Letter is
attached as Exhibit B and of which this Tenant Work Letter forms a part, and all
references in this Tenant Work Letter to Sections of “this Tenant Work Letter”
shall mean the relevant portion of Sections 1 through 6 of this Tenant Work
Letter. All references in this Tenant Work Letter to the “Premises” shall be
deemed to refer to the Premises.

SECTION 1

DELIVERY OF THE PREMISES

Tenant acknowledges that Tenant has thoroughly examined the Premises. Except as
otherwise set forth in this Tenant Work Letter, Tenant shall accept the Premises
from Landlord in their presently existing, “as-is” condition as of the date of
this Lease. The Base Building (as defined in this Lease) shall as of the date of
delivery, be in good condition and working order, and, to the extent necessary
to allow Tenant to legally occupy the Premises for general office use, shall
comply with applicable building codes and other governmental laws, ordinances
and regulations which were enacted prior to the date of delivery of the Premises
to Tenant.

SECTION 2

TENANT IMPROVEMENTS

2.1 Tenant Improvement Allowance. Tenant shall be entitled to a one-time tenant
improvement allowance (the “Tenant Improvement Allowance”) in the amount of One
Million Forty-Four Thousand Nine Hundred Ninety-Five Dollars ($1,044,995.00)
(which is Thirty-five Dollars ($35.00) multiplied by 29,857, which is the total
usable square feet of the Premises) for the costs relating to the initial design
and construction of Tenant’s improvements which are permanently affixed to the
Premises (the “Tenant Improvements”). No portion of the Tenant Improvement
Allowance, if any remaining after the completion of the Tenant Improvements
shall be available for use by Tenant. In no event shall Landlord be obligated to
make disbursements pursuant to this Tenant Work Letter in a total amount which
exceeds the Tenant Improvement Allowance.

2.2 Disbursement of the Tenant Improvement Allowance. Except as otherwise set
forth in this Tenant Work Letter, the Tenant Improvement Allowance shall be
disbursed by Landlord (each of which disbursements shall be made pursuant to
Landlord’s disbursement process) for costs related to the construction of the
Tenant Improvements and for the following items and costs (collectively, the
“Tenant Improvement Allowance Items”) and no portion of the Tenant Improvement
Allowance, if any, remaining after the completion of the Tenant Improvements
shall be available for use by Tenant:

(i) payment of the fees of the Architect/Space Planner and the Engineers (as
defined below), and payment of the fees incurred by, and the cost of documents
and materials supplied by, Landlord and Landlord’s consultants in connection
with the preparation and review of the Construction Documents (as defined
below);

(ii) the cost of any changes in the Base Building when such changes are required
by the Construction Documents;

 

EXHIBIT B– Page 1

 

  

LAKESHORE TOWERS BUILDING II

[United PanAm Financial Corp.]



--------------------------------------------------------------------------------

(iii) the cost of any changes to the Construction Documents or Tenant
Improvements required by Code;

(iv) the cost of construction of the Tenant Improvements, including, without
limitation, testing and inspection costs, trash removal costs, parking fees,
after-hours utilities usage, and contractors’ fees and general conditions;

(v) a portion of the costs of the tenant demising walls and public corridor
walls and materials, if any, as designated by Landlord; and

(vi) a fee equal to Ten Thousand Four Hundred Forty-Nine and 95/100 Dollars
($10,449.95) (which is 1% of the Tenant Improvement Allowance) to be paid to
Landlord as a fee for its supervision and administration of the construction of
the Tenant Improvements.

Notwithstanding the foregoing the Tenant Improvements Allowance shall not
include purchase and/or installation of data cabling, electrical work or floor
coverings (collectively, the “Tenant’s Work”). All costs of the Tenant’s Work
shall be paid by Tenant.

2.3 Building Standards. Landlord has established specifications for the Building
standard components to be used in the construction of the Tenant Improvements in
the Premises (the “Building Standards”). The quality of Tenant Improvements
shall be equal to or of greater quality than the quality of the Building
Standards, provided that Landlord may, at Landlord’s option, require the Tenant
Improvements to comply with certain Building Standards. Landlord may make
changes to the Building Standards from time to time.

SECTION 3

CONSTRUCTION DOCUMENTS

3.1 Selection of Architect/Space Planner/Construction Documents. Landlord has
retained H. Henly Associates (the “Architect/Space Planner”) to prepare the
Construction Documents. Landlord shall retain the engineering consultants
designated by Landlord (the “Engineers”) to prepare all engineering working
drawings and specifications relating to the structural, mechanical, electrical,
plumbing, HVAC, lifesafety, and sprinkler work of the Tenant Improvements. The
working drawings, specification and contract documents to be prepared by
Architect/Space Planner and the Engineers hereunder shall be known collectively
as the “Construction Documents.” All Construction Documents shall comply with
the drawing format and specifications as determined by Landlord, and shall be
subject to Landlord’s approval. Landlord’s review of the Construction Documents
as set forth in this Section 3, shall be for its sole purpose and shall not
imply Landlord’s review of the same, or obligate Landlord to review the same,
for quality, design, Code compliance or other like matters. Accordingly,
notwithstanding that any Construction Documents are reviewed by Landlord or its
space planner, Architect/Space Planner, engineers and consultants, and
notwithstanding any advice or assistance which may be rendered to Tenant by
Landlord or Landlord’s space planner, Architect/Space Planner, engineers, and
consultants, Landlord shall have no liability whatsoever in connection therewith
and shall not be responsible for any omissions or errors contained in the
Construction Documents, and Tenant’s waiver and indemnity set forth in
Section 10.1 of this Lease shall specifically apply to the Construction
Documents. Prior to the preparation of the Final Space Plan (as defined below),
Tenant and the Architect/Space Planner shall meet with Landlord to discuss
Landlord’s design parameters and code compliance.

3.2 Final Space Plan. The Architect/Space Planner shall prepare the final space
plan for Tenant Improvements in the Premises (collectively, the “Final Space
Plan”), which Final Space Plan shall include a layout and designation of all
offices, rooms and other partitioning, their intended use, and equipment to be
contained therein, and shall deliver the Final Space Plan to Landlord for
Landlord’s approval.

3.3 Final Construction Documents. The Architect/Space Planner and the Engineers
shall complete the architectural and engineering drawings and specifications for
the Premises, and the final architectural working drawings in a form which is
complete to allow subcontractors to bid on the work and to obtain all applicable
permits (collectively, the “Final Construction Documents”) and shall submit the
same to Landlord for Landlord’s approval.

 

EXHIBIT B– Page 2

 

  

LAKESHORE TOWERS BUILDING II

[United PanAm Financial Corp.]



--------------------------------------------------------------------------------

3.4 Permits. The Final Construction Documents shall be approved by Landlord (the
“Approved Construction Documents”) prior to the commencement of the construction
of the Tenant Improvements. Tenant shall immediately deliver the Approved
Construction Documents to Landlord who shall submit the Approved Construction
Documents to the appropriate municipal authorities for all applicable building
permits necessary to allow Contractor (as defined below) to commence and fully
complete the construction of the Tenant Improvements (the “Permits”). Tenant
hereby agrees that neither Landlord nor Landlord’s consultants shall be
responsible for obtaining any certificate of occupancy for the Premises and that
the obtaining of the same shall be Tenant’s responsibility. No changes,
modifications or alterations in the Approved Construction Documents may be made
without the prior written consent of Landlord, provided that Landlord may
withhold its consent, in its sole discretion, to any change in the Approved
Construction Documents if such change would directly or indirectly delay the
Substantial Completion of the Premises (as defined below).

3.5 Time Deadlines. Tenant shall use its best, good faith, efforts and all due
diligence to cooperate with the Architect/Space Planner, the Engineers, and
Landlord to complete all phases of the Construction Documents and the permitting
process and to receive the permits, and with Contractor for approval of the Cost
Proposal (as defined) as soon as possible after the execution of the Lease, and,
in that regard, shall meet with Landlord on a scheduled basis to be determined
by Landlord, to discuss Tenant’s progress in connection with the same. The
applicable dates for approval of items, plans and drawings as described in this
Section 3, Section 4, below, and in this Tenant Work Letter are referred to as
the “Time Deadlines”. Tenant agrees to comply with the Time Deadlines.

SECTION 4

CONSTRUCTION OF THE TENANT IMPROVEMENTS

4.1 Contractor. A general contractor (“Contractor”) shall be retained by
Landlord and shall construct the Tenant Improvements.

4.2 Cost Proposal. After the Approved Construction Documents are signed by
Landlord and Tenant, Landlord shall provide Tenant with a cost proposal from the
Contractor in accordance with the Approved Construction Documents, which cost
proposal shall include, as nearly as possible, the cost of all Tenant
Improvement Allowance Items to be incurred by Tenant in connection with the
design and construction of the Tenant Improvements, including a separate
itemization of the cost of the Tenant’s Work. Tenant shall approve the cost
proposal (the “Cost Proposal”) and shall deliver the Cost Proposal to landlord
within five (5) business days of the receipt of the Cost Proposal, and upon
receipt of the Cost Proposal by Landlord, Landlord shall be released by Tenant
to (i) retain the Contractor and (ii) purchase the items set forth in the Cost
Proposal and commence the construction relating to such items. The date by which
Tenant must approve and deliver the Cost Proposal to Landlord shall be known
hereafter as the “Cost Proposal Delivery Date.”

4.3 Construction of Tenant Improvements by Contractor under the Supervision of
Landlord.

4.3.1 Over-Allowance Amount. On the Cost Proposal Delivery Date, Tenant shall
deliver to Landlord cash in an amount (the “Over-Allowance Amount”) equal to the
amount by which the difference between (i) the amount of the Cost Proposal and
(ii) the amount of the Tenant Improvement Allowance. The Over-Allowance Amount
shall be disbursed by Landlord after the disbursement of Tenant Improvement
Allowance, and such disbursement shall be pursuant to the same procedure as the
Tenant Improvement Allowance. In the event that, after the Cost Proposal
Delivery Date, any revisions, changes, or substitutions shall be made to the
Construction Documents or the Tenant Improvements, any additional costs which
arise in connection with such revisions, changes or substitutions or any other
additional costs shall be paid by Tenant to Landlord immediately upon Landlord’s
request as an addition to the Over-Allowance Amount.

4.3.2 Landlord’s Retention of Contractor. Landlord shall independently retain
Contractor, on behalf of Tenant, to construct the Tenant Improvements in
accordance with the

 

EXHIBIT B– Page 3

 

  

LAKESHORE TOWERS BUILDING II

[United PanAm Financial Corp.]



--------------------------------------------------------------------------------

Approved Construction Documents and the Cost Proposal and Landlord shall
supervise the construction by Contractor.

4.3.3 Contractor’s Warranties and Guaranties. Landlord hereby assigns to Tenant
all warranties and guaranties by Contractor relating to the Tenant Improvements
and Tenant hereby waives all claims against Landlord relating to, or arising out
of the construction of, the Tenant Improvements.

4.3.4 Tenant’s Covenants. . Within ten (10) days after completion of
construction of the Tenant Improvements, Landlord shall cause Contractor and
Architect/Space Planner to cause a Notice of Completion to be recorded in the
office of the Recorder of the County of Orange in accordance with Section 3093
of the Civil Code of the State of California or any successor statute and
furnish a copy thereof to Landlord upon recordation, failing which, Landlord may
itself execute and file the same on behalf of Tenant as Tenant’s agent for such
purpose.

4.4 Copy of Updated Approved Construction Documents Plans. Landlord shall cause
the Contractor (i) to update the Approved Construction Documents through
annotated changes, as necessary, to reflect all changes made to the Approved
Construction Documents during the course of construction, (ii) to certify to the
best of Contractor’s knowledge that such updated Approved Construction Documents
are true and correct, which certification shall survive the expiration or
termination of this Lease, and (iii) to deliver to Landlord one (1) set of
reproducibles (in a form acceptable to Landlord) and a CAD disk of such updated
Approved Construction Documents on or before the date set forth in Schedule 1.

SECTION 5

COMPLETION OF THE TENANT IMPROVEMENTS;

LEASE COMMENCEMENT DATE

5.1 Ready for Occupancy. The Premises shall be deemed ready for occupancy by
Tenant upon the Substantial Completion of the Premises in any event no sooner
than March 1, 2006. For purposes of this Lease, the Premises shall be deemed
“substantially complete” and “Substantial Completion” of the Premises shall
occur upon the issuance of a temporary certificate of occupancy for the Premises
(except as delayed as set forth in Section 5.2.4 of this Tenant Work Letter) and
the completion of construction of the Tenant Improvements in the Premises
pursuant to the Approved Construction Documents, with the exception of any punch
list items and any tenant fixtures, work-stations, built-in furniture, or
equipment to be installed by Tenant or under the supervision of Contractor. As
soon as reasonably possible after the Lease Commencement Date, Landlord and
Tenant shall conduct a walk-through of the Premises to identify punch list items
with respect to the Tenant Improvements. Landlord shall correct all such punch
list items as soon as reasonably possible after the walk-through.

5.2 Delay of the Substantial Completion of the Premises. Except as provided in
this Section 5.2, the Lease Commencement Date shall occur as set forth in
Article 2 of the Lease and Section 5.1, above. If there shall be a delay or
there are delays in the Substantial Completion of the Premises or in the
occurrence of any of the other conditions precedent to the Lease Commencement
Date, as set forth in Article 2 of the Lease, as a direct, indirect, partial, or
total result of (collectively “Tenant Delays”):

5.2.1 Tenant’s failure to comply with the Time Deadlines;

5.2.2 Tenant’s failure to timely approve any matter requiring Tenant’s approval;

5.2.3 A breach by Tenant of the terms of this Tenant Work Letter or the Lease;

5.2.4 Changes in any of the Construction Documents after approval of the same by
Landlord or because the same do not comply with Code or other applicable laws;

5.2.5 Tenant’s request for changes in the Approved Construction Documents;

5.2.6 Tenant’s requirement for materials, components, finishes or improvements
which are not available in a commercially reasonable time given the anticipated
date of

 

EXHIBIT B– Page 4

 

  

LAKESHORE TOWERS BUILDING II

[United PanAm Financial Corp.]



--------------------------------------------------------------------------------

Substantial Completion of the Premises, as set forth in the Lease, or which are
different from, or not included in, the Building Standards;

5.2.7 Changes to the Base Building required by the Approved Construction
Documents; or

5.2.8 Any other acts or omissions of Tenant, or its agents, or employees

then, notwithstanding anything to the contrary set forth in the Lease or this
Tenant Work Letter and regardless of the actual date of the Substantial
Completion of the Premises, the Substantial Completion of the Premises shall be
deemed to be the date the Substantial Completion of the Premises would have
occurred if no Tenant delay or delays, as set forth above, had occurred.

SECTION 6

MISCELLANEOUS

6.1 Tenant’s Entry Into the Premises Prior to Substantial Completion. Provided
that Tenant and its agents do not interfere with Contractor’s work in the
Building and the Premises, Landlord shall allow Tenant access to the Premises
prior to the Substantial Completion of the Premises for the purpose of Tenant
installing overstandard equipment or fixtures (including Tenant’s data and
telephone equipment) in the Premises. Prior to Tenant’s entry into the Premises
as permitted by the terms of this Section 6.1, Tenant shall submit a schedule to
Landlord and Contractor, for their approval, which schedule shall detail the
timing and purpose of Tenant’s entry. Tenant shall hold Landlord harmless from
and indemnify, protect and defend Landlord against any loss or damage to the
Building or Premises and against injury to any persons caused by Tenant’s
actions pursuant to this Section 6.1.

6.2 Tenant’s Representative. Tenant has designated Justin White as its sole
representative with respect to the matters set forth in this Tenant Work Letter,
who, until further notice to Landlord, shall have full authority and
responsibility to act on behalf of the Tenant as required in this Tenant Work
Letter.

6.3 Landlord’s Representative. Landlord has designated Lori Schulte as its sole
representative with respect to the matters set forth in this Tenant Work Letter,
who, until further notice to Tenant, shall have full authority and
responsibility to act on behalf of the Landlord as required in this Tenant Work
Letter.

6.4 Tenant’s Agents. All subcontractors, laborers, materialmen, and suppliers
retained directly by Tenant shall all be union labor in compliance with the
master labor agreements existing between trade unions and the Southern
California Chapter of the Associated General Contractors of America.

6.5 Time of the Essence in This Tenant Work Letter. Unless otherwise indicated,
all references herein to a “number of days” shall mean and refer to calendar
days. In all instances where Tenant is required to approve or deliver an item,
if no written notice of approval is given or the item is not delivered within
the stated time period, at Landlord’s sole option, at the end of such period the
item shall automatically be deemed approved or delivered by Tenant and the next
succeeding time period shall commence.

6.6 Tenant’s Lease Default. Notwithstanding any provision to the contrary
contained in this Lease, if an event of default as described in Section 19.1 of
this Lease, or a default by Tenant under this Tenant Work Letter, has occurred
at any time on or before the Substantial Completion of the Premises, then (i) in
addition to all other rights and remedies granted to Landlord pursuant to the
Lease, Landlord shall have the right to withhold payment of all or any portion
of the Tenant Improvement Allowance and/or Landlord may cause Contractor to
cease the construction of the Premises (in which case, Tenant shall be
responsible for any delay in the Substantial Completion of the Premises caused
by such work stoppage as set forth in Section 5 of this Tenant Work Letter), and
(ii) all other obligations of Landlord under the terms of this Tenant Work
Letter shall be forgiven until such time as such default is cured pursuant to
the terms of the Lease.

 

EXHIBIT B– Page 5

 

  

LAKESHORE TOWERS BUILDING II

[United PanAm Financial Corp.]



--------------------------------------------------------------------------------

EXHIBIT C

LAKESHORE TOWERS

PROJECT LEGAL DESCRIPTION

ATTACHED

 

EXHIBIT C– Page 1

 

  

LAKESHORE TOWERS BUILDING II

[United PanAm Financial Corp.]



--------------------------------------------------------------------------------

EXHIBIT D

LAKESHORE TOWERS

NOTICE OF LEASE COMMENCEMENT DATE

 

To: United PanAm Financial Corp.

     Attn: Justin White

     18191 Von Karman Avenue, Suite 300

     Irvine, CA 92612

 

  Re: Office Lease dated October __, 2006 between Lakeshore Towers Limited
Partnership Phase IV, a California limited partnership (“Landlord”), and United
PanAm Financial Corp., a California corporation, (“Tenant”) concerning Suites
             and 300 on the second and third floors of the office building
located at 18191 Von Karman Avenue, Irvine, California.

Gentlemen:

In accordance with the Office Lease (the “Lease”), we wish to advise you and/or
confirm as follows:

 

1. The Lease Term shall commence on or has commenced on                     ,
200     (“Lease Commencement Date”) for a term of                      ending on
                    , 200__.

 

2. Base Rent commenced to accrue on                     , 200__, in the amount
of $                     per month.

 

3. If the Lease Commencement Date is other than the first day of the month, the
first billing will contain a pro rata adjustment. Each billing thereafter, with
the exception of the final billing, shall be for the full amount of the monthly
installment as provided for in the Lease.

 

4. Rent checks shall be made payable to                      at
                    ,                     , California.

 

5. The exact number of rentable/usable square feet within the Premises is
        /                 square feet.

 

6. Tenant’s Share as adjusted based upon the exact number of rentable square
feet within the Premises is                     %.

 

“Landlord”: LAKESHORE TOWERS LIMITED PARTNERSHIP PHASE IV, a California limited
partnership By:   LTLP IV CORP., a Delaware corporation, the sole General
Partner of Lakeshore Towers Limited Partnership Phase IV   By:        Its:     

Agreed to and accepted as

of                     , 200_.

 

“Tenant”: United PanAm Financial Corp.,
a California corporation, By:      Its:     

 

EXHIBIT D– Page 1

 

  

LAKESHORE TOWERS BUILDING II

[United PanAm Financial Corp.]



--------------------------------------------------------------------------------

By:      Its:     

 

EXHIBIT D– Page 2

 

  

LAKESHORE TOWERS BUILDING II

[United PanAm Financial Corp.]



--------------------------------------------------------------------------------

EXHIBIT E

LAKESHORE TOWERS

DIRECT EXPENSES ALLOCATION

Common Area Expenses as defined in Paragraph 2.12 of the CC&Rs shall be assessed
to the various buildings in the Project pursuant to paragraph 10 of the CC&Rs.
Paragraph 10.5 of the CC&Rs provides for allocation of assessments in an
equitable manner based on relative gross square footage of the buildings. The
ratios are as follows:

 

Building I – Office    401,789 sq. ft.    45.6% Building I – Retail    6,000 sq.
ft.    0.7% Restaurant    12,100 sq. ft.    1.4% Sporting Club    89,940 sq. ft.
   10.2% Building II    129,206 sq. ft.    14.7% Building III    241,505 sq. ft.
   27.4% TOTAL    880,540 sq. ft.    100.0%

 

EXHIBIT E– Page 1

 

  

LAKESHORE TOWERS BUILDING II

[United PanAm Financial Corp.]



--------------------------------------------------------------------------------

EXHIBIT F

LAKESHORE TOWERS

RULES AND REGULATIONS

Tenant shall faithfully observe and comply with the following Rules and
Regulations. Landlord shall not be responsible to Tenant for the nonperformance
of any of said Rules and Regulations by or otherwise with respect to the acts or
omissions of any other tenants or occupants of the Project. In the event of any
conflict between the Rules and Regulations and the other provisions of this
Lease, the latter shall control.

1. Tenant shall not alter any lock or install any new or additional locks or
bolts on any doors or windows of the Premises without obtaining Landlord’s prior
written consent. Tenant shall bear the cost of any lock changes or repairs
required by Tenant. Two keys will be furnished by Landlord for the Premises, and
any additional keys required by Tenant must be obtained from Landlord at a
reasonable cost to be established by Landlord. Upon the termination of this
Lease, Tenant shall restore to Landlord all keys of stores, offices, and toilet
rooms, either furnished to, or otherwise procured by, Tenant and in the event of
the loss of keys so furnished, Tenant shall pay to Landlord the cost of
replacing same or of changing the lock or locks opened by such lost key if
Landlord shall deem it necessary to make such changes.

2. All doors opening to public corridors shall be kept closed at all times
except for normal ingress and egress to the Premises.

3. Landlord reserves the right to close and keep locked all entrance and exit
doors of the Building during such hours as are customary for comparable
buildings in the Irvine, California area. Tenant, its employees and agents must
be sure that the doors to the Building are securely closed and locked when
leaving the Premises if it is after the normal hours of business for the
Building. Any tenant, its employees, agents or any other persons entering or
leaving the Building at any time when it is so locked, or any time when it is
considered to be after normal business hours for the Building, may be required
to sign the Building register. Access to the Building may be refused unless the
person seeking access has proper identification or has a previously arranged
pass for access to the Building. Landlord will furnish passes to persons for
whom Tenant requests same in writing. Tenant shall be responsible for all
persons for whom Tenant requests passes and shall be liable to Landlord for all
acts of such persons. Landlord and his agents shall in no case be liable for
damages for any error with regard to the admission to or exclusion from the
Building of any person. In case of invasion, mob, riot, public excitement, or
other commotion, Landlord reserves the right to prevent access to the Building
or the Project during the continuance thereof by any means it deems appropriate
for the safety and protection of life and property.

4. No furniture, freight or equipment of any kind shall be brought into the
Building without prior notice to Landlord. All moving activity into or out of
the Building shall be scheduled with Landlord and done only at such time and in
such manner as Landlord designates. Landlord shall have the right to prescribe
the weight, size and position of all safes and other heavy property brought into
the Building and also the times and manner of moving the same in and out of the
Building. Safes and other heavy objects shall, if considered necessary by
Landlord, stand on supports of such thickness as is necessary to properly
distribute the weight. Landlord will not be responsible for loss of or damage to
any such safe or property in any case. Any damage to any part of the Building,
its contents, occupants or visitors by moving or maintaining any such safe or
other property shall be the sole responsibility and expense of Tenant.

5. No furniture, packages, supplies, equipment or merchandise will be received
in the Building or carried up or down in the elevators, except between such
hours, in such specific elevator and by such personnel as shall be designated by
Landlord.

6. The requirements of Tenant will be attended to only upon application at the
management office for the Project or at such office location designated by
Landlord. Employees of Landlord shall not perform any work or do anything
outside their regular duties unless under special instructions from Landlord.

 

EXHIBIT F– Page 1

 

  

LAKESHORE TOWERS BUILDING II

[United PanAm Financial Corp.]



--------------------------------------------------------------------------------

7. No sign, advertisement, notice or handbill shall be exhibited, distributed,
painted or affixed by Tenant on any part of the Premises or the Building without
the prior written consent of the Landlord. Tenant shall not disturb, solicit,
peddle, or canvass any occupant of the Project and shall cooperate with Landlord
and its agents of Landlord to prevent same.

8. The toilet rooms, urinals, wash bowls and other apparatus shall not be used
for any purpose other than that for which they were constructed, and no foreign
substance of any kind whatsoever shall be thrown therein. The expense of any
breakage, stoppage or damage resulting from the violation of this rule shall be
borne by the tenant who, or whose servants, employees, agents, visitors or
licensees shall have caused same.

9. Tenant shall not overload the floor of the Premises, nor mark, drive nails or
screws, or drill into the partitions, woodwork or drywall or in any way deface
the Premises or any part thereof without Landlord’s prior written consent.
Tenant shall not purchase maintenance or other like services from any person or
persons not approved by Landlord. Ok for tenant to hang white boards, pictures,
and bulletin boards w/o approval from Landlord.

10. Except for vending machines intended for the sole use of Tenant’s employees
and invitees, no vending machine or machines other than fractional horsepower
office machines shall be installed, maintained or operated upon the Premises
without the written consent of Landlord.

11. Tenant shall not use or keep in or on the Premises, the Building, or the
Project any kerosene, gasoline or other inflammable or combustible fluid,
chemical, substance or material.

12. Tenant shall not without the prior written consent of Landlord use any
method of heating or air conditioning other than that supplied by Landlord.

13. Tenant shall not use, keep or permit to be used or kept, any foul or noxious
gas or substance in or on the Premises, or permit or allow the Premises to be
occupied or used in a manner offensive or objectionable to Landlord or other
occupants of the Project by reason of noise, odors, or vibrations, or interfere
with other tenants or those having business therein, whether by the use of any
musical instrument, radio, phonograph, or in any other way. Tenant shall not
throw anything out of doors, windows or skylights or down passageways.

14. Tenant shall not bring into or keep within the Project, the Building or the
Premises any animals, birds, aquariums, or, except in areas designated by
Landlord, bicycles or other vehicles.

15. No cooking shall be done or permitted on the Premises, nor shall the
Premises be used for the storage of merchandise, for lodging or for any
improper, objectionable or immoral purposes. Notwithstanding the foregoing,
Underwriters’ laboratory-approved equipment and microwave ovens may be used in
the Premises for heating food and brewing coffee, tea, hot chocolate and similar
beverages for employees and visitors, provided that such use is in accordance
with all applicable federal, state, county and city laws, codes, ordinances,
rules and regulations.

16. The Premises shall not be used for manufacturing or for the storage of
merchandise except as such storage may be incidental to the use of the Premises
provided for in the Summary. Tenant shall not occupy or permit any portion of
the Premises to be occupied as an office for a messenger-type operation or
dispatch office, public stenographer or typist, or for the manufacture or sale
of liquor, narcotics, or tobacco in any form, or as a medical office, or as a
barber or manicure shop, or as an employment bureau without the express prior
written consent of Landlord. Tenant shall not engage or pay any employees on the
Premises except those actually working for such tenant on the Premises nor
advertise for laborers giving an address at the Premises.

17. Landlord reserves the right to exclude or expel from the Project any person
who, in the judgment of Landlord, is intoxicated or under the influence of
liquor or drugs, or who shall in any manner do any act in violation of any of
these Rules and Regulations.

18. Tenant, its employees and agents shall not loiter in or on the entrances,
corridors, sidewalks, lobbies, courts, halls, stairways, elevators, vestibules
or any Common Areas for the

 

EXHIBIT F– Page 2

 

  

LAKESHORE TOWERS BUILDING II

[United PanAm Financial Corp.]



--------------------------------------------------------------------------------

purpose of smoking tobacco products or for any other purpose, nor in any way
obstruct such areas, and shall use them only as a means of ingress and egress
for the Premises.

19. Tenant shall not waste electricity, water or air conditioning and agrees to
cooperate fully with Landlord to ensure the most effective operation of the
Building’s heating and air conditioning system, and shall refrain from
attempting to adjust any controls.

20. Tenant shall store all its trash and garbage within the interior of the
Premises. No material shall be placed in the trash boxes or receptacles if such
material is of such nature that it may not be disposed of in the ordinary and
customary manner of removing and disposing of trash and garbage in Irvine,
California without violation of any law or ordinance governing such disposal.
All trash, garbage and refuse disposal shall be made only through entry-ways and
elevators provided for such purposes at such times as Landlord shall designate.

21. Tenant shall comply with all safety, fire protection and evacuation
procedures and regulations established by Landlord or any governmental agency.

22. Any persons employed by Tenant to do janitorial work shall be subject to the
prior written approval of Landlord, and while in the Building and outside of the
Premises, shall be subject to and under the control and direction of the
Building manager (but not as an agent or servant of such manager or of
Landlord), and Tenant shall be responsible for all acts of such persons.

23. No awnings or other projection shall be attached to the outside walls of the
Building without the prior written consent of Landlord, and no curtains, blinds,
shades or screens shall be attached to or hung in, or used in connection with,
any window or door of the Premises other than Landlord standard drapes. All
electrical ceiling fixtures hung in the Premises or spaces along the perimeter
of the Building must be fluorescent and/or of a quality, type, design and a warm
white bulb color approved in advance in writing by Landlord. Neither the
interior nor exterior of any windows shall be coated or otherwise sunscreened
without the prior written consent of Landlord. Tenant shall abide by Landlord’s
regulations concerning the opening and closing of window coverings which are
attached to the windows in the Premises, if any, which have a view of any
interior portion of the Building or Building Common Areas.

24. The sashes, sash doors, skylights, windows, and doors that reflect or admit
light and air into the halls, passageways or other public places in the Building
shall not be covered or obstructed by Tenant, nor shall any bottles, parcels or
other articles be placed on the windowsills.

25. Tenant must comply with requests by the Landlord concerning the informing of
their employees of items of importance to the Landlord.

26. Tenant must comply with the State of California “No Smoking” law set forth
in California Labor Code Section 6404.5, and any local “No Smoking” ordinance
which may be in effect from time to time and which is not superseded by such
State law.

27. Tenant hereby acknowledges that Landlord shall have no obligation to provide
guard service or other security measures for the benefit of the Premises, the
Building or the Project. Tenant hereby assumes all responsibility for the
protection of Tenant and its agents, employees, contractors, invitees and
guests, and the property thereof, from acts of third parties, including keeping
doors locked and other means of entry to the Premises closed, whether or not
Landlord, at its option, elects to provide security protection for the Project
or any portion thereof. Tenant further assumes the risk that any safety and
security devices, services and programs which Landlord elects, in its sole
discretion, to provide may not be effective, or may malfunction or be
circumvented by an unauthorized third party, and Tenant shall, in addition to
its other insurance obligations under this Lease, obtain its own insurance
coverage to the extent Tenant desires protection against losses related to such
occurrences. Tenant shall cooperate in any reasonable safety or security program
developed by Landlord or required by law.

28. All office equipment of any electrical or mechanical nature shall be placed
by Tenant in the Premises in settings approved by Landlord, to absorb or prevent
any vibration, noise and annoyance.

 

EXHIBIT F– Page 3

 

  

LAKESHORE TOWERS BUILDING II

[United PanAm Financial Corp.]



--------------------------------------------------------------------------------

29. Tenant shall not use in any space or in the public halls of the Building,
any hand trucks except those equipped with rubber tires and rubber side guards.

30. No auction, liquidation, fire sale, going-out-of-business or bankruptcy sale
shall be conducted in the Premises without the prior written consent of
Landlord.

31. No tenant shall use or permit the use of any portion of the Premises for
living quarters, sleeping apartments or lodging rooms.

32. Tenant shall have the exclusive right to use its reserved parking spaces, if
any, from 8:00 A.M. to 6:00 P.M. Monday through Friday.

Landlord reserves the right at any time to change or rescind any one or more of
these Rules and Regulations, or to make such other and further reasonable Rules
and Regulations as in Landlord’s judgment may from time to time be necessary for
the management, safety, care and cleanliness of the Premises, Building, the
Common Areas and the Project, and for the preservation of good order therein, as
well as for the convenience of other occupants and tenants therein. Landlord may
waive any one or more of these Rules and Regulations for the benefit of any
particular tenants, but no such waiver by Landlord shall be construed as a
waiver of such Rules and Regulations in favor of any other tenant, nor prevent
Landlord from thereafter enforcing any such Rules or Regulations against any or
all tenants of the Project. Tenant shall be deemed to have read these Rules and
Regulations and to have agreed to abide by them as a condition of its occupancy
of the Premises.

 

EXHIBIT F– Page 4

 

  

LAKESHORE TOWERS BUILDING II

[United PanAm Financial Corp.]



--------------------------------------------------------------------------------

EXHIBIT G

LAKESHORE TOWERS

FORM OF TENANT’S ESTOPPEL CERTIFICATE

The undersigned as Tenant under that certain Office Lease (the “Lease”) made and
entered into as of                     ,              by and between
                     as Landlord, and the undersigned as Tenant, for Premises on
the                      floor(s) of the office building located at
                    ,                     , California                     ,
certifies as follows:

1. Attached hereto as Exhibit A is a true and correct copy of the Lease and all
amendments and modifications thereto. The documents contained in Exhibit A
represent the entire agreement between the parties as to the Premises.

2. The undersigned currently occupies the Premises described in the Lease, the
Lease Term commenced on                     , and the Lease Term expires on
                    , and the undersigned has no option to terminate or cancel
the Lease or to purchase all or any part of the Premises, the Building and/or
the Project.

3. Base Rent became payable on                         .

4. The Lease is in full force and effect and has not been modified, supplemented
or amended in any way except as provided in Exhibit A.

5. Tenant has not transferred, assigned, or sublet any portion of the Premises
nor entered into any license or concession agreements with respect thereto
except as follows:

6. Tenant shall not modify the documents contained in Exhibit A without the
prior written consent of Landlord’s mortgagee.

7. All monthly installments of Base Rent, all Additional Rent and all monthly
installments of estimated Additional Rent have been paid when due through
                    . The current monthly installment of Base Rent is
$                        .

8. All conditions of the Lease to be performed by Landlord necessary to the
enforceability of the Lease have been satisfied and Landlord is not in default
thereunder. In addition, the undersigned has not delivered any notice to
Landlord regarding a default by Landlord thereunder.

9. No rental has been paid more than thirty (30) days in advance and no security
has been deposited with Landlord except as provided in the Lease.

10. As of the date hereof, there are no existing defenses or offsets, or, to the
undersigned’s knowledge, claims or any basis for a claim, that the undersigned
has against Landlord.

11. If Tenant is a corporation or partnership, each individual executing this
Estoppel Certificate on behalf of Tenant hereby represents and warrants that
Tenant is a duly formed and existing entity qualified to do business in
California and that Tenant has full right and authority to execute and deliver
this Estoppel Certificate and that each person signing on behalf of Tenant is
authorized to do so.

12. There are no actions pending against the undersigned under the bankruptcy or
similar laws of the United States or any state.

13. Other than in compliance with all applicable laws and incidental to the
ordinary course of the use of the Premises, the undersigned has not used or
stored any hazardous substances in the Premises.

14. To the undersigned’s knowledge, all tenant improvement work to be performed
by Landlord under the Lease has been completed in accordance with the Lease and
has been

 

EXHIBIT G– Page 1

 

  

LAKESHORE TOWERS BUILDING II

[United PanAm Financial Corp.]



--------------------------------------------------------------------------------

accepted by the undersigned and all reimbursements and allowances due to the
undersigned under the Lease in connection with any tenant improvement work have
been paid in full.

The undersigned acknowledges that this Estoppel Certificate may be delivered to
Landlord or to a prospective mortgagee or prospective purchaser, and
acknowledges that said prospective mortgagee or prospective purchaser will be
relying upon the statements contained herein in making the loan or acquiring the
property of which the Premises are a part and that receipt by it of this
certificate is a condition of making such loan or acquiring such property.

Executed at                      on the              day of
                    ,             .

 

“Tenant”: _________________________________________, a
________________________________________ By:      Its:      By:      Its:     

 

EXHIBIT G– Page 2

 

  

LAKESHORE TOWERS BUILDING II

[United PanAm Financial Corp.]



--------------------------------------------------------------------------------

EXHIBIT H

EYEBROW SIGN LOCATION

 

EXHIBIT H– Page 1

 

  

LAKESHORE TOWERS BUILDING II

[United PanAm Financial Corp.]



--------------------------------------------------------------------------------

EXHIBIT I

TENANT BUILDING TOP SIGN

 

EXHIBIT I– Page 1

 

  

LAKESHORE TOWERS BUILDING II

[United PanAm Financial Corp.]